

Exhibit 10.3




    
Execution Version


TERM LOAN AGREEMENT
DATED AS OF MAY 4, 2016
AMONG
WEATHERFORD INTERNATIONAL LTD.,
A BERMUDA EXEMPTED COMPANY,
AS BORROWER,


WEATHERFORD INTERNATIONAL PLC,
AN IRISH PUBLIC LIMITED COMPANY,


THE LENDERS PARTY HERETO,
AND
JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT
__________________________________________________


JPMORGAN CHASE BANK, N.A., DEUTSCHE BANK SECURITIES INC.,
WELLS FARGO SECURITIES, LLC, BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC.
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS,


DEUTSCHE BANK SECURITIES INC.,
AS SYNDICATION AGENT,
AND
WELLS FARGO SECURITIES, LLC, BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CITIGROUP GLOBAL MARKETS INC.
AND
MORGAN STANLEY SENIOR FUNDING, INC.,
AS CO-DOCUMENTATION AGENTS







--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
 
 
 
SECTION 1.01
Definitions
1
SECTION 1.02
Types of Borrowings
39
SECTION 1.03
Accounting Terms; Changes in GAAP
39
SECTION 1.04
Interpretation
41
 
 
 
ARTICLE II
COMMITMENTS; LOANS
 
 
 
SECTION 2.01
Loans
42
SECTION 2.02
Request for Initial Borrowing of Loans
43
SECTION 2.03
[RESERVED]
43
SECTION 2.04
Funding of Borrowings 
43
SECTION 2.05
Interest Elections 
45
SECTION 2.06
Termination of Commitments 
46
SECTION 2.07
Repayment of Loans; Amortization; Evidence of Debt 
46
SECTION 2.08
Prepayment of Loans
47
SECTION 2.09
Fees
47
SECTION 2.10
Interest
48
SECTION 2.11
Alternate Rate of Interest
48
SECTION 2.12
Increased Costs
49
SECTION 2.13
Break Funding Payments
50
SECTION 2.14
[RESERVED]
51
SECTION 2.15
Defaulting Lenders
51
 
 
 
ARTICLE III
[RESERVED]
 
 
 
ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES
 
 
 
SECTION 4.01
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
51
SECTION 4.02
Taxes/Additional Payments
53
SECTION 4.03
Mitigation Obligations; Replacement of Lenders
56
SECTION 4.04
Financial Assistance
57
 
 
 
ARTICLE V
CONDITIONS PRECEDENT
 
 
 
SECTION 5.01
Signing Date
58
SECTION 5.02
Conditions Precedent to the Effective Date
58



i
ACTIVE 214387177

--------------------------------------------------------------------------------





ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 
 
 
SECTION 6.01
Organization and Qualification
63
SECTION 6.02
Authorization, Validity, Etc. 
63
SECTION 6.03
Governmental Consents, Etc. 
63
SECTION 6.04
No Breach or Violation of Law or Agreements
64
SECTION 6.05
Litigation 
64
SECTION 6.06
Information; No Material Adverse Change 
64
SECTION 6.07
Investment Company Act; Margin Regulations
65
SECTION 6.08
ERISA
65
SECTION 6.09
Tax Returns and Payments
65
SECTION 6.10
Requirements of Law 
65
SECTION 6.11
No Default
66
SECTION 6.12
Anti-Corruption Laws and Sanctions 
66
SECTION 6.13
Properties 
66
SECTION 6.14
No Restrictive Agreements 
66
SECTION 6.15
Solvency 
66
SECTION 6.16
Insurance 
67
SECTION 6.17
Rank of Obligations
67
SECTION 6.18
EEA Financial Institutions
67
SECTION 6.19
Liens
67
SECTION 6.20
Security Interest in Collateral
67
SECTION 6.21
Pledged Capital Stock
67
 
 
 
ARTICLE VII
AFFIRMATIVE COVENANTS
 
 
 
SECTION 7.01
Information Covenants
68
SECTION 7.02
Books, Records and Inspections
71
SECTION 7.03
Insurance
71
SECTION 7.04
Payment of Taxes and other Claims
71
SECTION 7.05
Existence
72
SECTION 7.06
ERISA Compliance
72
SECTION 7.07
Compliance with Laws and Material Contractual Obligations
72
SECTION 7.08
Additional Guarantors; Additional Collateral; Additional Specified
Jurisdictions; Further Assurances
72
SECTION 7.09
Designation of Unrestricted Subsidiaries; Redesignation of Unrestricted
Subsidiaries as Restricted Subsidiaries
75
SECTION 7.10
More Favorable Financial Covenants
76
SECTION 7.11
Post-Closing Matters
77
 
 
 
ARTICLE VIII
NEGATIVE COVENANTS
SECTION 8.01
Indebtedness
78
SECTION 8.02
Fundamental Changes
80



ii
ACTIVE 214387177

--------------------------------------------------------------------------------





SECTION 8.03
Material Change in Business
82
SECTION 8.04
Liens
82
SECTION 8.05
Asset Dispositions
82
SECTION 8.06
Investments
84
SECTION 8.07
Swap Agreements
86
SECTION 8.08
Restricted Payments
86
SECTION 8.09
Financial Covenants
87
SECTION 8.10
Limitation on Transactions with Affiliates    
88
SECTION 8.11
Restrictive Agreements
88
SECTION 8.12
Use of Proceeds
89
SECTION 8.13
Changes to Fiscal Year
90
SECTION 8.14
Amendments to Documents Governing Certain Indebtedness
90
SECTION 8.15
Limit on Credit Support Instruments
90
 
 
 
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
 
 
 
SECTION 9.01
Events of Default and Remedies
90
SECTION 9.02
Right of Setoff
94
SECTION 9.03
Other Remedies
94
SECTION 9.04
Application of Moneys During Continuation of Event of Default
94
 
 
 
ARTICLE X
ADMINISTRATIVE AGENT
 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
SECTION 11.01
Waiver; Amendments; Joinder; Release of Guarantors; Release of Collateral
102
SECTION 11.02
Notices
103
SECTION 11.03
Expenses, Etc.
106
SECTION 11.04
Indemnity
106
SECTION 11.05
Successors and Assigns
108
SECTION 11.06
Confidentiality
112
SECTION 11.07
Survival
113
SECTION 11.08
Governing Law
114
SECTION 11.09
Independence of Covenants
114
SECTION 11.10
Counterparts; Integration; Effectiveness; Electronic Execution
114
SECTION 11.11
Severability
115
SECTION 11.12
Conflicts Between This Agreement and the Other Loan Documents
115
SECTION 11.13
Headings
115
SECTION 11.14
Limitation of Interest
115
SECTION 11.15
Submission to Jurisdiction; Consent to Service of Process
115
SECTION 11.16
Waiver of Jury Trial
117
SECTION 11.17
Judgment Currency
117
SECTION 11.18
USA Patriot Act
117
SECTION 11.19
Appointment for Perfection
117



iii
ACTIVE 214387177

--------------------------------------------------------------------------------







SECTION 11.20
Payments Set Aside
118
SECTION 11.21
No Fiduciary Duty
118
SECTION 11.22    
Release of Guarantors
119
SECTION 11.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
119
 
 
 
 
 
 
SCHEDULE
 
 
 
 
 
SCHEDULE 2.01
Commitments
 





iv
ACTIVE 214387177

--------------------------------------------------------------------------------






TERM LOAN AGREEMENT
THIS TERM LOAN CREDIT AGREEMENT, dated as of May 4, 2016, is among WEATHERFORD
INTERNATIONAL LTD., a Bermuda exempted company (the “Borrower”), WEATHERFORD
INTERNATIONAL plc, an Irish public limited company (“WIL-Ireland”), the Lenders
from time to time party hereto and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders.
The parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION


SECTION 1.01 Definitions. As used in this Agreement the following terms shall
have the following meanings:


“2019 Senior Notes” means the 9.625% Senior Notes due March 1, 2019 issued by
the Borrower.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acceptable Deposit Account” means any deposit account that is (a) subject to a
deposit account control agreement in form and substance reasonably acceptable to
the Administrative Agent, which establishes the Administrative Agent’s “control”
(within the meaning of Section 9-104 of the Uniform Commercial Code) with
respect to such deposit account and (b) subject to other documentation
reasonably satisfactory to the Administrative Agent that does not permit any
withdrawals from such deposit account except to Redeem any of the 2019 Senior
Notes.
“Acquisition” means any acquisition (whether by purchase, merger, consolidation
or otherwise) of property or series of related acquisitions of property that
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the Capital Stock of a Person.
“Added Guarantor” shall have the meaning assigned to such term in Section
7.08(h).
“Additional Financial Covenant” means any affirmative or negative “maintenance”
financial covenant contained in any Other Debt Agreement applicable to
WIL-Ireland or any Restricted Subsidiary (regardless of whether such provision
is labeled or otherwise characterized as a “financial covenant”), including any
defined terms as used therein, the subject matter of which either (a) is similar
to that of any of the Financial Covenants or the related definitions contained
in this Agreement, but contains one or more percentages, amounts, formulas or
other provisions that are more restrictive as to WIL-Ireland or any Restricted
Subsidiary or more beneficial to the holder or holders of any Indebtedness to
which such Other Debt Agreement relates than as set forth herein (and such
covenant or similar restriction shall be deemed an Additional Financial Covenant
only to the extent that it is more restrictive or more beneficial) or (b) is
different from the subject matter of any of the Financial Covenants or the
related definitions contained in this Agreement.




1
ACTIVE 214387177



--------------------------------------------------------------------------------







“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan in its capacity as administrative agent
for the Lenders and any successor in such capacity pursuant to Article X.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, controls, is controlled by or is under direct or
indirect common control with, such specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlling” and “controlled”), when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
“Affiliate Guaranty” means that certain Affiliate Guaranty, dated as of the
Effective Date, by and among WIL-Ireland and the other Guarantors party thereto
in favor of the Administrative Agent, for the benefit of itself and the other
holders of the Secured Obligations.
“Agent Parties” has the meaning specified in Section 11.02(e)(ii).
“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the
Effective Date is $500,000,000.
“Agreement” means this Term Loan Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the Alternate
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Amendment and Restatement Agreement” means that certain Amendment and
Restatement Agreement, dated as of May 4, 2016, WIL-Ireland, the Borrower,
Restricted Subsidiaries party thereto, the required lenders party thereto and
the Administrative Agent.






2
ACTIVE 214387177



--------------------------------------------------------------------------------







“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to WIL-Ireland or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Margin” means, for any day, with respect to any Eurodollar Loan or
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the captions “LIBOR Margin” or “ABR Margin”, as the case may be, based
upon the Specified Senior Leverage Ratio as of the most recently ended Fiscal
Quarter for which financial statements are available:
Category
Specified Senior Leverage Ratio
LIBOR Margin
ABR Margin
Category 1
< 1.00 to 1.00
1.425%
0.425%
Category 2
≥ 1.00 to 1.00 but < 2.00 to 1.00
2.30%
1.30%
Category 3
≥ 2.00 to 1.00 but < 2.50 to 1.00
2.70%
1.70%
Category 4
≥ 2.50 to 1.00
3.20%
2.20%



If at any time WIL-Ireland fails to deliver the quarterly or annual financial
statements or related certificates required under this Agreement on or before
the date such statements or certificates are due, Category 4 shall be deemed
applicable for the period commencing three Business Days after such required
date of delivery and ending on the date which is three Business Days after such
statements or certificates are actually delivered, after which the Category
shall be determined in accordance with the table above as applicable.
Except as otherwise provided in the paragraph below, adjustments, if any, to the
Category then in effect shall be effective three Business Days after the
Administrative Agent has received the applicable financial statements and
related certificates and shall apply until the date immediately preceding the
effective date of the next such change.
Notwithstanding the foregoing, Category 2 shall be deemed to be applicable until
the Administrative Agent’s receipt of the applicable financial statements for
the first Fiscal Quarter ending after the Effective Date, and adjustments to the
Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the funding of the Loans, the percentage (carried out to the twelfth decimal
place) of the Aggregate Commitments represented by such Lender’s Commitment and
(b) at any time thereafter, the percentage (carried out to the twelfth decimal
place) of the aggregate principal amount of the Loans represented by the
principal amount of such Lender’s Loans at such time; provided that at any time
that a Defaulting Lender shall exist, “Applicable Percentage” shall mean the
percentage of the aggregate principal amount of the Loans (disregarding any
Defaulting Lender’s Loans at such time) represented by the principal amount of
such Lender’s Loans at such time. The Applicable Percentage of each Lender as of
the Effective Date is set forth opposite such Lender’s name on Schedule 2.01.


3
ACTIVE 214387177



--------------------------------------------------------------------------------







“Appointment” has the meaning specified in Article X.
“Approved Fund” has the meaning specified in Section 11.05.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.05) and accepted by the Administrative Agent, in the form
of Exhibit A.
“Attributable Receivables Amount” means the amount of obligations outstanding
under receivables purchase facilities or factoring transactions on any date of
determination that would be characterized as principal if such facilities or
transactions were structured as secured lending transactions rather than as
purchases, whether such obligations would constitute on-balance sheet
Indebtedness or an off-balance sheet liability.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
WIL-Ireland or any Restricted Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including commercial credit cards and
purchasing cards), (b) stored value cards, (c) merchant processing services and
(d) treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).
“Banking Services Agreements” means any agreement entered into by WIL-Ireland or
any Restricted Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of WIL-Ireland or
any Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, examiner, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof
so long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment


4
ACTIVE 214387177



--------------------------------------------------------------------------------







on its assets or permit such Person (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor).
“Board of Directors” means, with respect to any Person, the board of directors
(or other governing body) of such Person (or of its (managing) general partner
or managing member, as the case may be), or any committee thereof duly
authorized to act on behalf of such board of directors (or other governing
body).
“Borrower” has the meaning specified in the introductory paragraph of this
Agreement.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for the Initial Borrowing in
accordance with Section 2.02, which, if in writing, shall be substantially in
the form of Exhibit B.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.
“Capital Lease” means, as to any Person, any lease in respect of which the
rental obligation of such Person constitutes a Capital Lease Obligation.
“Capital Lease Obligation” means, with respect to any Person, the obligation of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real or personal property that is required to be
classified and accounted for as a capital lease obligation on a balance sheet of
such Person under GAAP and, for purposes of this Agreement, the amount of such
obligation at any date shall be the capitalized amount thereof at such date,
determined in accordance with GAAP.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents (however designated) of such Person’s equity, including all common
stock and preferred stock, common shares and preference shares, any limited or
general partnership interests and any limited liability company membership
interests.


5
ACTIVE 214387177



--------------------------------------------------------------------------------







“Cash Equivalents” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and
(f)    in the case of any Restricted Subsidiary that is organized under the laws
of a jurisdiction outside the United States of America, other investments that
are analogous to the foregoing, are of comparable credit quality and are
customarily used by companies in the jurisdiction of such Restricted Subsidiary
for cash management purposes.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.


6
ACTIVE 214387177



--------------------------------------------------------------------------------







“Change of Control” means an event or series of events by which: (a) in the case
of the Weatherford Parent Company, (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Effective Date)
or related persons constituting a “group” (as such term is used in Rule 13d-5
under the Exchange Act in effect on the Effective Date) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
as in effect on the Effective Date), directly or indirectly, of 50% or more of
the total voting power of the Voting Stock of the Weatherford Parent Company,
except as a result of a Redomestication; (ii) the shareholders of the
Weatherford Parent Company approve any plan of liquidation, winding up or
dissolution of the Weatherford Parent Company, except in connection with a
Redomestication; (iii) the Weatherford Parent Company Disposes of all or
substantially all of its assets to any Person other than an Obligor or a
Restricted Subsidiary organized in a Specified Jurisdiction that, concurrently
with such Disposition, becomes a Guarantor in accordance with Section 7.08(a),
except in connection with a Redomestication; or (iv) during any period of twelve
consecutive months, individuals who, at the beginning of such period,
constituted the Board of Directors of the Weatherford Parent Company (together
with any new directors whose appointment or election by such Board of Directors
or whose nomination for election by the shareholders of the Weatherford Parent
Company, as applicable, was approved by a vote of not less than a majority of
the directors then still in office who were either directors at the beginning of
such period or whose appointment, election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Weatherford Parent Company then in office, but
excluding from the foregoing clause any change in the composition or membership
of the Board of Directors of the Weatherford Parent Company resulting solely
from the addition thereto or removal therefrom of directors to the extent
necessary for the Weatherford Parent Company to comply with the United States
Sarbanes Oxley Act of 2002 or the rules and regulations of any stock exchange on
which the Weatherford Parent Company’s securities are listed, pursuant to the
recommendation of the Weatherford Parent Company’s legal counsel; or (b) in the
case of any other Obligor Party, except in a transaction permitted by
Section 8.02, the Weatherford Parent Company ceases to own, after giving effect
to such event or series of events, directly or indirectly, 100% of the issued
and outstanding Capital Stock of each class of such Obligor Party.
“Change of Control Event” means (a) the execution of any definitive agreement
which when fully performed by the parties thereto, would result in a Change of
Control; or (b) the commencement of a tender offer pursuant to Section 14(d) of
the Exchange Act that would result in a Change of Control if completed.
“Charges” has the meaning specified in Section 11.14.
“Citi Credit Documents” means, collectively, (a) that certain Credit and
Guaranty Agreement, dated as of March 3, 2014, among WIL-Bermuda, WIL-Delaware,
WIL-Ireland (successor-in-interest to Weatherford International Ltd., a Swiss
joint stock company), the lenders party thereto from time to time and Citicorp
USA, Inc., as administrative agent and as issuing bank, and (b) that certain
Continuing Agreement for Standby Letters of Credit, dated March 3, 2014, among
WIL-Bermuda, WIL-Delaware, WIL-Ireland (successor-in-interest to Weatherford
International Ltd., a Swiss joint stock company) and Citibank, N.A.
“Code” means the United States Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.


7
ACTIVE 214387177



--------------------------------------------------------------------------------







“Collateral” means any and all property owned, leased or operated by an Obligor
covered by the Collateral Documents and any and all other property of any
Obligor, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or other Lien in favor of the Administrative
Agent, on behalf of itself and the other Secured Parties, to secure the Secured
Obligations. For the avoidance of doubt, Collateral shall not include Excluded
Assets.
“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreements, the Mortgages and all other agreements, instruments and documents
executed in connection with this Agreement that are intended to create, perfect
(or any analogous concept to the extent perfection does not apply in the
relevant jurisdiction) or evidence Liens to secure the Secured Obligations,
including all other security agreements, pledge agreements, deeds, charges,
mortgages, deeds of trust, deposit account control agreements, securities
account control agreements, uncertificated securities control agreements,
pledges, financing statements and all other written matter heretofore, now, or
hereafter executed by any of the Obligors and delivered to the Administrative
Agent that are intended to create, perfect or evidence Liens to secure the
Secured Obligations.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan to the Borrower on the Effective Date in the amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Commitment”.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning specified in Section 11.02(e)(ii).
“Compliance Certificate” means with respect to any fiscal period, a certificate
of a Principal Financial Officer of WIL-Ireland substantially in the form of
Exhibit E, certifying as to (a) whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (b) setting forth reasonably detailed
calculations demonstrating compliance with the Financial Covenants for such
period, (c) attaching a summary report with respect to all Specified Letters of
Credit, including all undrawn amounts thereunder, as of the last day of such
period, (d) identifying all Material Specified Subsidiaries, (e) specifying
whether any Material Specified Subsidiaries are organized in jurisdictions other
than Specified Jurisdictions or Excluded Jurisdictions, (f) stating whether any
change in GAAP or in the application thereof has occurred since the date of
WIL-Ireland’s consolidated financial statements most recently delivered pursuant
to Section 7.01(b) and, if any such change has occurred, specifying the effect
of such change on the financial statements accompanying such certificate, (g)
any changes to exhibits or schedules to any Collateral Document as required by
such Collateral Document and (h) the calculation of the Borrower’s Consolidated
Net Worth (as defined in each of the Existing Senior Notes Indentures and, if in
effect at the applicable time, each of the Citi Credit Documents) as of the last
day of such fiscal period in accordance with each of the Existing Senior Notes
Indentures and, if in effect at the applicable time, each of the Citi Credit
Documents.


8
ACTIVE 214387177



--------------------------------------------------------------------------------







“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.
“Consolidated Adjusted EBITDA” means, for any period and with respect to any
Reference Group, Consolidated Net Income of such Reference Group for such period
plus, (a) the following expenses or charges (without duplication) and to the
extent deducted from revenues in determining Consolidated Net Income of such
Reference Group for such period: (i) Consolidated Interest Expense, (ii) expense
for income taxes, (iii) depreciation, (iv) amortization, (v) extraordinary or
non-recurring cash costs, expenses and charges, including those related to (A)
severance, cost savings, operating expense reductions, facilities closings,
percentage of completion contracts, consolidations, and integration costs and
other restructuring charges or reserves and (B) litigation, settlement and
judgment costs and expenses (provided that the aggregate amount of all amounts
added back pursuant to this clause (v) (excluding any such amounts attributable
to Fiscal Quarters ending on or prior to March 31, 2016), shall not exceed (y)
$400,000,000 during the term of this Agreement and (z) $100,000,000 in any
Testing Period), (vi) any non-cash losses or charges under Swap Agreements
resulting from the application of FASB ASC 815, (vii) non-cash compensation
expenses or costs related to any management equity plan or stock option plan or
any other management or employee benefit plan or agreement, (viii) fees,
expenses, premiums and similar charges incurred in connection with this
Agreement, the Revolving Credit Agreement and the Transactions, and (ix) all
other non-cash charges, expenses or losses minus, (b) the following items of
income or gains (without duplication) to the extent included in Consolidated Net
Income of such Reference Group for such period, (i) interest income, (ii) income
tax benefits (to the extent not netted from tax expense), (iii) any cash
payments made during such period in respect of non-cash items described in
clause (ix) above subsequent to the Fiscal Quarter in which such non-cash
expenses or losses were incurred (iv) any non-cash gains under Swap Agreements
resulting from the application of FASB ASC 815 and (v) all other non-cash income
or gains, all calculated for such Reference Group in accordance with GAAP on a
consolidated basis. For the purposes of calculating Consolidated Adjusted EBITDA
of any Reference Group for any Testing Period if at any time during such Testing
Period any member of the applicable Reference Group shall have made any Material
Acquisition or Material Disposition, Consolidated Adjusted EBITDA of such
Reference Group for such Testing Period shall be calculated after giving effect
thereto on a pro forma basis as if such Material Acquisition or Material
Disposition had occurred on the first day of such Testing Period.
“Consolidated Interest Expense” means, for any period and with respect to any
Reference Group, the interest expense (including interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of such
Reference Group calculated on a consolidated basis for such period with respect
to (a) all outstanding Indebtedness of such Reference Group and all outstanding
letters of credit, bank guaranties and bankers’ acceptances of such Reference
Group, in each case allocable to such period in accordance with GAAP (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing; amortization of original
issue discount resulting from the issuance of indebtedness at less than par;
financing fees (including arrangement, amendment and contract fees), debt
issuance costs, commissions and expenses and, in each case, the amortization
thereof; and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP; but excluding
any interest that is paid in kind by adding the amount thereof to the principal
amount of the related Indebtedness) and (b) the interest, yield, discount or
costs, as applicable, payable on all Attributable Receivables Amounts of such
Reference Group and attributable to such period. In the event that any member of
such Reference Group shall have completed a Material Acquisition or a Material
Disposition at any time during any Testing Period, Consolidated Interest Expense
shall be determined




9
ACTIVE 214387177



--------------------------------------------------------------------------------







for such period on a pro forma basis as if such Material Acquisition or Material
Disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such Testing Period.
“Consolidated Net Income” means, for any period and with respect to any
Reference Group, the net income (or loss) of such Reference Group calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded, without duplication: (a) the
income (or loss) of any Person accrued prior to the date such Person became a
Restricted Subsidiary of a member of such Reference Group, or is merged into or
consolidated with a member of such Reference Group or such Person’s assets are
acquired by any member of such Reference Group; (b) the income (or loss) of any
Person that is not a Restricted Subsidiary of any member of such Reference
Group, or that is accounted for by the equity method of accounting (provided
that Consolidated Net Income of such Reference Group for such period shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents to any member of such Reference Group
by such Person during such period); (c) the undistributed earnings of any
Restricted Subsidiary of any member of such Reference Group to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary is not at the time permitted by operation of the terms of
its organizational documents or any contractual obligation (other than the Loan
Documents) or Requirement of Law applicable to such Restricted Subsidiary; and
(d) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
to the extent included in Consolidated Net Income of such Reference Group for
such period.
“Credit Party” means the Administrative Agent or any Lender.
“Default” means the occurrence of any event that with the giving of notice or
the passage of time or both would become an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified any Obligor Party or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit or (c) has become, or
whose Lender Parent has become, the subject of a Bankruptcy Event or a Bail-In
Action.
“Designated Assets” means the assets described in a writing delivered to the
Administrative Agent and the Lenders prior to the Effective Date and identified
in such writing as the Designated Assets.


10
ACTIVE 214387177



--------------------------------------------------------------------------------







“Designated Joint Venture” means the potential joint venture involving the
Designated Assets that is described in the same writing delivered to the
Administrative Agent and the Lenders prior to the Effective Date that describes
the Designated Assets.
“Designated Joint Venture Investments Basket” means, at any date of
determination, an amount equal to the sum of (a) $25,000,000 plus (b) if such
date is on or after the first anniversary of the Effective Date, $25,000,000
plus (c) if such date is on or after the second anniversary of the Effective
Date, $25,000,000 plus (d) if such date is on or after the third anniversary of
the Effective Date, $25,000,000.
“Dispose” means to sell, lease, assign, exchange, convey or otherwise transfer
(excluding the granting of a Lien on) any property. “Disposition” has a meaning
correlative thereto.


“Disqualified Capital Stock” means any Capital Stock that by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures or is mandatorily
redeemable for any consideration other than other Capital Stock (which would not
constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or
otherwise, or (b) is convertible or exchangeable for Indebtedness or redeemable
for any consideration other than other Capital Stock (which would not constitute
Disqualified Capital Stock) at the option of the holder thereof, in whole or in
part, in each case (determined as of the date of issuance), on or prior to the
date that is 91 days after the later of (i) the Revolving Credit Extended
Maturity Date and (ii) the Maturity Date; provided that any Capital Stock that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into which such Capital
Stock is convertible or for which such Capital Stock is exchangeable) the right
to require the issuer thereof to redeem such Capital Stock upon the occurrence
of any Change of Control or any Disposition occurring prior to the date that is
91 days after the later of (i) the Revolving Credit Extended Maturity Date and
the (ii) Maturity Date at the time such Capital Stock is issued shall not
constitute Disqualified Capital Stock if such Capital Stock provides that the
issuer thereof will not redeem any such Capital Stock pursuant to such
provisions prior to Payment in Full.


“Dollars”, “dollars” and “$” means the lawful currency of the United States of
America.
“Domestic Subsidiary” means a Subsidiary of WIL-Ireland organized under the laws
of a jurisdiction located in the United States of America.
“Dutch Collateral Party” means each Obligor that agrees to provide security
governed by Netherlands law.
“Dutch Pledge” has the meaning specified in Article X.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


11
ACTIVE 214387177



--------------------------------------------------------------------------------







“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each party hereto has executed and
delivered this Agreement and the other conditions set forth in Section 5.02 are
first satisfied (or waived in accordance with Section 11.01).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security system.
“Environmental Laws” means all Requirements of Law, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or to
health and safety with respect to exposure to Hazardous Materials.
“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of WIL-Ireland or any of its Subsidiaries resulting from (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the U.S. Department of Labor thereunder.


12
ACTIVE 214387177



--------------------------------------------------------------------------------







“ERISA Affiliate” means (a) each member of a controlled group of corporations
and each trade or business (whether or not incorporated) under common control
which, together with WIL-Ireland or the Borrower, would be treated as a single
employer at any time within the preceding six years under Section 414 of the
Code and (b) any Subsidiary of any of the Obligors.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA) with respect to a Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by WIL-Ireland, the Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by WIL-Ireland, the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or to appoint a trustee to administer any Plan; (f) the
incurrence by WIL-Ireland, the Borrower or any ERISA Affiliate of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (g)  the receipt by any Multiemployer Plan from WIL-Ireland,
the Borrower or any ERISA Affiliate of any notice, concerning the imposition
upon WIL-Ireland, the Borrower or any ERISA Affiliate of Withdrawal Liability or
a determination that a Multiemployer Plan is, or is expected to be, insolvent or
is subject to the requirements for plans in endangered, critical or critical and
declining status under Section 432 of the Code or Section 305 of ERISA; or (h)
any Foreign Plan Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning specified in Section 9.01.
“Excess Cash Flow” means, for any Fiscal Quarter, the excess, if any, of (a) the
sum, without duplication, of (i) Consolidated Net Income for the WIL-Ireland
Group for such Fiscal Quarter, (ii) the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income, (iii) decreases in Working Capital for such Fiscal
Quarter, and (iv) the aggregate net amount of non-cash loss on the disposition
of property by WIL-Ireland and its Restricted Subsidiaries during such Fiscal
Quarter (other than sales of inventory in the ordinary course of business), to
the extent deducted in arriving at such Consolidated Net Income over (b) the
sum, without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by WIL-Ireland and its Restricted Subsidiaries in cash during such Fiscal
Quarter on account of capital expenditures, (iii) the aggregate amount of all
regularly scheduled principal payments of Long-Term Debt (including the Loans)
of WIL-Ireland and its Restricted Subsidiaries made during such Fiscal Quarter
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (iv) increases
in Working Capital for such Fiscal Quarter, and (v) the aggregate net amount of
non-cash gain on the disposition of property by WIL-Ireland and its Restricted
Subsidiaries during such Fiscal Quarter (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income; provided that (A) in the case of clause (b)(ii), such
amount shall exclude the principal amount of Indebtedness incurred in connection
with such expenditures


13
ACTIVE 214387177



--------------------------------------------------------------------------------







and (B) in the case of clauses (b)(ii) and (b)(iii), such amounts shall exclude
any such expenditures or payments financed with insurance proceeds, issuances of
Capital Stock by WIL-Ireland (other than Disqualified Capital Stock), or the
proceeds of Dispositions of assets.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Account” means any deposit account of an Obligor that is used solely
for payroll funding and other employee wage and benefit payments (including
flexible spending accounts), tax payments, escrow or trust purposes and any
other fiduciary accounts.
“Excluded Assets” means, collectively, (a) any Capital Stock in any Foreign
Subsidiary, joint venture or non-wholly owned Foreign Subsidiary of an Obligor
that, in each case, is not organized in a Specified Jurisdiction; (b) any
contract, instrument, lease, licenses, agreement or other document to the extent
that the grant of a security interest therein would (in each case until any
required consent or waiver shall have been obtained) result in a violation,
breach, termination (or a right of termination) or default under such contract,
instrument, lease, license, agreement or other document (including pursuant to
any “change of control” or similar provision); provided, however, that any such
asset will only constitute an Excluded Asset under this clause (b) to the extent
such violation or breach, termination (or right of termination) or default would
not be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC (or any successor provision or provisions) of any relevant jurisdiction
or any other applicable law; and provided further that any such asset shall
cease to constitute an Excluded Asset at such time as the condition causing such
violation, breach, termination (or right of termination) or default no longer
exists (whether by ineffectiveness, lapse, termination or consent) and, to the
extent severable, the security interest granted under the applicable Collateral
Document shall attach immediately to any portion of such right that does not
result in any of the consequences specified in this clause (b); (c) any
property, to the extent the granting of a Lien therein is prohibited by any
Requirement of Law or would require governmental or third-party (other than the
Obligors or their Subsidiaries) consent, approval, license or authorization not
obtained (other than to the extent that such prohibition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408, 9-409 or other applicable
provisions of the UCC of any relevant jurisdiction or any other applicable law);
provided that, immediately upon the ineffectiveness, lapse or termination of
such prohibition or the granting of such governmental or third-party consent,
approval, license or authorization, as applicable, such assets shall
automatically constitute Collateral (but only to the extent such assets do not
otherwise constitute Excluded Assets hereunder); (d) motor vehicles and other
assets subject to certificates of title, except to the extent a Lien therein can
be perfected by the filing of a UCC financing statement; (e) Commercial Tort
Claims to the extent that the reasonably predicted value thereof is less than
$10,000,000 individually or in the aggregate; (f) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent (if any) that, and solely during the
period (if any) in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
any Requirement of Law; (g) other customary exclusions under applicable local
law or in applicable local jurisdictions consented to by the Administrative
Agent and set forth in the Collateral Documents; (h) shares of WIL-Ireland that
have been repurchased and are being held as treasury shares but not cancelled;
(i) for the avoidance of doubt, any assets owned by, or the ownership interests
in, any Unrestricted Subsidiary (which shall in no event constitute Collateral,
nor shall any Unrestricted Subsidiary be an Obligor); (j) any leasehold
interests in real property;


14
ACTIVE 214387177



--------------------------------------------------------------------------------







(k) any asset or property, the granting of a security interest in which would
result in material adverse tax consequences to any Obligor as reasonably
determined by the Borrower and consented to by the Administrative Agent such
consent not to be unreasonably withheld or delayed; (l) any interests in
partnerships, joint ventures and non-wholly-owned Subsidiaries which cannot be
pledged without the consent of one or more third parties other than any Obligor
or any Subsidiary thereof (after giving effect to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law) (until any required consent or waiver
shall have been obtained); provided that, immediately upon the ineffectiveness,
lapse or termination of such prohibition or the granting of such third-party
consent or waiver, as applicable, such assets shall automatically constitute
Collateral (but only to the extent such assets do not otherwise constitute
Excluded Assets hereunder); (m) Excluded Accounts and (n) those assets as to
which the Administrative Agent agrees (in consultation with the Borrower) that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Secured Parties of the security to
be afforded thereby.
“Excluded Jurisdictions” means the countries or other jurisdictions identified
on Schedule 1.01B hereto.
“Excluded Swap Obligation” means, with respect to any Obligor, any Specified
Swap Obligation if, and to the extent that, all or a portion of the guarantee of
such Obligor of, or the grant by such Obligor of a security interest to secure,
such Specified Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Obligor’s failure for any
reason to constitute an ECP at the time the guarantee of such Obligor or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
guarantee or security interest is or becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower or any Guarantor under any Loan Document, (a) any taxes imposed
on (or measured by reference to, in whole or in part) its income, profits,
capital or net worth (but excluding withholding Taxes for purposes of this
subsection (a) only) (i) by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or resident or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower, the
Administrative Agent, any Lender or any other such recipient is located or
otherwise conducting business activity,


15
ACTIVE 214387177



--------------------------------------------------------------------------------







(c) in the case of a Lender (other than an assignee pursuant to an assignment
required by the Borrower under Section 4.03(b)), any withholding tax that is
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement (or designates a new lending office) or would have been
so imposed if the Borrower were a United States corporation, except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 4.02(a), (d) in the case of any Lender that becomes a party to this
Agreement after the Effective Date (or designates a new lending office after the
Effective Date) without the prior written consent of the Borrower to the extent
required by Section 11.05 (other than (i) a Lender that becomes a party to this
Agreement or designates a new lending office when an Event of Default has
occurred and is continuing, (ii) a Lender that designates a new lending office
after the Effective Date pursuant to Section 4.03(a), (iii) an assignee pursuant
to an assignment by a Lender under Section 4.03(a), and (iv) an assignee
pursuant to an assignment required by the Borrower under Section 4.03(b)), any
withholding tax that is imposed on amounts payable to such Lender pursuant to
any Loan Document (and including any additional withholding tax that is imposed
on amounts payable to such Lender as a result of a change in treaty, law or
regulation), (e) in the case of a Lender, any withholding tax imposed on amounts
payable to such Lender immediately after it changes its jurisdiction of
organization and/or tax residency, except to the extent payments to, or for the
benefit of, such Lender were subject to a withholding tax for which an Obligor
was responsible immediately prior to the Lender’s change in jurisdiction and/or
tax residency, (f) any withholding tax attributable to such Lender’s failure to
comply with Section 4.02(c) or Section 4.02(e) and (g) any United States federal
withholding Taxes imposed by FATCA.
“Existing Credit Agreement” has the meaning specified in the Revolving Credit
Agreement.
“Existing Senior Notes” means, collectively, (a) the 2019 Senior Notes, (b) the
6.350% Senior Notes due June 15, 2017 issued by WIL-Delaware, (c) the 6.800%
Senior Notes due June 15, 2037 issued by WIL-Delaware, (d) the 6.500% Senior
Notes due August 1, 2036 issued by the Borrower, (e) the 6.000% Senior Notes due
March 15, 2018 issued by the Borrower, (f) the 7.000% Senior Notes due March 15,
2038 issued by the Borrower, (g) the 9.875% Senior Notes due March 1, 2039
issued by the Borrower, (h) the 5.125% Senior Notes due September 15, 2020
issued by the Borrower, (i) the 6.750% Senior Notes due September 15, 2040
issued by the Borrower, (j) the 4.500% Senior Notes due April 15, 2022 issued by
the Borrower, and (k) the 5.950% Senior Notes due April 15, 2042 issued by the
Borrower.
“Existing Senior Notes Indentures” means, collectively, (a) that certain
Indenture, dated as of June 18, 2007, among WIL-Delaware, as issuer, the
Borrower, as guarantor, and Deutsche Bank Trust Company Americas, as trustee,
and (b) that certain Indenture, dated as of October 1, 2003, among the Borrower,
as issuer, WIL-Delaware, as guarantor, and Deutsche Bank Trust Company Americas,
as trustee, in each case, as supplemented or otherwise modified by all
supplemental indentures thereto or any other document supplementing or modifying
the terms of such Indentures prior to the Effective Date. In addition, to the
extent the Borrower enters into any other indenture after the Effective Date
that contains any exception similar to that found in the last sentence of
Section 10.5 of each Indenture described in the immediately preceding sentence,
the term “Existing Senior Notes Indentures” shall be deem to include each such
other indenture (in addition to the Indentures described in the immediately
preceding sentence).


16
ACTIVE 214387177



--------------------------------------------------------------------------------







“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any Intergovernmental Agreement
as defined in Treasury Regulation Section 1.1471-1T(b)(67) or any successor
provisions.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Covenants” means those covenants set forth in Section 8.09 and any
Additional Financial Covenants included in this Agreement from time to time
pursuant to Section 7.10.
“Fiscal Quarter” means a Fiscal Quarter of WIL-Ireland, ending on the last day
of each March, June, September and December.
“Fiscal Year” means a Fiscal Year of WIL-Ireland, ending on December 31 of each
year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof.
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States law, that is maintained or contributed to by WIL-Ireland, the
Borrower or any ERISA Affiliate or with respect to which WIL-Ireland, the
Borrower or any ERISA Affiliate may have any liability.
“Foreign Plan Event” means with respect to any Foreign Plan, (i) the failure to
make or, if applicable, accrue in accordance with normal accounting practices,
any employer or employee contributions required by applicable law or by the
terms of such Foreign Plan, (ii) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered, (iii) the failure of any Foreign Plan to comply with
any material provisions of applicable law and regulations or with the material
terms of such Foreign Plan, or (iv) a final determination that WIL-Ireland, the
Borrower or any ERISA Affiliate are responsible for a deficit or funding
shortfall in a Foreign Plan.
“Foreign Subsidiary” means any Subsidiary of WIL-Ireland which is not a Domestic
Subsidiary.


    


17
ACTIVE 214387177



--------------------------------------------------------------------------------







“Funded Indebtedness” means, with respect to any Reference Group as of any date,
the sum, without duplication, of (a) all Indebtedness of the type described in
clauses (a), (b), (d) and (g) of the definition thereof of any member of such
Reference Group, other than any such Indebtedness that is Subordinated, and (b)
all Guarantees by any member of such Reference Group with respect to any of the
foregoing types of Indebtedness (whether or not the primary obligor is a member
of such Reference Group), other than any such Guarantee that is Subordinated.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions, statements
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and the Financial Accounting Standards Board.
“Governmental Authority” means the government of any Specified Jurisdiction or
any other nation and any political subdivision of any of the foregoing, whether
state or local, and any central bank, agency, authority, instrumentality,
regulatory body, department, commission, board, bureau, court, tribunal or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person means any guaranty or other contingent liability
of such Person (other than any endorsement for collection or deposit in the
ordinary course of business), direct or indirect, with respect to any
Indebtedness of another Person, through an agreement or otherwise, including (a)
any other endorsement or discount with recourse or undertaking substantially
equivalent to or having economic effect similar to a guarantee in respect of any
such Indebtedness, (b) any agreement (i) to pay or purchase, or to advance or
supply funds for the primary purpose of the payment or purchase of, any such
Indebtedness, (ii) to purchase securities or to purchase, sell or lease
property, products, materials or supplies, or transportation or services, with
the primary purpose of enabling such other Person to pay any such Indebtedness
or (iii) to make any loan, advance or capital contribution to or other
investment in, or to otherwise provide funds to or for, such other Person in
respect of enabling such Person to satisfy any such Indebtedness (including any
liability for a dividend, stock liquidation payment or expense) or to assure a
minimum equity, working capital or other balance sheet condition in respect of
any such Indebtedness, and (c) any obligations of such Person as an account
party in respect of any letter of credit or bank guaranty issued to support any
such Indebtedness; provided, however, that notwithstanding the foregoing,
support letters delivered for audit purposes (to the extent consistent with past
practices of WIL-Ireland and its Restricted Subsidiaries) and performance
guarantees shall not be considered Guarantees pursuant to this definition. The
amount of any Guarantee shall be an amount equal to the lesser of the stated or
determinable amount of the primary Indebtedness in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.
“Guarantors” means each Holdco Guarantor and each other Restricted Subsidiary
that enters into a Guaranty Agreement with respect to the Secured Obligations.
The Guarantors as of the Effective Date are set forth on Schedule 1.01C hereto.


18
ACTIVE 214387177



--------------------------------------------------------------------------------







“Guaranty Agreements” means collectively, (a) the Affiliate Guaranty and (b) any
other guaranty agreement in form and substance reasonably satisfactory to the
Administrative Agent in favor of the Administrative Agent, for the benefit of
itself and the other holders of the Secured Obligations, in any such case,
pursuant to which any Person guarantees the Secured Obligations.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas and all other substances or wastes of any
nature regulated pursuant to any Environmental Law.
“Holdco Guarantor” means each of WIL-Ireland, WIL-Delaware, Weatherford
Investment (Luxembourg) S.à.r.l, a Luxembourg limited liability company,
Weatherford International Holding (Bermuda) Ltd., a Bermuda exempted company,
Weatherford Bermuda Holdings Ltd., a Bermuda exempted company, and Weatherford
Products GmbH, a Switzerland limited liability company.
“Hostile Acquisition” means (a) the acquisition of the Capital Stock of a Person
through a tender offer or similar solicitation of the owners of such Capital
Stock which has not been approved (prior to such acquisition) by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation and (b) any such acquisition as to
which such approval has been withdrawn.
“Hungary Pledge Registries” has the meaning specified in Article X.
“Hypothecary Representative” has the meaning specified in Article X.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incorporated Financial Covenant” has the meaning specified in Section 7.10(b).
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether or not the recourse of the lender is to
the whole of the assets of such Person or only to a portion thereof), including
obligations evidenced by a bond, note, debenture or similar instrument, (b) all
non-contingent reimbursement obligations of such Person in respect of letters of
credit, bank guaranties, bankers’ acceptances, bid bonds, surety bonds,
performance bonds, customs bonds, advance payment bonds and similar instruments,
(c) all obligations of such Person for the balance deferred and unpaid of the
purchase price for any property or services (except for trade payables or other
obligations arising in the ordinary course of business that are not more than 90
days past due or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP);
(d) all Capital Lease Obligations of such Person; (e) all Indebtedness (as
described in the other clauses of this definition) of others secured by a
consensual Lien on property owned or acquired by such Person (whether or not the
Indebtedness secured thereby has been assumed); (f) all Guarantees by such
Person of the Indebtedness (as described in the other clauses of this
definition) of any other Person (including, for the avoidance of doubt, any
Subsidiary or other Affiliate of such Person or any third party that is not
affiliated with such Person); and (g) all Disqualified Capital Stock of such
Person.


19
ACTIVE 214387177



--------------------------------------------------------------------------------







The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of the Borrower or any Guarantor under
any Loan Document, other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning specified in Section 11.04.
“Initial Borrowing” means the borrowing of the Loans from the Lenders on the
Effective Date pursuant to Section 2.01(a).
“Interest Election Request” means a request by the Borrower to convert or
continue the Borrowing in accordance with Section 2.05, which, if in writing,
shall be substantially in the form of Exhibit C.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date, (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means, with respect to a Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three or
six months (or, with the consent of each Lender, twelve months) thereafter, as
the Borrower may elect; provided that (i) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


20
ACTIVE 214387177



--------------------------------------------------------------------------------







“Investment” means, as applied to any Person, any direct or indirect
(a) purchase or other acquisition (including pursuant to any merger or
consolidation with any Person) of any Capital Stock, evidences of Indebtedness
or other securities of any other Person, (b) loan or advance made by such Person
to any other Person, (c) Guarantee, assumption or other incurrence of liability
by such Person of or for any Indebtedness of any other Person, (d) capital
contribution or other investment by such Person in any other Person or (e)
purchase or other acquisition (in one transaction or a series of transactions)
of any assets of any other Person constituting a business unit.
“ISDA” means the International Swaps and Derivatives Association, Inc.
“JPMorgan” means JPMorgan Chase Bank, N.A. and its successors.
“Land Rig Sale” means the Disposition of all or a portion of the land drilling
business of WIL-Ireland and its Subsidiaries
“Lead Arrangers” means JPMorgan, Deutsche Bank Securities Inc., Wells Fargo
Securities, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Citigroup Global
Markets Inc. and Morgan Stanley Senior Funding, Inc.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed in Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.


“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that if a LIBO Screen Rate shall not be available at such time for such Interest
Period (the “Impacted Interest Period”), then the LIBO Rate for such Interest
Period shall be the Interpolated Rate. It is understood and agreed that all of
the terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.11.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, or any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time selected by
the Administrative Agent in its reasonable discretion), provided that if the
LIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. When determining the rate for a period which
is less than the shortest period for which the LIBO Screen Rate is available,
the LIBO Screen Rate for purposes of this definition shall be deemed to be the
overnight screen rate where “overnight screen rate” means the overnight rate
determined by the Administrative Agent from such service as the Administrative
Agent may select.


21
ACTIVE 214387177



--------------------------------------------------------------------------------









“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind, including any conditional sale or other title
retention agreement or any lease (excluding, however, any lease that is not a
Capital Lease) in the nature thereof (whether voluntary or involuntary and
whether imposed or created by operation of law or otherwise); provided that
“Lien” shall not include or cover setoff rights and other standard arrangements
for netting payment obligations in the settlement of obligations arising under
(i) ISDA standard documents or agreements otherwise customary in swap or hedging
transactions, (ii) deposit, securities and commodity accounts and (iii) Banking
Services.
“Loan” has the meaning specified in Section 2.01(a).
“Loan Documents” means, collectively, this Agreement, any Notes issued pursuant
to this Agreement, the Guaranty Agreements, the Collateral Documents, and all
instruments, certificates and agreements now or hereafter executed or delivered
by any Obligor to the Administrative Agent, or any Lender pursuant to or in
connection with any of the foregoing, and all amendments, modifications,
renewals, extensions, increases and rearrangements of, and substitutions for,
any of the foregoing.
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Material Acquisition” means, with respect to any Reference Group, any
acquisition of property permitted hereunder (other than an acquisition of
property in the ordinary course of business) involving the payment of
consideration by any member of such Reference Group in excess of $20,000,000.
“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding) and after taking into account actual
insurance coverage and effective indemnification with respect to such
occurrence, (a) a material adverse effect on the financial condition, business,
assets or operations of WIL-Ireland and its Restricted Subsidiaries, taken as a
whole, or (b) a material adverse effect on (i) the ability of the Obligors to
collectively perform their payment or other material obligations hereunder or
under the Notes and other Loan Documents or (ii) the ability of the
Administrative Agent or the Lenders to realize the material benefits intended to
be provided by the Obligors under the Loan Documents.
“Material Disposition” means, with respect to any Reference Group, any
Disposition of property that involves the receipt of consideration by any member
of such Reference Group in excess of $20,000,000.


22
ACTIVE 214387177



--------------------------------------------------------------------------------







“Material Indebtedness” means (a) the Revolving Credit Facility, (b)
Indebtedness (other than the Loans) of any one or more of WIL-Ireland and its
Restricted Subsidiaries in an aggregate principal amount exceeding $100,000,000
and (c) obligations in respect of one or more Swap Agreements of any one or more
of WIL-Ireland and its Restricted Subsidiaries in an aggregate principal amount
exceeding $100,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of WIL-Ireland or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that WIL-Ireland or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.


“Material Real Property” means real property located in the United States of
America, Canada or the United Kingdom owned by any Obligor with a net book value
in excess of $10,000,000 and that is not an Excluded Asset.


“Material Specified Subsidiary” means (a) any Restricted Subsidiary that,
together with its own consolidated Restricted Subsidiaries, as of the last day
of any Fiscal Quarter ended for which financial statements have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) of this Agreement (i) had assets
representing more than 2.5% of the Total Specified Asset Value as of such date
or (ii) generated more than 2.5% of Consolidated Adjusted EBITDA of the
Specified Group for the four consecutive Fiscal Quarter period ending on such
date and (b) any Restricted Subsidiary organized in a Specified Jurisdiction
that is a primary obligor or provides a Guarantee of any overdraft facility,
working capital facility, letter of credit facility or other cash management
facility that, if fully utilized, would provide for extensions of credit in an
aggregate amount of $20,000,000 or more.  


“Material Subsidiary” means (a) each Material Specified Subsidiary and (b) each
other Restricted Subsidiary that, together with its own consolidated Restricted
Subsidiaries, either (i) has total assets in excess of 5% of the total assets of
WIL-Ireland and its consolidated Restricted Subsidiaries or (ii) has gross
revenues in excess of 5% of the consolidated gross revenues of WIL-Ireland and
its consolidated Restricted Subsidiaries based, in each case, on the most recent
audited consolidated financial statements of WIL-Ireland. Notwithstanding the
foregoing, WIL-Delaware and the Borrower shall be deemed to be Material
Subsidiaries.


“Maturity Date” means July 13, 2020.


“Maximum Rate” has the meaning specified in Section 11.14.


“Mortgage Instruments” means such title reports, title insurance policies (with
endorsements), evidence of zoning compliance, property insurance, flood
certifications and flood insurance (and, if applicable FEMA form
acknowledgements of insurance), opinions of counsel, surveys, appraisals,
environmental assessments and reports, mortgage tax affidavits and declarations
and other similar information and related certifications as are requested by,
and in form and substance reasonably acceptable to, the Administrative Agent
from time to time.


“Mortgages” means, collectively, (a) the instruments described on Schedule 1.01D
hereto and (b) each other mortgage, deed of trust, debenture or other agreement
which conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, on real
property of any Obligor, including any amendment, restatement, modification or
supplement thereto.


23
ACTIVE 214387177



--------------------------------------------------------------------------------







“Multiemployer Plan” means any plan covered by Title IV of ERISA which is a
“multiemployer plan” (as such term is defined in Section 4001(a)(3) of ERISA).


“New Weatherford Parent” has the meaning specified in clause (c) of the
definition of the term “Redomestication”.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or each
affected Lender in accordance with the terms of Section 11.01 and (ii) has been
approved by the Required Lenders.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on the Loans, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
administration, examinership, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), obligations and
liabilities of any of WIL-Ireland and its Subsidiaries to any of the Lenders,
the Administrative Agent or any Indemnitee, individually or collectively
(whether existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise) arising or incurred under this Agreement or any of the
other Loan Documents or otherwise in respect of any of the Loans.
“Obligors” means the Obligor Parties and any other Guarantors, and “Obligor”
means any of them.
“Obligor Parties” means the Borrower and WIL-Ireland, and “Obligor Party” means
any of them.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


24
ACTIVE 214387177



--------------------------------------------------------------------------------







“Other Debt Agreement” means any agreement, instrument or other document
governing any Indebtedness for borrowed money of any Obligor (other than
intercompany Indebtedness).
“Other Subsidiaries Group” means, collectively, all of the Restricted
Subsidiaries of WIL-Ireland that are not Specified Group Members.
“Other Subsidiaries Group Member” means any member of the Other Subsidiaries
Group.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies, other than
Excluded Taxes, arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement, but
only to the extent that any of the foregoing is imposed by (i) Bermuda,
Switzerland, the United States or any other jurisdiction in which the Borrower
is organized or is resident for tax purposes or any other jurisdiction in which
the Borrower is Redomesticated or is resident for tax purposes with respect to a
Foreign Lender, or (ii) Bermuda, Switzerland, or any other jurisdiction in which
the Borrower is organized or is resident for tax purposes or any other
jurisdiction (other than the United States) in which the Borrower is
Redomesticated or is resident for tax purposes with respect to a Lender which is
not a Foreign Lender.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Parallel Debt” has the meaning specified in Article X.
“Participant” has the meaning specified in Section 11.05(c).
“Participant Register” has the meaning specified in Section 11.05(c).
“PATRIOT Act” has the meaning specified in Section 11.18.
“Payment in Full” means the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents (other than contingent
indemnification obligations as to which no claim has been received by any
Obligor) shall have been paid in full in cash.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Acquisition” means any Acquisition (other than a Hostile Acquisition)
by WIL-Ireland or a Restricted Subsidiary if (a) at the time of and immediately
after giving effect thereto, (i) no Default has occurred and is continuing or
would result therefrom, (ii) WIL-Ireland and its Restricted Subsidiaries are in
compliance with Section 8.03 and


25
ACTIVE 214387177



--------------------------------------------------------------------------------







(iii) WIL-Ireland is in compliance, on a pro forma basis, with the Financial
Covenants recomputed as of the last day of the most recently ended Fiscal
Quarter of the Borrower for which financial statements are available, as if such
Acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable Testing Period
in accordance with its terms) had occurred on the first day of the applicable
Testing Period and, if the aggregate consideration paid in respect of such
Acquisition exceeds $50,000,000, WIL-Ireland shall have delivered to the
Administrative Agent a certificate of a Principal Financial Officer to such
effect, together with all relevant financial information, statements and
projections reasonably requested by the Administrative Agent, (b) all actions
required to be taken with respect to such acquired or newly formed Subsidiary
under Section 7.08 shall have been taken or will be taken within the time
periods set forth therein, (c) if such Acquisition involves a merger,
consolidation or amalgamation of WIL-Ireland or a Restricted Subsidiary with any
other Person, such Acquisition is permitted under Section 8.02, and (d) the
aggregate consideration paid in respect of such Acquisition, when taken together
with the aggregate consideration paid in respect of all other Acquisitions
consummated since the Effective Date, does not exceed (i) with respect to
Acquisitions consummated by any of the Other Subsidiaries Group Members,
$100,000,000, and (ii) with respect to Acquisitions consummated by WIL-Ireland
and any of the Specified Group Members, the Permitted Acquisitions Basket at the
time of such Acquisition.
“Permitted Acquisitions Basket” means, at any date of determination, an amount
equal to the sum of (a) $200,000,000 plus (b) if such date is on or after the
first anniversary of the Effective Date, $200,000,000 plus (c) if such date is
on or after the second anniversary of the Effective Date, $200,000,000, plus (d)
the amount of net cash proceeds from issuances of Capital Stock (other than
Disqualified Capital Stock) by WIL-Ireland to the extent such net cash proceeds
are used to pay consideration in respect of Acquisitions.
“Permitted Existing Indebtedness” means (i) the Indebtedness of WIL-Ireland and
its Restricted Subsidiaries (other than Indebtedness of the type described in
Section 8.01(m)) existing as of the Effective Date and identified on Schedule
8.01 and (ii) the Existing Senior Notes.
“Permitted Factoring Customers” means the Persons identified to the
Administrative Agent in writing on or prior to the Effective Date, as such
Persons may be updated from time to time by WIL-Ireland with the approval of the
Administrative Agent.
“Permitted Factoring Transaction Documents” means each of the documents and
agreements entered into in connection with any Permitted Factoring Transaction.
“Permitted Factoring Transactions” means receivables purchase facilities and
factoring transactions entered into by WIL-Ireland or any Restricted Subsidiary
with respect to Receivables originated by WIL-Ireland or such Restricted
Subsidiary in the ordinary course of business and owing by one or more Permitted
Factoring Customers, which receivables purchase facilities and factoring
transaction give rise to Attributable Receivables Amounts that are non-recourse
to WIL-Ireland and its Restricted Subsidiaries other than limited recourse
customary for receivables purchase facilities and factoring transactions of the
same kind, provided that the aggregate face amount of all receivables sold or
transferred pursuant to Permitted Factoring Transactions shall not exceed
$300,000,000 in any Fiscal Year.


26
ACTIVE 214387177



--------------------------------------------------------------------------------







“Permitted Liens” means, without duplication:
(a)    Liens for Taxes or unpaid utilities (i) not yet delinquent or which can
thereafter be paid without penalty, (ii) which are being contested in good faith
by appropriate proceedings (provided that, with respect to Taxes referenced in
this clause (ii), adequate reserves with respect thereto are maintained on the
books of WIL-Ireland or its Subsidiaries, to the extent required by GAAP) or
(iii) imposed by any foreign Governmental Authority and attaching solely to
assets with a fair market value not in excess of $50,000,000 in the aggregate at
any one time;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made to the
extent required by GAAP;
(c)    pledges or deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance, old age
benefits, pension, employment or other social security laws or regulations;
(d)    easements, rights-of-way, use restrictions, minor defects or
irregularities in title, reservations (including reservations in any original
grant from any government of any land or interests therein and statutory
exceptions to title) and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of WIL-Ireland or any of its Restricted Subsidiaries;
(e)    judgment and attachment Liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings, promptly
instituted and diligently conducted, and for which adequate reserves have been
made to the extent required by GAAP;
(f)    Liens on the assets (and related insurance proceeds) of any entity or
asset (and related insurance proceeds) existing at the time such asset or entity
is acquired by WIL-Ireland or any of its Restricted Subsidiaries, whether by
merger, amalgamation, consolidation, purchase of assets or otherwise; provided
that (i) such Liens are not created, incurred or assumed by such entity in
contemplation of such entity’s being acquired by WIL-Ireland or any of its
Restricted Subsidiaries, (ii) such Liens do not extend to any other assets of
WIL-Ireland or any of its Restricted Subsidiaries and (iii) the Indebtedness
secured by such Liens is permitted pursuant to this Agreement;
(g)    Liens on fixed or capital assets acquired, constructed or improved by
WIL-Ireland or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by Section 8.01(m), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and (iv) such Liens shall not at any
time encumber any property (other than proceeds from associated insurances and
proceeds of, improvements, accessions and upgrades to, and related contracts,
intangibles and other assets incidental to or arising from, the property so
acquired, constructed or improved) other than the property financed by such
Indebtedness;


27
ACTIVE 214387177



--------------------------------------------------------------------------------







(h)    Liens incurred to secure the performance of tenders, bids, leases,
statutory obligations, surety and appeal bonds, government contracts,
performance and return-of-money bonds and other obligations of a like nature
incurred in the ordinary course of business (exclusive of obligations for the
payment of borrowed money but inclusive of Liens solely on cash and Cash
Equivalents not to exceed $50,000,000 at any one time securing letters of credit
or letter of credit facilities supporting such obligations);
(i)    leases or subleases granted to others not interfering in any material
respect with the business of WIL-Ireland or any of its Restricted Subsidiaries;
(j)    Liens to secure obligations arising from statutory or regulatory
requirements;
(k)    any interest or title of a lessor in property (and proceeds (including
proceeds from insurance) of, and improvements, accessions and upgrades to, such
property) subject to any Capital Lease Obligation or operating lease which
obligation or lease, in each case, is permitted under this Agreement;
(l)    Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of
WIL-Ireland or any of its Restricted Subsidiaries on deposit with or in
possession of such bank;  
(m)    Liens on the cash deposited in an Acceptable Deposit Account pursuant to
the definition of “Extended Maturity Date” (as defined in the Revolving Credit
Agreement);
(n)    Liens solely on any cash earnest money deposits or escrow arrangements
made by WIL-Ireland or any of its Restricted Subsidiaries in connection with any
letter of intent or purchase agreement relating to any acquisition of property
permitted hereunder; and
(o)    extensions, renewals and replacements of any Lien permitted by any of the
preceding clauses, so long as (i) the principal amount of any debt secured
thereby is not increased (other than to the extent of any amounts incurred to
pay costs of any such extension, renewal or replacement) and (ii) such Lien does
not extend to any additional assets (other than improvements and accessions to,
and replacements of, the assets originally subject to such Lien).
“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “New Indebtedness”) incurred in exchange for, or the proceeds of
which are used to extend, refinance, replace, defease, discharge, refund or
otherwise retire for value any other Indebtedness (for purposes of this
definition, the “Refinanced Indebtedness”), provided that (a) the aggregate
principal amount (or accreted value, in the case of Indebtedness issued with
original issue discount) of the New Indebtedness (including undrawn or available
committed amounts) does not exceed the sum of (i) the aggregate principal amount
(or accreted value, in the case of Indebtedness issued with original issue
discount) then outstanding of the Refinanced Indebtedness (including undrawn or
available committed amounts), which for purposes of Refinancing Indebtedness of
the type described in Section 8.01(b), shall be deemed to be $1,500,000,000)
plus (ii) an amount necessary to pay all accrued (including, for purposes of
defeasance, future accrued) and unpaid interest on the Refinanced Indebtedness
and any fees, premiums and expenses related to such exchange or refinancing,
(b) the New Indebtedness has a stated maturity that is no earlier than 91 days
after the Maturity Date, (c) the New Indebtedness has a Weighted Average Life to
Maturity that is no shorter than the period beginning on the date of incurrence
of the New Indebtedness and ending after the Maturity Date, (d) the New
Indebtedness is not incurred or Guaranteed by any Person that was not an obligor
on the Refinanced Indebtedness; provided that (i) in the event that the
Refinanced Indebtedness is of the type described in


28
ACTIVE 214387177



--------------------------------------------------------------------------------







Section 8.01(b), the New Indebtedness may be Guaranteed by any Obligor and (ii)
in the event that the Refinanced Indebtedness is of the type described in clause
(i) of the definition of “Permitted Existing Indebtedness”, the New Indebtedness
may be incurred or Guaranteed by WIL-Ireland, WIL-Bermuda, WIL-Delaware or any
Other Subsidiaries Group Member; and (e) if the Refinanced Indebtedness is
subordinated in right of payment to the Obligations, the New Indebtedness is
subordinated in right of payment to the Obligations to at least the same extent
as the Refinanced Indebtedness.
“Person” means any individual, corporation, company, limited or general
partnership, limited liability company, joint venture, association, joint stock
company, trust, unincorporated organization or other entity, or any Governmental
Authority.
“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and at any time
within the preceding six years has been (a) sponsored, maintained or contributed
to by WIL-Ireland, the Borrower or any ERISA Affiliate for employees of
WIL-Ireland, the Borrower or any ERISA Affiliate or (b) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which WIL-Ireland, the Borrower or any
ERISA Affiliate is or was then making or accruing an obligation to make
contributions.
“Pledge Agreements” means, collectively, (a) the agreements and other
instruments described on Schedule 1.01E hereto and (b) any other pledge
agreement, charge over shares or other similar agreement or instrument in form
and substance satisfactory to the Administrative Agent in favor of the
Administrative Agent for the benefit of itself and the other Secured Parties, in
any such case, pursuant to which any Person grants Liens on any Capital Stock
owned by such Person to secure the Secured Obligations
“Pledged Subsidiary” means a direct Subsidiary of an Obligor that is organized
in a Specified Jurisdiction and is not itself an Obligor.
“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the JPMorgan (for so long as it is the Administrative Agent) or any
successor administrative agent pursuant to Article X hereto as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
by the such Person as being effective.


29
ACTIVE 214387177



--------------------------------------------------------------------------------







“Principal Financial Officer” means, with respect to any Obligor Party, any
director, any manager, the chief financial officer, the treasurer or the
principal accounting officer of such Obligor Party.
“Receivables” means any right to payment of WIL-Ireland or any Restricted
Subsidiary created by or arising from sales of goods, leases of goods or the
rendition of services rendered no matter how evidenced whether or not earned by
performance (whether constituting accounts, general intangibles, chattel paper
or otherwise).
“Receivables Related Security” means all contracts, contract rights, guarantees
and other obligations related to Receivables, all proceeds and collections of
Receivables and all other assets and security of a type that are customarily
sold or transferred in connection with receivables purchase facilities and
factoring transactions of a type that could constitute Permitted Factoring
Transactions.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Redemption” means, with respect to any Indebtedness, the redemption, purchase,
defeasance, prepayment or other acquisition or retirement for value of such
Indebtedness. The term “Redeem” has a meaning correlative thereto.
“Redomestication” means:
(a)    any amalgamation, merger, plan or scheme of arrangement, exchange offer,
business combination, reincorporation, reorganization, consolidation or similar
action of the Weatherford Parent Company with or into any other person (as such
term is used in Section 13(d) of the Exchange Act), or of any other person (as
such term is used in Section 13(d) of the Exchange Act) with or into the
Weatherford Parent Company, or the sale, distribution or other disposition
(other than by lease) of all or substantially all of the properties or assets of
the Weatherford Parent Company and its Subsidiaries taken as a whole to any
other person (as such term is used in Section 13(d) of the Exchange Act);
(b)    any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization consolidation or similar action of
the Weatherford Parent Company, pursuant to the law of the jurisdiction of its
organization and of any other jurisdiction; or
(c)    the formation of a Person that becomes, as part of the transaction or
series of related transactions, the direct or indirect owner of 100% of the
voting shares of the Weatherford Parent Company (the “New Weatherford Parent”);
if, as a result thereof:
(x)    in the case of any action specified in clause (a), the entity that is the
surviving, resulting or continuing Person in such amalgamation, merger, plan or
scheme of arrangement, exchange offer, business combination, reincorporation,
reorganization, consolidation or similar action, or the transferee in such sale,
distribution or other disposition;


30
ACTIVE 214387177



--------------------------------------------------------------------------------







(y)    in the case of any action specified in clause (b), the entity that
constituted the Weatherford Parent Company immediately prior thereto (but
disregarding for this purpose any change in its jurisdiction of organization);
or
(z)    in the case of any action specified in clause (c), the New Weatherford
Parent,
(in any such case the “Surviving Person”) is a corporation or other entity,
validly incorporated or formed and existing in good standing (to the extent the
concept of good standing is applicable) (1) under the laws of the State of
Delaware or another State of the United States, the United Kingdom, Switzerland
or The Kingdom of the Netherlands, (2) under the laws of any other member
country of the European Union (but only to the extent that (x) each Lender can
legally do business with, and receive Guarantees (and payments in respect
thereof) from, an entity organized in such member country and (y) doing business
with and receiving Guarantees (and payments in respect thereof) from such entity
would not result in any material adverse tax, regulatory or legal consequences
to any Lender) or (3) with the consent of all of the Lenders (such consent not
to be unreasonably withheld), under the laws of any other jurisdiction, provided
that (I) each class of Capital Stock of the Surviving Person issued and
outstanding immediately following such action, and giving effect thereto, shall
be beneficially owned by substantially the same Persons, in substantially the
same percentages, as was the Capital Stock of the entity constituting the
Weatherford Parent Company immediately prior thereto (provided that in no event
shall a Change of Control (disregarding the phrase “except as a result of a
Redomestication” contained in clause (a)(i) of the definition of “Change of
Control” for these purposes) result from any of the actions specified in
clauses (a) through (c) above) and (II) the Surviving Person shall have
delivered to the Administrative Agent:
(i)    a certificate to the effect that, both before and after giving effect to
such transaction, no Default or Event of Default exists;
(ii)    an opinion, reasonably satisfactory in form, scope and substance to the
Administrative Agent, of counsel reasonably satisfactory to the Administrative
Agent, addressing such matters in connection with the Redomestication as the
Administrative Agent or any Lender may reasonably request;
(iii)    if applicable, the documents required by Section 8.02(b); and
(iv)    if the Surviving Person is the New Weatherford Parent, (A) an instrument
whereby such Person unconditionally guarantees the Obligations for the benefit
of the Credit Parties and (B) an instrument whereby such Person becomes a party
to this Agreement and assumes all rights and obligations hereunder of the entity
constituting the Weatherford Parent Company immediately prior to the
transactions described above, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
“Reference Group” means the Specified Group, the WIL-Ireland Group or the Other
Subsidiaries Group, as applicable.
“Register” has the meaning specified in Section 11.05(b)(iv).


31
ACTIVE 214387177



--------------------------------------------------------------------------------







“Regulation D” means Regulation D of the Board (respecting reserve
requirements), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board (respecting eligible securities
and margin requirements), as the same is from time to time in effect, and all
official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board (respecting margin credit
extended by banks), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board (respecting borrowers who obtain
margin credit), as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, (a) prior to the funding of the Loans,
Lenders having more than fifty percent (50%) of the Aggregate Commitments and
(b) thereafter, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of the Loans at such time; provided that (x) prior to the
funding of the Loans, the Commitment of any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders and (y) thereafter,
the principal amount of the Loan made by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Lenders.
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means, with respect to any Obligor, any director, any
manager, the president, the chief financial officer, the treasurer, the
principal accounting officer or any vice president with responsibility for
financial or accounting matters of such Obligor, or an individual specifically
authorized by the Board of Directors of such Obligor to sign on behalf of such
Obligor.
“Restricted Obligations” has the meaning specified in Section 4.04(a).
“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) on account of any Capital Stock of
WIL-Ireland or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Capital Stock of WIL-Ireland or any Restricted Subsidiary,
(c) any voluntary Redemption of any Indebtedness prior to the stated maturity
thereof or (d) any payment in violation of any subordination terms of any
Indebtedness.


32
ACTIVE 214387177



--------------------------------------------------------------------------------







“Restricted Payment Basket” means, at any time, an amount equal to 50% of the
cumulative amount of Excess Cash Flow of WIL-Ireland and its Restricted
Subsidiaries for each Fiscal Quarter ending on or after the Effective Date and
prior to such time (taken as one accounting period), commencing with the Fiscal
Quarter ending June 30, 2016.
“Restricted Subsidiary” means any Subsidiary of WIL-Ireland that is not an
Unrestricted Subsidiary. For the avoidance of doubt, the Borrower and each
Guarantor (other than WIL-Ireland) shall be a Restricted Subsidiary.
“Restrictive Agreement” means any agreement or other arrangement that prohibits,
limits, restricts or imposes any condition upon (a) the ability of any Obligor
or any Specified Group Member to create, incur or permit to exist any Lien upon
any of its property or assets (i) in favor of the Administrative Agent and the
other Secured Parties to secure any of the Secured Obligations or (ii) in favor
of the Revolving Credit Agent and other holders of the Revolving Credit
Obligations to secure any of the Revolving Credit Obligations or (b) the ability
of any Specified Group Member to pay any dividends or other distributions with
respect to its Capital Stock to, or to make or repay any loans or advances to,
or to Dispose of any assets to, any Obligor or any other Specified Group Member
that is located in a Specified Jurisdiction, or, in each case, which requires
the consent of any other Person in connection therewith.
“Revolving Credit Agent” means the Administrative Agent (as defined in the
Revolving Credit Agreement).
“Revolving Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of the Effective Date, by and among WIL-Ireland, the
Borrower, the other borrowers identified therein, the lenders from time to time
party thereto and JPMorgan, as administrative agent thereunder.
“Revolving Credit Documents” means the Loan Documents (as defined in the
Revolving Credit Agreement).
“Revolving Credit Extended Maturity Date” means the Extended Maturity Date (as
defined in the Revolving Credit Agreement).
“Revolving Credit Facility” means the revolving credit facility provided for
pursuant to the Revolving Credit Agreement and the other Revolving Credit
Documents.
“Revolving Credit Obligations” means the Guaranteed Obligations (as defined in
the Revolving Credit Agreement).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., or
any successor to the ratings agency business thereof.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).


33
ACTIVE 214387177



--------------------------------------------------------------------------------







“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, the Hong Kong Monetary Authority, Her Majesty’s Treasury of
the United Kingdom, the Australian Department of Foreign Affairs and Trade or
any other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, the Australian Commonwealth Government, any European Union
member state, the Hong Kong Monetary Authority or any other relevant sanctions
authority.
“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to the functions of said Commission.
“Secured Obligations” means (a) all Obligations and (b) to the extent not
constituting Debt (as defined in each of the Existing Senior Notes Indentures
and each of the Citi Credit Documents), all Swap Obligations and Banking
Services Obligations owing to one or more Lenders or their respective
Affiliates; provided that the term “Secured Obligations” shall not include, with
respect to any Obligor, any Excluded Swap Obligations of such Obligor.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender in respect of its Loans, (ii) the
Administrative Agent and the Lenders in respect of all other present and future
obligations and liabilities of WIL-Ireland and each Restricted Subsidiary of
every type and description arising under or in connection with this Agreement or
any other Loan Document, (iii) each Lender and Affiliate of such Lender in
respect of Swap Agreements and Banking Services Agreements (to the extent the
Swap Obligations and Banking Services Obligations arising thereunder do not
constitute Debt (as defined in each of the Existing Senior Notes Indentures and
each of the Citi Credit Documents)) entered into with such Person by WIL-Ireland
or any Restricted Subsidiary, (iv) each Indemnitee in respect of the obligations
and liabilities of the Borrowers to such Person hereunder and under the other
Loan Documents, and (v) their respective successors and (in the case of a
Lender, permitted) transferees and assigns.
“Security Agreements” means, collectively, (a) the agreement and other
instruments described on Schedule 1.01F hereto, (b) the US Security Agreement
and (c) any other security agreement, charge or other similar agreement in form
and substance satisfactory to the Administrative Agent in favor of the
Administrative Agent for the benefit of itself and the other Secured Parties, in
any such case, pursuant to which any Obligor grants Liens on the property of
such Obligor to secure the Secured Obligations.
“Signing Date” has the meaning specified in Section 5.01.


34
ACTIVE 214387177



--------------------------------------------------------------------------------







“Solvent” means, in reference to any Person as of any date, (i) the fair value
of the assets of such Person, at a fair valuation, will, as of such date, exceed
its debts and liabilities (subordinated, contingent or otherwise); (ii) the
present fair saleable value of the property of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities (subordinated, contingent or
otherwise), as such debts and other liabilities become absolute and matured;
(iii) such Person will, as of such date, be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and
liabilities become absolute and matured; and (iv) such Person will not, as of
such date, have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted after the Effective Date.
“Specified Asset Coverage Ratio” means, as of any date of determination, the
ratio of (a) Total Specified Asset Value as of such date to (b) Specified Senior
Indebtedness as of such date.
“Specified Consolidated Adjusted EBITDA” means, with respect to any period, the
Consolidated Adjusted EBITDA of the Specified Group for such period, adjusted as
necessary to exclude amounts attributable to the Borrower and WIL-Delaware.
“Specified Event of Default” means an Event of Default pursuant to clauses (a),
(c) (but only as a result of a breach of a Financial Covenant), (f), (g), (h),
(i), (j), (k) or (l) of Section 9.01.
“Specified Group” mean, collectively, the Specified Obligors and their
Restricted Subsidiaries.
“Specified Group Member” means any member of the Specified Group.
“Specified Jurisdiction” means the United States of America (or any state
thereof), Canada (or any province or territory thereof), the United Kingdom,
Ireland, Switzerland, Luxembourg, Bermuda, the British Virgin Islands, the
Netherlands, Argentina, Australia, Norway and certain other jurisdictions to be
identified from time to time by the Administrative Agent in accordance with
Section 7.08(b). In no event shall any Excluded Jurisdiction be or become a
Specified Jurisdiction.
“Specified Letter of Credit” means any standby letter of credit, bank guaranty
or similar instrument that (a) has been issued for the account of any Specified
Group Member or (b) with respect to which any Specified Group Member is
otherwise required to reimburse the issuing institution for any amounts drawn on
such letter or credit or otherwise provide any guarantee with respect to such
letter of credit.
“Specified Leverage and LC Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) the sum of (i) Specified Senior Indebtedness as of
such date and (ii) the aggregate undrawn amount of all Specified Letters of
Credit as of such date to (b) Specified Consolidated Adjusted EBITDA for the
Testing Period ending on such date.
“Specified Obligor” means any Obligor other than WIL-Ireland, the Borrower and
WIL-Delaware.


35
ACTIVE 214387177



--------------------------------------------------------------------------------







“Specified Senior Indebtedness” means, as of any date of determination, the
aggregate principal amount of all Funded Indebtedness (which, for purposes of
Section 8.01(j) only, shall include Indebtedness of the type described in clause
(c) of the definition thereof) of the Specified Group as of such date, other
than Funded Indebtedness of the Borrower and WIL-Delaware (but, for the
avoidance of doubt, including any Funded Indebtedness consisting of Guarantees
by Specified Group Members (other than the Borrower and WIL-Delaware) of Funded
Indebtedness of the Borrower and WIL-Delaware).
“Specified Senior Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Specified Senior Indebtedness as of such date to (b)
Specified Consolidated Adjusted EBITDA for the Testing Period ending on such
date.
“Specified Swap Obligation” means, with respect to any Obligor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or
any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D of the Board. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D of the Board
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Subordinated” means with respect to any Indebtedness or Guarantee of
Indebtedness, that such Indebtedness or Guarantee is contractually subordinated
to the Obligations on terms acceptable to the Administrative Agent after taking
into consideration such factors as the Administrative Agent may deem relevant to
such determination.
“Subordinated Indebtedness” means any Indebtedness that is Subordinated.
“Subsidiary” of a Person means (a) a company or corporation a majority of whose
Voting Stock is at the time, directly or indirectly, owned by such Person, by
one or more subsidiaries of such Person or by such Person and one or more
subsidiaries of such Person, (b) a partnership in which such Person or one or
more subsidiaries of such Person is, at the date of determination, a general
partner or (c) any other Person (other than a corporation or partnership) in
which such Person, directly or indirectly, at the date of determination thereof,
has (i) at least a majority ownership interest or (ii) the power to elect or
direct the election of a majority of the directors or other governing body of
such Person. Unless the context otherwise clearly requires, references in this
Agreement to a “Subsidiary” or the “Subsidiaries” refer to a Subsidiary or the
Subsidiaries of WIL-Ireland.


36
ACTIVE 214387177



--------------------------------------------------------------------------------







“Surviving Person” has the meaning specified in the definition of
“Redomestication”.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of WIL-Ireland or its
Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of WIL-Ireland or any
Restricted Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
and all Swap Agreements permitted hereunder with a Lender or an Affiliate of a
Lender, and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.
“Swiss Obligor” means any Guarantor organized under the laws of Switzerland or,
if different, deemed resident in Switzerland for Swiss Withholding Tax purposes.
“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die Verrechnungssteuer vom 13. Oktober
1965, SR 642.21), as amended from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding) imposed by any
Governmental Authority.
“Testing Period” means any period of four consecutive Fiscal Quarters (whether
or not such quarters are all within the same Fiscal Year).
“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) the aggregate principal amount of Funded Indebtedness of the
WIL-Ireland Group as of such date to (b) the Consolidated Adjusted EBITDA of the
WIL-Ireland Group for the Testing Period ending on such date.
“Total Specified Asset Value” means, as of any date of determination, the book
value of all assets of the Specified Group on a consolidated basis as of such
date, adjusted as necessary to exclude amounts attributable to the Borrower and
WIL-Delaware.  
“Transactions” means the transactions contemplated by the Loan Documents and the
Revolving Credit Documents.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


37
ACTIVE 214387177



--------------------------------------------------------------------------------







“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unrestricted Subsidiary” means (a) any Subsidiary which WIL-Ireland has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary pursuant to Section 7.09 and (b) any direct or indirect Subsidiary of
any Subsidiary described in clause (a), in each case that meets the following
requirements:
(i)    such Subsidiary shall have no Indebtedness with recourse to WIL-Ireland
or any Restricted Subsidiary;
(ii)    such Subsidiary is not party to any agreement, contract, arrangement or
understanding with WIL-Ireland or any Restricted Subsidiary that violates
Section 8.10;
(iii)    such Subsidiary is a Person with respect to which neither WIL-Ireland
nor any of its Restricted Subsidiaries has any direct or indirect obligation
(A) to subscribe for additional Capital Stock of such Person or (B) to maintain
or preserve such Person’s financial condition or to cause such Person to achieve
any specified levels of operating results (it being understood that any
contractual arrangements between WIL-Ireland or any of its Restricted
Subsidiaries and such Subsidiary pursuant to which such Subsidiary sells
products or provides services to WIL-Ireland or such Restricted Subsidiary in
the ordinary course of business are not included in this clause (B));
(iv)    such Subsidiary does not, either individually or together with other
Subsidiaries that are designated as Unrestricted Subsidiaries, own or operate,
directly or indirectly, all or substantially all of the assets of WIL-Ireland
and its Subsidiaries; and
(v)    such Subsidiary does not hold any Capital Stock in, or any Indebtedness
of, WIL-Ireland or any Restricted Subsidiary.
If at any time any Unrestricted Subsidiary fails to meet the preceding
requirements to be an Unrestricted Subsidiary, it shall thereafter be a
Restricted Subsidiary for purposes of this Agreement and any Indebtedness, Liens
and Investments of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary as of such date and, if such Indebtedness, Liens or
Investments are not permitted to be incurred as of such date hereunder
(including under the Financial Covenants), WIL-Ireland shall be in default of
the applicable covenant.
“US Security Agreement” means that certain U.S. Pledge and Security Agreement,
dated as of the Effective Date, by and among the Obligors listed on the
signature pages thereto and the Administrative Agent.
“Voting Stock” means, with respect to any Person, shares of any class or classes
of Capital Stock in such Person entitling holders thereof (whether at all times
or only so long as no senior class of stock has voting power by reason of any
contingency) to vote in the election of members of the Board of Directors or
other governing body of such Person.


38
ACTIVE 214387177



--------------------------------------------------------------------------------







“Weatherford Parent Company” means WIL-Ireland or, if a Redomestication has
occurred subsequent to the Effective Date and prior to the event in question on
the date of determination, the Surviving Person resulting from such
Redomestication.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly-Owned Subsidiary” of a Person means any Restricted Subsidiary of which
all issued and outstanding Capital Stock (excluding directors’ qualifying shares
or similar jurisdictional requirements) is directly or indirectly owned by such
Person. Unless the context otherwise clearly requires, references in this
Agreement to a “Wholly-Owned Subsidiary” or the “Wholly‑Owned Subsidiaries”
refer to a Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries of WIL-Ireland.
“WIL-Delaware” means Weatherford International, LLC, a Delaware limited
liability company.
“WIL-Ireland” has the meaning specified in the introductory paragraph of this
Agreement; provided that, if a Redomestication occurs subsequent to the
Effective Date and WIL-Ireland is not the Surviving Person resulting from such
Redomestication, the term “WIL-Ireland” shall refer to the Surviving Person
resulting from such Redomestication.
“WIL-Ireland Group” means, collectively, WIL-Ireland and its Restricted
Subsidiaries.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Working Capital” means, at any date, the excess of current assets of
WIL-Ireland and its Restricted Subsidiaries on such date over current
liabilities of WIL-Ireland and its Restricted Subsidiaries on such date, all
determined on a consolidated basis in accordance with GAAP.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02 Types of Borrowings. Borrowings hereunder are distinguished by
“Type”. The “Type” of a Loan refers to the determination whether such Loan is a
part of a Loan bearing interest at the Adjusted LIBO Rate or at the Alternate
Base Rate.


SECTION 1.03 Accounting Terms; Changes in GAAP.




39
ACTIVE 214387177



--------------------------------------------------------------------------------









(a)Except as otherwise expressly provided herein, all accounting and financial
terms used herein and not otherwise defined herein and the compliance with each
covenant contained herein which relates to financial matters shall be determined
in accordance with GAAP as in effect from time to time; provided that, if
WIL-Ireland notifies the Administrative Agent that WIL-Ireland requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies WIL-Ireland
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, GAAP will be deemed to treat leases that
would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States as in effect on December 31,
2015 in a manner consistent with the treatment of such leases under generally
accepted accounting principles in the United States of America as in effect on
December 31, 2015, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.


(c)Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of WIL-Ireland or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof.


(d)All pro forma computations required to be made hereunder giving effect to any
acquisition or Disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or Disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred, unless otherwise expressly provided hereunder, on the first day of the
period of four consecutive Fiscal Quarters ending with the most recent Fiscal
Quarter for which financial statements shall have been delivered pursuant to
Section 7.01(a) or Section 7.01(b) (including under the Existing Credit
Agreement), and, to the extent applicable, to the historical earnings and cash
flows associated with the assets acquired or disposed of (but without giving
effect to any synergies or cost savings) and any related incurrence or reduction
of Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act.




40
ACTIVE 214387177



--------------------------------------------------------------------------------









If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of determination had been the applicable rate for the
entire period (taking into account any Swap Agreement applicable to such
Indebtedness).


SECTION 1.04 Interpretation.


(a)     In this Agreement unless the context indicates otherwise;


(i)the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;


(ii)any pronoun shall include the corresponding masculine, feminine and neuter
forms;


(iii)the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement in its entirety and not to any particular
Article, Section or other subdivision hereof;


(iv)any reference to any Person includes such Person’s successors and assigns,
including any Person that becomes a successor to WIL-Ireland as a result of a
Redomestication, and reference to a Person in a particular capacity excludes
such Person in any other capacity or individually, provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;


(v)any reference to any agreement, document or instrument (including this
Agreement) means such agreement, document or instrument as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time (subject to any restrictions on such amendments, restatements,
amendments and restatements, supplements or other modifications set forth herein
or in any other Loan Document), and any reference to any Note or other note
includes any note issued pursuant hereto in extension or renewal thereof and in
substitution or replacement therefor;


(vi)any reference to any Article, Section, page, Schedule or Exhibit means such
Article, Section or page hereof or such Schedule or Exhibit hereto;


(vii)    the words “including”, “include” and “includes” shall be deemed to be
followed by the phrase “without limitation” and the term “or” is not exclusive;


(viii)    with respect to the determination of any period of time, except as
expressly provided to the contrary, the word “from” means “from and including”
and the word “to” means “to but excluding”;


(ix)    the word “will” shall be construed to have the same meaning and effect
as the word “shall”;


41
ACTIVE 214387177



--------------------------------------------------------------------------------









(x)    any reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time; and


(xi)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


(b)     The Article and Section headings herein and in the Table of Contents are
for convenience only and shall not affect the construction hereof.


(c)     No provision of this Agreement shall be interpreted or construed against
any Person solely because that Person or its legal representative drafted such
provision.


(d)     Unless otherwise specified herein, (i) all dollar amounts expressed
herein shall refer to Dollars and (ii) for purposes of calculating compliance
with the terms of this Agreement and the other Loan Documents (including for
purposes of calculating compliance with the covenants), each obligation or
calculation shall be converted to its Dollar equivalent.


ARTICLE II
COMMITMENTS; LOANS


SECTION 2.01 Loans.


(a)     Subject to the terms and conditions set forth herein, each Lender agrees
to make a single term loan denominated in Dollars to the Borrower (each such
loan, a “Loan” and, collectively, the “Loans”), on the Effective Date in a
principal amount equal to such Lender’s Commitment. The Borrower may make only
one borrowing of Loans hereunder, which shall consist of Loans requested to be
made simultaneously by the Lenders on the Effective Date in accordance with
their respective Applicable Percentages, provided that the Initial Borrowing of
Loans hereunder may consist of more than one Type. Amounts borrowed under this
Section 2.01(a) and repaid or prepaid may not be reborrowed.


(b)     The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make its Loan as required.


(c)     Subject to Section 2.11, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.


(d)     At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing is made, such ABR Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. Borrowings of
more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of ten Eurodollar Borrowings
outstanding.


42
ACTIVE 214387177



--------------------------------------------------------------------------------









(e)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to elect to convert or continue any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.02 Request for Initial Borrowing of Loans. To request the Initial
Borrowing, the Borrower shall notify the Administrative Agent (and the
Administrative Agent shall promptly thereafter notify the Lenders) of such
request in writing (a) in the event the Loans are to be made initially as
Eurodollar Loans, not later than 11:00 a.m., New York City time, three Business
Days before the Effective Date, or (b) in the event the Loans are to be made
initially as ABR Loans, not later than 11:30 a.m., New York City time, on the
Effective Date. Such Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.01:


(i)     the aggregate principal amount of the Initial Borrowing, which shall be
$500,000,000;


(ii)     the date of the Initial Borrowing, which shall be the Effective Date;


(iii)     whether the Loans are to be made as an ABR Borrowing or one or more
Eurodollar Borrowings or a combination thereof;


(iv)     in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)     the location and number of the account of the Borrower to which funds
are to be disbursed, which shall comply with the requirements of Section 2.04.


If no election as to the Type of Borrowing is specified, then the Loans shall be
made as an ABR Borrowing. If no Interest Period is specified with respect to any
requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section, the Administrative
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the Initial Borrowing.
SECTION 2.03 [RESERVED].


SECTION 2.04 Funding of Borrowings.


(a)     Each Lender shall make the Loan to be made by it hereunder on the
Effective Date thereof by wire transfer of immediately available funds (i) by
12:00 noon, New York City time, in the event the Initial Borrowing consists of
Eurodollar Loans and (ii) by 1:30 p.m., New York City time, in the event the
Initial Borrowing consists of ABR Loans, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent shall make such Loans available to the Borrower by
promptly crediting the amounts so received in like funds to an account of the
Borrower designated by the Borrower in the Borrowing Request.


43
ACTIVE 214387177



--------------------------------------------------------------------------------









(b)     Unless the Administrative Agent shall have received notice from a Lender
prior to the Effective Date (or, in the event the Loans are to be made initially
as ABR Loans, prior to 12:30 p.m., New York City time, on the Effective Date)
that such Lender shall not make available to the Administrative Agent such
Lender’s ratable portion of the Initial Borrowing, the Administrative Agent may
assume that such Lender has made such ratable portion available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the Initial Borrowing
available to the Administrative Agent, then the Borrower and the applicable
Lender severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of (A) the Federal Funds Effective Rate and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to the Loans comprising the Initial Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan.


(c)     (i) Any Lender may, with notice to the Administrative Agent and
WIL-Ireland, fulfill its Commitment by causing an Affiliate of such Lender to
act as the Lender in respect of the Borrower; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay the Loans made
to the Borrower in accordance with the terms of this Agreement.
        
(ii) As a condition to any Lender being permitted to fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender under
Section 2.04(c)(i), such Affiliate must comply with Sections 4.02(c) and 4.02(e)
as if it were a Lender that became a party to this Agreement pursuant to an
Assignment and Assumption executed on the first date on which such Commitment is
being fulfilled by such Affiliate. Additionally, in applying the provisions of
Section 4.02 and the definition of “Excluded Taxes”, such Affiliate shall be
treated as a Lender that executed an Assignment and Assumption on the first date
on which such Commitment is fulfilled by such Affiliate. Notwithstanding
anything in this Agreement to the contrary, an Affiliate acting as a Lender
under Section 2.04(c)(i) shall not be entitled to any greater gross-up or
indemnity under Section 4.02 than that to which the applicable Lender would have
been entitled had such Affiliate not acted as a Lender under Section 2.04(c)(i);
provided if an Affiliate is acting as a Lender pursuant to Section 2.04(c)(i)
solely as a result of a Lender being unable to fulfill its Commitment to the
Borrower due to a Requirement of Law, such Affiliate shall be entitled to a
gross-up or indemnification to the same extent that would have resulted had such
Lender made an assignment to such Affiliate under Section 11.05. Moreover,
nothing in this Section 2.04(c) shall be construed as making an Affiliate of any
Lender a beneficial owner of payments received as a result of such Affiliate’s
fulfillment of such Lender’s Commitment to the extent the arrangement between
such Lender and such Affiliate is one whereby such Affiliate is merely acting as
an agent for such Lender.


    


44
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 2.05 Interest Elections.


(a)     The Loans made on the Effective Date may consist of one or more
Borrowings, which shall be of the Types (whether one or more) specified in the
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have initial
Interest Period(s) as specified in the Borrowing Request or as otherwise
provided pursuant to Section 2.02. Thereafter, the Borrower may, at any time and
from time to time, elect to convert any Borrowing to one or more different Types
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section; provided that,
in connection with any such election, the Borrower shall be subject to all
applicable payment obligations set forth in Section 2.13. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.


(b)     To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone (i) in the event the
Loans are to be converted to or continued as Eurodollar Loans, not later than
11:30 a.m., New York City time, three Business Days before the requested date of
conversion or continuation, or (ii) in the event the Loans are to be converted
to ABR Loans, not later than 11:00 a.m., New York City time, on the requested
date of conversion. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or by facsimile
transmission or electronic transmission (in .pdf format) to the Administrative
Agent of a written Interest Election Request signed by the Borrower.


(c)     Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)     the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and


(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


45
ACTIVE 214387177



--------------------------------------------------------------------------------







If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)     Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing, (1) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (2) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.06 Termination of Commitments. The Commitments shall be automatically
and permanently reduced to zero after giving effect to the Initial Borrowing on
the Effective Date.


SECTION 2.07 Repayment of Loans; Amortization; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of the
Loan of such Lender on the Maturity Date.


(b)    On the last day of each March, June, September and December (commencing
on the last day of September 2016), the Borrower shall repay the Loans in an
amount equal to $12,500,000.


(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.


(e)    The entries made in the accounts maintained pursuant to Section 2.07(c)
or Section 2.07(d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.


46
ACTIVE 214387177



--------------------------------------------------------------------------------









(f)    After the Effective Date, any Lender by written notice to the Borrower
(with a copy to the Administrative Agent) may request that the Loan made by it
be evidenced by a Note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender and its
permitted assigns. Thereafter, the Loan evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to Section
11.05) be represented by one or more Notes payable to the order of such Lender
and its permitted assigns.


SECTION 2.08 Prepayment of Loans.


(a)    Subject to prior notice in accordance with Section 2.08(b), the Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, without premium or penalty (but subject to any amounts
payable under Section 2.13).


(b)    The Borrower shall notify the Administrative Agent by telephone (promptly
confirmed by hand delivery, facsimile or electronic transmission (in .pdf
format)) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:30 a.m., New York City time, on the same
Business Day as the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that a notice of prepayment delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities or the closing of a securities offering (or any
combination thereof), in which case such notice may be revoked by the Borrower
(by notice to the Administrative Agent on or prior to the specified prepayment
date) if such condition is not satisfied. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $10,000,000. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.10. All prepayments
under, and each failure to make a prepayment specified in any prepayment notice
delivered pursuant to, this Section 2.08(b) shall be subject to Section 2.13.


(c)    On the date that a Change of Control occurs, the Commitments shall
terminate and the Borrower shall prepay the principal amount of the Loans and
all accrued and unpaid interest thereon in immediately available funds.


SECTION 2.09 Fees.


(a)     The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


47
ACTIVE 214387177



--------------------------------------------------------------------------------







    
(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances (unless otherwise agreed by the Administrative Agent
with respect to fees payable to the Administrative Agent for its own account).


SECTION 2.10 Interest.


(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.


(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus
the rate otherwise applicable to such Loan as provided in Sections 2.10(a) and
2.10(b) or (ii) in the case of any other amount, 2.000% plus the rate applicable
to ABR Borrowings as provided in Section 2.10(a).


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and the Maturity Date; provided that
(i) interest accrued pursuant to Section 2.10(c) shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Eurodollar Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.


(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
in accordance with the terms hereof, and such determination shall be presumed
correct absent manifest error.


SECTION 2.11 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)    the Administrative Agent reasonably determines (which determination shall
be presumed correct absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or


48
ACTIVE 214387177



--------------------------------------------------------------------------------









(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Eurodollar Borrowing for such Interest
Period;


then the Administrative Agent shall give written notice (by facsimile
transmission or electronic transmission (in .pdf format)) thereof to the
Borrower and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any ABR Borrowing to, or
continuation of any Eurodollar Borrowing as, a Eurodollar Borrowing shall be
ineffective, and, in the case of any request for the continuation of a
Eurodollar Borrowing, such Eurodollar Borrowing shall on the last day of the
then current Interest Period applicable thereto be converted to an ABR Borrowing
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
SECTION 2.12 Increased Costs.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate);


(ii)    impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or
        
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (g) of the definition of “Excluded
Taxes”, (C) Connection Income Taxes, and (D) Other Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Recipient
hereunder (whether of principal, interest or otherwise), then upon written
request of such Recipient (with a copy to the Administrative Agent), the
Borrower shall pay to such Person such additional amount or amounts as shall
compensate such Recipient for such additional costs incurred or reduction
suffered.
(b)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon written request of such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such


49
ACTIVE 214387177



--------------------------------------------------------------------------------









Lender such additional amount or amounts as shall compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in Section 2.12(a) or Section 2.12(b), along with (i) a calculation of
such amount or amounts, (ii) a description of the specific Change in Law that
justifies such amounts due and (iii) such other pertinent information related to
the foregoing as the Borrower may reasonably request, shall be delivered to the
Borrower and shall be presumed correct absent manifest error. Any Lender’s
determination of any such amount or amounts shall be made in good faith (and not
on an arbitrary or capricious basis) and substantially consistent with similarly
situated customers of such Lender under agreements having provisions similar to
Section 2.12(a) or 2.12(b), as applicable, after consideration of such factors
as such Lender then reasonably determines to be relevant. The Borrower shall pay
such Lender the correct amount shown as due on any such certificate within
10 days after receipt thereof.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
delivers written notice to the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the 120-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


(e)    Each Lender requesting compensation under this Section shall comply with
Section 4.03(a).


SECTION 2.13 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure (for a reason other than the
failure of a Lender to fund a Loan or a portion thereof required to be funded
hereunder) to borrow, convert, continue or prepay any Eurodollar Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.08(b) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of an assignment
required by the Borrower pursuant to Section 4.03(b), then, in any such event,
upon written demand by a Lender (with a copy to the Administrative Agent) the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount reasonably determined
by such Lender to be the excess, if any, of (i) the amount of interest which
would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
eurodollar market.


50
ACTIVE 214387177



--------------------------------------------------------------------------------









A certificate of any Lender setting forth in reasonable detail any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower (with a copy to the Administrative Agent) and shall
be presumed correct absent manifest error, and shall set forth a calculation of
such amounts and such other information as the Borrower may reasonably request.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.


SECTION 2.14 [RESERVED]


SECTION 2.15 Defaulting Lenders.


(a)    Notwithstanding any provision of any Loan Document to the contrary, if
any Lender becomes a Defaulting Lender, then, for so long as such Lender is a
Defaulting Lender, the Commitment and Loan of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.01); provided that the provisions of this
clause (a) shall not apply to the vote of a Defaulting Lender (that funded in
full its initial Commitment when due) in the case of an amendment, waiver or
other modification described in Section 11.01 for which such Defaulting Lender’s
consent is expressly required.


(b)    The rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.15 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
the Borrower or any other Obligor may at any time have against, or with respect
to, such Defaulting Lender.


(c)    In the event that the Administrative Agent and the Borrower agree in
writing that a Lender is no longer a Defaulting Lender, then the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender.


ARTICLE III
[RESERVED]


ARTICLE IV
PAYMENTS; PRO RATA TREATMENT; TAXES


SECTION 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under
Sections 2.12, 2.13 or 4.02, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York; provided that payments pursuant to
Sections 2.12, 2.13, 4.02 and 11.04 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt




51
ACTIVE 214387177



--------------------------------------------------------------------------------









thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest,


interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan (or of any breakage
indemnity in respect of any Loan) and all other payments hereunder and under
each other Loan Document shall be made in Dollars. Any payment required to be
made by the Administrative Agent hereunder shall be deemed to have been made by
the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
    
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders that the Borrower shall not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.




52
ACTIVE 214387177



--------------------------------------------------------------------------------





        


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), Section 4.01(d) or Section 11.04(b), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations to the Administrative
Agent under such Section until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.


SECTION 4.02 Taxes/Additional Payments.


(a)    Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.


(b)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 20 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such Lender
on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be liable for any penalties, interest or expenses
that result from the failure of the Administrative Agent or a Lender to notify
the Borrower of the Indemnified Taxes or Other Taxes within a reasonable period
of time after becoming aware of such Indemnified or Other Taxes. A certificate
as to the amount of such payment or liability delivered to the Borrower by a
Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be presumed correct absent manifest error.


(c)    Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
organized, tax resident or otherwise located, or any treaty to which any such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law (or otherwise reasonably requested by
the Borrower) as shall permit such payments to be made without withholding or at
a reduced rate.


        


53
ACTIVE 214387177



--------------------------------------------------------------------------------







(d)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes paid by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section 4.02, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.02 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay promptly the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority with respect to such amount) to
the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the Borrower or any other Person.
Notwithstanding anything to the contrary in this paragraph (d), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (d) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.


(e)    Without limiting the generality of the foregoing, each Lender shall
deliver to the Borrower and the Administrative Agent on the Effective Date or
upon the effectiveness of any Assignment and Assumption by which it becomes a
party to this Agreement (unless an Event of Default under Section 9.01(a),
9.01(g) or 9.01(h) has occurred and is continuing on the effective date of such
Assignment and Assumption) (i) two duly completed copies of United States
Internal Revenue Service Form W-8ECI, W‑8BEN, W-8BEN-E, W-8EXP, W-8IMY or W-9,
or other applicable governmental form, as the case may be, certifying in each
case that such Lender is entitled to receive payments under this Agreement and
the Notes payable to it without deduction or withholding of any United States
federal income Taxes, as if the Borrower were incorporated under the laws of the
United States or a State thereof and (ii)  any other governmental forms
(including tax residency certificates) which are necessary or required under an
applicable Tax treaty or otherwise by law to eliminate any withholding Tax or
which have been reasonably requested by the Borrower. Each Lender which delivers
to the Borrower and the Administrative Agent a Form W-8ECI, W-8BEN, W-8BEN-E,
W‑8EXP, W-8IMY or W-9, or other applicable governmental form pursuant to the
preceding sentence further undertakes to deliver to the Borrower and the
Administrative Agent two further copies of such form on or before the date that
any such form expires (currently, three successive calendar years for
Form W-8BEN, W-8BEN-E or Form W-8ECI) or becomes obsolete or after the
occurrence of any event requiring a change in the most recent form so delivered
by it, and such amendments thereto or extensions


54
ACTIVE 214387177



--------------------------------------------------------------------------------







or renewals thereof as may reasonably be requested by the Borrower and the
Administrative Agent, in each case certifying that such Lender is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income Taxes, unless Change in Law has occurred prior to
the date on which any such delivery would otherwise be required which renders
all such forms inapplicable or which would prevent such Lender from duly
completing and delivering any such form with respect to it and such Lender
advises the Borrower and the Administrative Agent that it is not capable of
receiving payments without any deduction or withholding of United States federal
income Taxes. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower and the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower and the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


(f)    The Borrower will remit to the appropriate Governmental Authority, prior
to delinquency, all Indemnified Taxes and Other Taxes payable in respect of any
payment. Within 30 days after the date of any payment of Indemnified Taxes or
Other Taxes, the Borrower will furnish to the Administrative Agent the original
or a certified copy of a receipt evidencing payment of such Indemnified Taxes or
Other Taxes or such other evidence thereof as may be reasonably satisfactory to
the Administrative Agent.


(g)    [RESERVED.]


(h)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.05(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (h).


    


55
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 4.03 Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.12, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 4.02, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loan hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 4.02,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.


(b)    If (i) any Lender requests compensation under Section 2.12 (including for
Taxes under Section 2.12(a)(iii)), or (ii) the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.02, or (iii) any
Lender becomes a Defaulting Lender, or (iv) any Lender fails to provide its
consent to a Redomestication under the laws of a jurisdiction (other than the
United Kingdom, The Kingdom of the Netherlands, Luxembourg or Switzerland)
outside of the United States, or (v) any Lender is a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 11.05), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (1) if such assignee
is not already a Lender hereunder, the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, (2) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (3) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 4.02, such assignment shall result in a reduction in such compensation
or payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply and such Lender neither received nor continued to
claim any such compensation or payment. Notwithstanding anything to the contrary
herein, any Non-Consenting Lender shall be deemed to have consented to the
assignment and delegation of its interests, rights and obligations to any
proposed assignee pursuant to this Section 4.03(b) if it does not execute and
deliver an Assignment and Assumption to the Administrative Agent within one
Business Day after having received a written request therefor.


    


56
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 4.04 Financial Assistance.


(a)    If and to the extent that a payment in fulfilling a liability of any
Swiss Obligor under this Agreement other than such Swiss Obligor’s own
liabilities or liabilities of one of its Wholly-Owned Subsidiaries would, at the
time payment is due, under Swiss law and practice (inter alia, prohibiting
capital repayments or restricting profit distributions) not be permitted (such
obligations, “Restricted Obligations”), then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid; provided,
however, that such limited amount shall at no time be less than such Swiss
Obligor’s profits and reserves available for distribution as dividends (being
the balance sheet profits and any reserves available for this purpose, in each
case in accordance with Article 798 of the Swiss Federal Code of Obligations) at
the time or times the relevant payment is requested from such Swiss Obligor;
provided further that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Obligor from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefor until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees contained in the Loan
Documents including, in particular, Sections 4.02(b) and 9.02 shall be construed
in a manner consistent with the provisions herein contained.


(b)    In respect of Restricted Obligations, each Swiss Obligor shall:
(i)    if and to the extent required by applicable law in force at the relevant
time:
(A)     subject to any applicable double taxation treaty, deduct Swiss
anticipatory tax (Verrechnungssteuer) at the rate of 35% (or such other rate as
in force from time to time) from any payment made by it in respect of Restricted
Obligations;
(B)     pay any such deduction to the Swiss Federal Tax Administration; and
(C)     notify the Administrative Agent that such a deduction has been made and
provide the Administrative Agent with evidence that such a deduction has been
paid to the Swiss Federal Tax Administration, all in accordance with Section
4.02(a) and Section 4.02(f); and
(ii)    to the extent such a deduction is made, not be obliged to either
gross-up in accordance with Section 4.02(a) or indemnify the Administrative
Agent and each Lender in accordance with Section 4.02(b) in relation to any such
payment made by it in respect of Restricted Obligations unless grossing-up is
permitted under the laws of Switzerland then in force.


        


57
ACTIVE 214387177



--------------------------------------------------------------------------------





        


(c)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Administrative Agent and each
Lender to obtain a maximum benefit from the relevant Swiss Obligor’s liabilities
under this Agreement, each Swiss Obligor undertakes to promptly implement all
such measures and/or to promptly obtain the fulfillment of all prerequisites
allowing it to promptly make the requested payment(s) hereunder from time to
time, including the following:


(i)    preparation of an up-to-date audited balance sheet of such Swiss Obligor;


(ii)    confirmation of the auditors of such Swiss Obligor that the relevant
amount represents the maximum freely distributable profits;


(iii)    approval by a quotaholders’ meeting of the relevant Swiss Obligor of
the resulting profit distribution; and


(iv)    to the extent permitted by applicable law, write up any of the assets of
the relevant Swiss Obligor that are shown in its balance sheet with a book value
that is significantly lower than the market value of the assets and provided
that such write up would not have materially adverse tax consequences for such
Swiss Obligor or any of its Affiliates.


ARTICLE V
CONDITIONS PRECEDENT


SECTION 5.01 Signing Date. This Agreement shall become effective on the first
date (the “Signing Date”) on which each of the following conditions is
satisfied:


(a)    The Administrative Agent shall have received this Agreement executed by
each Person listed on the signature pages hereof.


(b)    The representations and warranties of the Borrower and WIL-Ireland set
forth in Sections 6.01, 6.02, 6.03 and 6.04 shall be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) on and as of the Signing
Date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the Signing Date such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) as of such specified earlier
date; provided that any references to “Loan Documents” in such representations
and warranties shall, for purposes of this Section 5.01(b), be deemed to refer
only to this Agreement.


SECTION 5.02 Conditions Precedent to the Effective Date. The obligation of each
Lender to make its Loan on the Effective Date is subject to satisfaction of the
following conditions:


(a)    The Administrative Agent shall have received the following, all in form
and substance reasonably satisfactory to the Administrative Agent:


58
ACTIVE 214387177



--------------------------------------------------------------------------------









(i)    Notes payable to each Lender requesting (at least one Business Day prior
to the Effective Date) a Note, duly completed and executed by the Borrower and
dated the Effective Date;


(ii)    the Affiliate Guaranty executed by each Guarantor existing as of
Effective Date;


(iii)    the U.S. Security Agreement and the Canadian Pledge and Security
Agreement dated as of the Effective Date, in each case executed by each Obligor
listed on the signature pages thereof;


(iv)    certain Pledge Agreements governed by the laws of Canada, in each case
executed by each Obligor listed on the signature pages thereof;


(v)    each document, form or notice (including any UCC financing statement)
required by the Collateral Documents delivered on the Effective Date or
reasonably requested by the Administrative Agent to be filed, delivered,
registered or recorded in order to perfect (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction) the Liens of the
Administrative Agent, on behalf of the Secured Parties, in the Collateral, shall
have been delivered to the Administrative Agent in proper form for filing,
registration or recordation, or, as permitted in such Specified Jurisdictions,
shall have been filed, registered or recorded;


(vi)    all original stock certificates or other certificates evidencing the
certificated Capital Stock pledged pursuant to the Collateral Documents
delivered on the Effective Date, together with an undated stock power duly
executed in blank by the registered owner thereof or any other documents or
instruments necessary to transfer such certificates for each such certificate;


(vii)    the Administrative Agent shall have received appropriate Lien search
results or certificates (including UCC and PPSA lien search certificates) as of
a recent date reflecting no prior Liens encumbering the assets of the Obligors
other than those being released on or prior to the Effective Date or Liens
permitted by Section 8.04.


(viii)    a certificate of a Responsible Officer of WIL-Ireland, dated the
Effective Date and certifying (A) that the representations and warranties made
by each Obligor in any Loan Document delivered at or prior to the Effective Date
are true and correct in all material respects (except to the extent qualified by
materiality or reference to Material Adverse Effect, in which case such
applicable representation and warranty shall be true and correct in all
respects) as of the Effective Date, except for those that by their express terms
apply to an earlier date which shall be true and correct in all material
respects as of such earlier date, and (B) as to the absence of the occurrence
and continuance of any Default or Event of Default;


(ix)    a certificate of the secretary or an assistant secretary or other
Responsible Officer of each Obligor, dated the Effective Date and certifying
(A) true and complete copies of the constitution or memorandum of association
and bye-laws, the certificate of incorporation and bylaws or the other
organizational documents, each as amended and in effect on the Effective Date,
of such Obligor, (B) the resolutions adopted by the Board of Directors of such
Obligor (1) authorizing the


59
ACTIVE 214387177



--------------------------------------------------------------------------------





execution, delivery and performance by such Obligor of the Loan Documents to
which it is or shall be a party and, in the case of the Borrower, the borrowing
of Loans by the Borrower and (2) authorizing




officers or other representatives of such Obligor to execute and deliver the
Loan Documents to which it is or shall be a party and any related documents,
including any agreement contemplated by this Agreement, (C) the absence of any
proceedings for the dissolution, liquidation or winding up of such Obligor and
(D) the incumbency and specimen signatures of the officers or other authorized
representatives of such Obligor executing any documents on its behalf;


(x)    favorable, signed opinions addressed to the Administrative Agent and the
Lenders dated the Effective Date, each in form and substance reasonably
satisfactory to the Administrative Agent, from (A) Latham & Watkins LLP, special
United States counsel to the Obligors, (B) Conyers Dill & Pearman Limited,
special Bermuda counsel to the Borrower and certain of the Obligors, (C) Baker &
McKenzie LLP, special Swiss counsel to certain of the Obligors, (D) Matheson,
special Irish counsel to certain of the Obligors, (E) Dentons, special Canadian
counsel to certain of the Obligors, (F) Baker & McKenzie LLP, special Luxembourg
counsel to certain of the Obligors, (G) Arendt & Medernach SA, special
Luxembourg counsel to the Administrative Agent, (H) Conyers Dill & Pearman
Limited, special British Virgin Islands counsel to certain of the Obligors,
(I) Sidley Austin LLP, special English counsel to the Administrative Agent, (J)
Jones Walker LLP, special Louisiana counsel to Weatherford U.S., L.P., (K)
Allens, special Australian counsel to the Administrative Agent, (L) Selmer,
special Norwegian counsel to the Administrative Agent, (M) Baker & McKenzie
Amersterdam N.V., special Dutch counsel to certain of the Obligors and (N)
Szakaly Law Firm, special Hungarian counsel to Weatherford Capital Management
Services Limited Liability Company, in each case, given upon the express
instruction of the applicable Obligor(s), as applicable;


(xi)    (A) a certificate of a Principal Financial Officer of WIL-Ireland
certifying that, after giving effect to the Transactions, WIL-Ireland and its
Subsidiaries on a consolidated basis are Solvent as of the Effective Date and
(B) a certificate of a Principal Financial Officer of the Borrower certifying
that, after giving effect to the Transactions, the Borrower and its Subsidiaries
on a consolidated basis are Solvent as of the Effective Date;


(xii)    a certificate of a Principal Financial Officer of WIL-Ireland
demonstrating, after giving effect to the Transactions, that WIL-Ireland is in
compliance on a pro forma basis with the Financial Covenants as of the Effective
Date;


(xiii)    a certificate of a Principal Financial Officer of WIL-Ireland with
supporting information certifying as to (A) the calculation of the Borrower’s
Consolidated Net Worth (as defined in each of the Existing Senior Notes
Indentures and each of the Citi Credit Documents) as of March 31, 2016 in
accordance with each of the Existing Senior Notes Indentures and each of the
Citi Credit Documents and (B) the Borrower’s ability to borrow the Loans on the
Effective Date and to secure the Loans and other obligations in respect thereof
without requiring the Secured Parties to share any of the Liens securing the
Secured Obligations equally and ratably with the Existing Senior Notes or any of
the obligations under the Citi Credit Documents;


60
ACTIVE 214387177



--------------------------------------------------------------------------------









(xiv)    to the extent available in the applicable jurisdiction(s), (A) copies
of the memorandum of association, articles or certificates of incorporation or
other similar organizational documents of each Obligor (other than the Borrower
and any other Obligor incorporated in Bermuda) certified as of a recent date
prior to the Effective Date (i) by the appropriate Governmental Authority or
(ii) by a Responsible Officer with respect to Obligors organized under the laws
of the British Virgin Islands, (B) certificates of appropriate public officials
or bodies as to the existence, good standing and qualification to do business as
a foreign entity, of each Obligor in each jurisdiction in which the ownership of
its properties or the conduct of its business requires such qualification and
where the failure to so qualify would, individually or collectively, have a
Material Adverse Effect and (C) to the extent not covered by clause (A) and (B)
immediately above, and only with respect to any Obligor organized outside of the
United States of America, Bermuda, the British Virgin Islands, Ireland or
Switzerland, documents, excerpts or certificates issued by appropriate public
officials or bodies with respect to such Obligor that are customarily delivered
by entities organized in the same jurisdiction as such Obligor in connection
with transactions similar to the Transactions; and


(xv)    certificates of insurance listing the Administrative Agent as (x) loss
payee for the property casualty insurance policies of the Obligors, together
with loss payable endorsements and (y) additional insured with respect to the
liability insurance of the Obligors, together with additional insured
endorsements.


(b)    The Administrative Agent shall have received evidence reasonably
satisfactory to it that all material consents of each Governmental Authority and
of each other Person, if any, required to be received by the Obligors in
connection with (i) the Loans, (ii) the granting of liens on the Collateral to
secure the Secured Obligations and (iii) the execution, delivery and performance
of this Agreement and the other Loan Documents to which any Obligor is a party
have been satisfactorily obtained.


(c)    The Lenders shall have received (i) audited consolidated financial
statements of WIL-Ireland for the Fiscal Year ended December 31, 2015, including
condensed consolidating financial information with respect to the Guarantors to
the extent required to be presented in the periodic reports of WIL-Ireland filed
with the SEC pursuant to the Exchange Act and (ii) unaudited interim
consolidated financial statements of WIL-Ireland for each quarterly period ended
subsequent to December 31, 2015 to the extent such financial statements are
available, including condensed consolidating financial information with respect
to the Guarantors to the extent required to be presented in the periodic reports
of WIL-Ireland filed with the SEC pursuant to the Exchange Act.


(d)    The Borrower shall have paid (i) to the Administrative Agent, the Lead
Arrangers and the Lenders, as applicable, all fees and other amounts agreed upon
by such parties to be paid on or prior to the Effective Date, and (ii) to the
extent invoiced at or before 1:00 p.m., New York City time, on the Business Day
immediately prior to the Effective Date, all out-of-pocket expenses required to
be reimbursed or paid by the Borrower pursuant to Section 11.03 or any other
Loan Document.


61
ACTIVE 214387177



--------------------------------------------------------------------------------









(e)    The Revolving Credit Facility shall be closed and effective, the
Specified Prepayment (as defined in the Amendment and Restatement Agreement) and
Commitment Reduction (as defined in the Amendment and Restatement Agreement)
shall have occurred, and the sum of (i) the aggregate amount of the Extended
Commitments (as defined in the Revolving Credit Agreement) of the Extending
Lenders (as defined in the Revolving Credit Agreement) plus (ii) the Aggregate
Commitments hereunder, shall be at least $1,600,000,000.


(f)    Each Obligor shall have provided to the Administrative Agent and the
Lenders, if requested at least three Business Days prior to the Effective Date,
the documentation and other information requested by the Administrative Agent or
any Lender in order to comply with requirements of the PATRIOT Act and
applicable “know your customer” and anti-money laundering rules and regulations.


(g)    The Administrative Agent shall have received a favorable ruling from the
Swiss federal tax authorities in form and substance satisfactory to the
Administrative Agent and its counsel.


(h)    The Administrative Agent and the Lenders are satisfied with the
description and scope of the Designated Assets as described in writing to the
Administrative Agent and the Lenders prior to the Effective Date.


(i)    Each Obligor shall have provided the Administrative Agent such other
information and supporting documentation regarding the Borrower’s
recapitalization transaction as the Administrative Agent shall reasonably
request.


(j)    The representations and warranties of each Obligor set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) on and as of the Effective
Date, except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, on and as of the Effective Date such
representations and warranties shall continue to be true and correct in all
material respects (except to the extent qualified by materiality or reference to
Material Adverse Effect, in which case such applicable representation and
warranty shall be true and correct in all respects) as of such specified earlier
date.


(k)    The Administrative Agent shall have received the Borrowing Request by the
time and on the Business Day specified in Section 2.02.


(l)    The Signing Date shall have occurred.


(m)    No Default or Event of Default shall have occurred and be continuing on
the Effective Date or would result from the Initial Borrowing or the application
of the proceeds thereof on the Effective Date.


62
ACTIVE 214387177



--------------------------------------------------------------------------------









Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have consented to, approved or accepted or to be satisfied with, each Loan
Document and each other document required hereunder to be consented to, approved
by or acceptable or satisfactory to a Lender, unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES


Each Obligor Party represents and warrants to the Lenders and the Administrative
Agent as follows:
SECTION 6.01 Organization and Qualification. Each Obligor and each Restricted
Subsidiary (a) is a company, corporation, partnership or entity having limited
liability that is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or formation,
(b) has the corporate, partnership or other power and authority to own its
property and to carry on its business as now conducted and (c) is duly qualified
as a foreign corporation or other foreign entity to do business and is in good
standing in every jurisdiction in which the failure to be so qualified would,
together with all such other failures of the Obligors and the Restricted
Subsidiaries to be so qualified or in good standing, have a Material Adverse
Effect.


SECTION 6.02 Authorization, Validity, Etc. Each Obligor has the corporate or
other power and authority to execute, deliver and perform its obligations
hereunder and under the other Loan Documents to which it is a party and (in the
case of the Borrower) to obtain the Loans, and to consummate the Transactions,
and all such action has been duly authorized by all necessary corporate,
partnership or other proceedings on its part or on its behalf. Each Loan
Document has been duly and validly executed and delivered by or on behalf of
each Obligor and constitutes valid and legally binding agreements of such
Obligor enforceable against such Obligor in accordance with the terms hereof,
and the Loan Documents to which such Obligor is a party, when duly executed and
delivered by or on behalf of such Obligor, shall constitute valid and legally
binding obligations of such Obligor enforceable in accordance with the
respective terms thereof and of this Agreement, except, in each case (a) as may
be limited by bankruptcy, insolvency, examinership, reorganization, moratorium,
fraudulent transfer or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
which may limit the right to obtain equitable remedies (regardless of whether
such enforceability is a proceeding in equity or at law) and (b) as to the
enforceability of provisions for indemnification and the limitations thereon
arising as a matter of law or public policy.


SECTION 6.03 Governmental Consents, Etc. Except as set forth on Schedule 6.03,
no authorization, consent, approval, license or exemption of, or filing or
registration with, any Governmental Authority is necessary to have been made or
obtained by any Obligor for the valid execution, delivery and performance by any
Obligor of any Loan Document to which it is a party or the consummation of the
Transactions, except those that have been obtained and are in full force and
effect, including filings, notifications and registrations necessary to perfect
Liens created under the Loan Documents (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) and such matters
relating to performance as would ordinarily be done in the ordinary course of
business after the Effective Date.


63
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 6.04 No Breach or Violation of Law or Agreements. Neither the execution,
delivery and performance by any Obligor of the Loan Documents to which it is a
party, nor compliance with the terms and provisions thereof, nor the extensions
of credit contemplated by the Loan Documents, nor the consummation of the
Transactions (a) will breach or violate any applicable Requirement of Law,
(b) will result in any breach or violation of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien prohibited hereunder upon any of its property or assets pursuant to the
terms of, (i) the Existing Senior Notes, any Existing Senior Notes Indenture or
any Citi Credit Document or (ii) any other indenture, agreement or other
instrument to which it or any of its Restricted Subsidiaries is party or by
which any property or asset of it or any of its Restricted Subsidiaries is bound
or to which it is subject, except for breaches, violations and defaults under
clauses (a) and (b)(ii) that collectively for the Obligors would not have a
Material Adverse Effect, or (c) will violate any provision of the organizational
documents or by-laws of any Obligor.


SECTION 6.05 Litigation. Except as set forth on Schedule 6.05, (a) there are no
actions, suits or proceedings pending or, to the best knowledge of WIL-Ireland,
threatened in writing against any Obligor or against any of their respective
properties or assets that are reasonably likely to have (individually or
collectively) a Material Adverse Effect and (b) to the best knowledge of
WIL-Ireland, there are no actions, suits or proceedings pending or threatened
that purport to affect or pertain to the Loan Documents or any transactions
contemplated thereby.


SECTION 6.06 Information; No Material Adverse Change.


(a)    All written information heretofore furnished by the Obligors to the
Administrative Agent or any Lender in connection with this Agreement or any of
the other Loan Documents (including the information contained in the
Confidential Information Memorandum dated April 2016 delivered in connection
with Transactions, the credit facility evidenced hereby and the Revolving Credit
Facility), when considered together with the disclosures made herein, in the
other Loan Documents and in the filings made by any Obligor with the SEC
pursuant to the Exchange Act, did not as of the date thereof (or if such
information related to a specific date, as of such specific date), when read
together and taken as a whole, contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein not misleading in light of the circumstances under which such
statements were made, except for such information, if any, that has been
updated, corrected, supplemented, superseded or modified pursuant to a written
instrument delivered to the Administrative Agent and the Lenders prior to the
Effective Date.


(b)    WIL-Ireland has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the Fiscal Year ended December 31, 2015 reported on by KPMG LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of WIL-Ireland and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.


64
ACTIVE 214387177



--------------------------------------------------------------------------------









(c)    There has been no material adverse change since December 31, 2015 in the
financial condition, business, assets or operations of WIL-Ireland and its
Restricted Subsidiaries, taken as a whole.


SECTION 6.07 Investment Company Act; Margin Regulations.


(a)    Neither any Obligor nor any of its Restricted Subsidiaries is, or is
regulated as, an “investment company,” as such term is defined in the Investment
Company Act of 1940 (as adopted in the United States), as amended.


(b)    Neither any Obligor nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation U. No part of the proceeds of the Loans made to the Borrower will
be used to purchase or carry any such margin stock or to extend credit to others
for the purpose of purchasing or carrying any such margin stock or for any
purpose that violates, or is inconsistent with, the provisions of Regulation T,
U or X.


SECTION 6.08 ERISA.
        
(a)    Each Obligor and each ERISA Affiliate has maintained and administered
each Plan in compliance with all applicable laws, except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
have a Material Adverse Effect.


(b)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to have a Material
Adverse Effect.


SECTION 6.09 Tax Returns and Payments. Each Obligor and each Restricted
Subsidiary has caused to be filed all United States federal income Tax returns
and other material Tax returns, statements and reports (or obtained extensions
with respect thereto) which are required to be filed and has paid or deposited
or made adequate provision in accordance with GAAP for the payment of all Taxes
(including estimated Taxes shown on such returns, statements and reports) which
are shown to be due pursuant to such returns, except (a) for Taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP and (b) where the failure to pay such Taxes (collectively for the
Obligors and the Restricted Subsidiaries, taken as a whole) would not have a
Material Adverse Effect.


SECTION 6.10 Requirements of Law.


(a)    The Obligors and each of their Restricted Subsidiaries are in compliance
with all Requirements of Law, applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all Governmental Authorities in
respect of the conduct of their businesses and the ownership of their property,
except for instances in which the failure to comply therewith, either
individually or in the aggregate, would not have a Material Adverse Effect.


65
ACTIVE 214387177



--------------------------------------------------------------------------------









(b)    Except with respect to any matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither WIL-Ireland nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required for the conduct of WIL-Ireland’s or any of
its Subsidiaries’ business under any Environmental Law, (ii) is liable for any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) has knowledge of any facts or circumstances
that would give rise to any Environmental Liability.
    
SECTION 6.11 No Default. No Default or Event of Default has occurred and is
continuing.


SECTION 6.12 Anti-Corruption Laws and Sanctions. Each Obligor Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Obligor Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Obligor Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Obligor Party,
its directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) each Obligor Party,
any Subsidiary of such Obligor Party or any of their respective directors,
officers or employees, or (b) to the knowledge of each Obligor Party, any agent
of such Obligor Party or any Subsidiary of such Obligor Party that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. None of the Initial Borrowing, nor the use of
proceeds of the Loans or any other transaction contemplated by the Credit
Agreement will violate any Anti-Corruption Laws or any Sanctions applicable to
any party hereto.


SECTION 6.13 Properties.


(a)    Each of WIL-Ireland and its Restricted Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for (i) Liens permitted by Section 8.04 and (ii) minor defects
in title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
        
(b)    Each of WIL-Ireland and its Restricted Subsidiaries owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by WIL-Ireland and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such failure to own or license, or infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.




SECTION 6.14 No Restrictive Agreements. WIL-Ireland and its Restricted
Subsidiaries are not subject to any Restrictive Agreements other than
Restrictive Agreements permitted by Section 8.11.


SECTION 6.15 Solvency.


        


66
ACTIVE 214387177



--------------------------------------------------------------------------------









(a)    Immediately after the consummation of the Transactions to occur on the
Effective Date, WIL-Ireland and its Subsidiaries, taken as a whole, are and will
be Solvent.


(b)    Immediately after the consummation of the Transactions to occur on the
Effective Date, the Borrower and its Subsidiaries, taken as a whole, are and
will be Solvent.


(c)    The Borrower does not intend to, nor will permit its Restricted
Subsidiaries (taken as a whole) to, and WIL-Ireland does not believe that it or
its Restricted Subsidiaries (taken as a whole) will, incur debts beyond its or
their ability to pay such debts as such debts mature, taking into account the
timing of and amounts of cash to be received by it or any such Restricted
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Restricted Subsidiary.


SECTION 6.16 Insurance. WIL-Ireland and its Subsidiaries maintain, including
through self‑insurance, insurance with respect to their property and business
against such liabilities and risks, in such types and amounts and with such
deductibles or self-insurance risk retentions, in each case as are in accordance
with customary industry practice for companies engaged in similar businesses as
WIL-Ireland and its Subsidiaries (taken as a whole), as such customary industry
practice may change from time to time.


SECTION 6.17 Rank of Obligations. The obligations of each Obligor under the Loan
Documents to which it is a party rank at least equally with all of the unsecured
and unsubordinated Indebtedness of such Obligor, except Indebtedness mandatorily
(and not consensually) preferred by applicable law, and ahead of all
subordinated Indebtedness, if any, of such Obligor.


SECTION 6.18 EEA Financial Institutions. No Obligor is an EEA Financial
Institution.


SECTION 6.19 Liens. There are no Liens on any of the assets of WIL-Ireland or
any Restricted Subsidiary other than Liens permitted by Section 8.04.


SECTION 6.20 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid perfected (or any analogous
concept to the extent perfection does not apply in the relevant jurisdiction)
Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Obligor and all third parties, and having
priority over all other Liens on the Collateral except in the case of (a) Liens
permitted by Section 8.04 and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the Administrative Agent
has not obtained or does not maintain possession of such Collateral.


SECTION 6.21 Pledged Capital Stock. Schedule 6.21 identifies each Obligor, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares or other equity interests of each
class of Capital Stock issued by such Obligor and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class issued and outstanding. All of the outstanding shares or other
equity interests of each Obligor are validly issued and outstanding and, to the
extent applicable, fully paid and not assessable and all such shares or other
equity interests of a Person
organized under the laws of a Specified Jurisdiction indicated on Schedule 6.21
as owned by WIL-Ireland or any Restricted Subsidiary (except Excluded Assets)
are owned, beneficially and of record, by WIL-Ireland or any Restricted
Subsidiary free and clear of all Liens other than Liens created under the Loan
Documents, and restrictions on transfer imposed by applicable securities laws
and other Liens permitted hereunder that


67
ACTIVE 214387177



--------------------------------------------------------------------------------









arise by operation of law. There are no outstanding commitments or other
obligations of any Restricted Subsidiary to issue, and no options, warrants or
other rights of any Person to acquire, any shares or other equity interests of
any class of Capital Stock of any Restricted Subsidiary.


ARTICLE VII
AFFIRMATIVE COVENANTS


Until Payment in Full, the Obligor Parties covenant and agree that:
SECTION 7.01 Information Covenants. Each Obligor Party shall furnish or cause to
be furnished to the Administrative Agent:


(a)    As soon as available, and in any event within 45 days after the end of
each of the first three Fiscal Quarters in each Fiscal Year of WIL-Ireland
(commencing with the Fiscal Quarter ended March 31, 2016), the Quarterly Report
on Form 10-Q, or its equivalent, of WIL-Ireland for such Fiscal Quarter;
provided that the Obligor Parties shall be deemed to have furnished said
Quarterly Report on Form 10-Q for purposes of this Section 7.01(a) on the date
the same shall have been made available on “EDGAR” (or any successor thereto) or
on its home page on the worldwide web (which page is, as of the date of this
Agreement, located at www.weatherford.com). Such Quarterly Report shall include,
and to the extent it does not include shall be supplemented by, a consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such Fiscal Quarter and the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by one
of its Principal Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of WIL-Ireland and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.


(b)    As soon as available, and in any event within 90 days after the close of
each Fiscal Year of WIL-Ireland, the Annual Report on Form 10-K, or its
equivalent, of WIL‑Ireland for such Fiscal Year, certified by KPMG LLP or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and the Required Lenders,
whose certification shall be without qualification or limitation; provided that
(i) the Obligor Parties shall be deemed to have furnished said Annual Report on
Form 10-K for purposes of this Section 7.01(b) on the date the same shall have
been made available on “EDGAR” (or any successor thereto) or on its home page on
the worldwide web (which page is, as of the date of this Agreement, located at
www.weatherford.com) and (ii) if said Annual Report on Form 10-K contains the
report of such independent public accountants (without qualification or
exception, and to the effect, as specified above), no Obligor Party shall be
required to deliver such report. Such Annual Report shall include, and to the
extent it does not include shall be supplemented by, WIL-Ireland’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for


68
ACTIVE 214387177



--------------------------------------------------------------------------------









the previous Fiscal Year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (which opinion shall be
without qualification or exception as to the scope of such audit) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of WIL-Ireland and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied.


(c)    Promptly after the same become publicly available (whether on “EDGAR” (or
any successor thereto) or WIL-Ireland’s homepage on the worldwide web or
otherwise), notice to the Administrative Agent of the filing of all periodic
reports on Form 10-K or Form 10-Q, and all amendments to such reports and all
definitive proxy statements filed by any Obligor or any of its Subsidiaries with
the SEC, or any Governmental Authority succeeding to any or all of the functions
of the SEC, or with any national securities exchange, or distributed by
WIL-Ireland to its shareholders generally, as the case may be (and in
furtherance of the foregoing, WIL-Ireland will give to the Administrative Agent
prompt written notice of any change at any time or from time to time of the
location of WIL-Ireland’s home page on the worldwide web).


(d)    Promptly, and in any event within five Business Days after:
        
(i)    the occurrence of any of the following with respect to any Obligor Party
or any of its Restricted Subsidiaries: (A) the pendency or commencement of any
litigation, arbitration or governmental proceeding against such Obligor or
Restricted Subsidiary which would reasonably be expected to have a Material
Adverse Effect, (B) the institution of any proceeding against any Obligor Party
or any of its Restricted Subsidiaries with respect to, or the receipt of notice
by such Person of potential liability or responsibility for violation or alleged
violation of, any law, rule or regulation (including any Environmental Law)
which would reasonably be expected to have a Material Adverse Effect and (C) any
casualty or other insured damage to any material portion of the Collateral or
the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding; or


(ii)    any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of any event or condition which constitutes a Default or an Event of
Default; or


(iii)    any Responsible Officer of such Obligor Party obtains knowledge of the
occurrence of a Change of Control or Change of Control Event;


a notice of such event, condition, occurrence or development, specifying the
nature thereof.
(e)    Within five Business Days after the delivery of the financial statements
provided for in Sections 7.01(a) and 7.01(b), a Compliance Certificate with
respect to the fiscal period covered by such financial statements.


        


69
ACTIVE 214387177



--------------------------------------------------------------------------------









(f)    Promptly, and in any event within 30 days after any Responsible Officer
of such Obligor Party obtains knowledge thereof, notice of:


(i)    the occurrence or expected occurrence of (A) any ERISA Event with respect
to any Plan, (B) a failure to make any required contribution to a Plan before
the due date (including extensions) thereof or (C) any Lien in favor of the PBGC
or a Plan, in each case which would reasonably be expected to have a Material
Adverse Effect; and


(ii)    the institution of proceedings or the taking of any other action by the
PBGC or WIL-Ireland or any ERISA Affiliate or any Multiemployer Plan with
respect to the withdrawal from, or the termination, insolvency, endangered,
critical or critical and declining status (within the meaning of such terms as
used in ERISA) of, any Plan, which withdrawal, termination, insolvency,
endangered, critical or critical and declining status would reasonably be
expected to have a Material Adverse Effect, except that no notice shall be
required with respect to the merger of a defined contribution plan of one ERISA
Affiliate into a defined contribution plan of another ERISA Affiliate.


(g)    As soon as available, and in any event within (i) 60 days after the
beginning of each Fiscal Year, an annual forecast with respect to such Fiscal
Year and (ii) 45 days after (A) the end of each of the Fiscal Quarters ending on
June 30, 2016 and September 30, 2016, an update to the annual forecast delivered
to the Lenders prior to the Effective Date with respect to the 2016 Fiscal Year,
(B) the end of each of the Fiscal Quarters ending on March 31, 2017, June 30,
2017 and September 30, 2017, an update to the annual forecast for the 2017
Fiscal Year and (C) the end of the Fiscal Quarter ending on June 30th of each
Fiscal Year thereafter (commencing with the 2018 Fiscal Year), an update to the
annual forecast for such Fiscal Year delivered pursuant to this Section 7.01(g).


(h)    If as of the end of any Fiscal Quarter, (i) the total book value of all
assets of the Other Subsidiaries Group represents more than 2.5% of the total
book value of the WIL-Ireland Group or (ii) the Consolidated Adjusted EBITDA of
the Other Subsidiaries Group represents more than 2.5% of the Consolidated
Adjusted EBITDA of the WIL-Ireland Group, WIL-Ireland shall deliver, as soon as
available, and in any event within 45 days after the end of such Fiscal Quarter,
a consolidating balance sheet and income statement with respect to the Other
Subsidiaries Group (together with the applicable eliminating entries).
        
(i)    From time to time and with reasonable promptness, such other information
or documents (financial or otherwise) with respect to any Obligor or any of its
Restricted Subsidiaries as the Administrative Agent or any Lender through the
Administrative Agent may reasonably request, including any books and records
with respect to any Collateral; provided that any non-public information
obtained by any Person pursuant to such request shall be treated as confidential
information in accordance with Section 11.06. Notwithstanding the foregoing, no
Obligor or any of its Restricted Subsidiaries shall be required to deliver any
information or documents if the disclosure thereof to the Administrative Agent
or any Lender would violate a binding confidentiality agreement with a Person
that is not an Affiliate of WIL-Ireland or any Subsidiary.


    


70
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 7.02 Books, Records and Inspections. Each Obligor Party shall permit, or
cause to be permitted, any Secured Party, upon written notice, to visit and
inspect any of the properties of such Obligor Party and any of its Restricted
Subsidiaries, to examine and make copies of the books and financial records of
such Obligor Party and any of its Restricted Subsidiaries and to discuss the
affairs, finances and accounts of such Obligor Party and its Restricted
Subsidiaries with any Responsible Officer of such Obligor Party or Restricted
Subsidiary, including inspections of Collateral and records relating to
Collateral and discussions with respect to Collateral and records relating to
Collateral, all at such reasonable times and as often as any Secured Party,
through the Administrative Agent, may reasonably request, and all at such
Obligor Party’s
or Restricted Subsidiary’s expense; provided that any non-public information
obtained by any Person during any such visitation, inspection, examination or
discussion shall be treated as confidential information in accordance with
Section 11.06.


SECTION 7.03 Insurance. WIL-Ireland and its Subsidiaries shall maintain or cause
to be maintained (including through self‑insurance) insurance with respect to
their property and business against such liabilities and risks, in such types
and amounts and with such deductibles or self-insurance risk retentions, in each
case as are in accordance with customary industry practice for companies engaged
in similar businesses as WIL-Ireland and its Subsidiaries (taken as a whole), as
such customary industry practice may change from time to time; provided,
however, that in the event that any improved real property owned by an Obligor
is subject to a Mortgage and is located in any area that has been designated by
the Federal Emergency Management Agent as a “Special Flood Hazard Area”, such
Obligor shall purchase and maintain, or cause to be purchased and maintained,
flood insurance on such Collateral, which shall be in an amount equal to the
lesser of (a) the aggregate outstanding principal amount of the Loans, (b)the
total replacement cost value of such improvements and (c) such amount as may be
agreed to by the Administrative Agent). WIL-Ireland will furnish to the Lenders,
upon request of the Administrative Agent, information in reasonable detail as to
the insurance so maintained.  WIL-Ireland shall deliver to the Administrative
Agent endorsements (x) to all “All Risk” physical damage insurance policies on
all of the Obligors’ tangible personal property and assets insurance policies
naming the Administrative Agent as lender loss payee, and (y) to all general
liability and other liability policies of the Obligors naming the Administrative
Agent an additional insured.  In the event WIL-Ireland or any other Obligor at
any time or times hereafter shall fail to obtain or maintain any of the policies
or insurance required herein, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so) obtain and maintain
such policies of insurance and pay premiums and take any other action with
respect thereto which the Administrative Agent deems advisable.  All sums so
disbursed by the Administrative Agent shall constitute part of the Obligations,
payable as provided in this Agreement.


SECTION 7.04 Payment of Taxes and other Claims. Each Obligor Party shall, and
WIL-Ireland shall cause each Subsidiary to, pay or discharge or cause to be paid
or discharged, before the same shall become delinquent, all Taxes levied or
imposed upon such Obligor Party or such Subsidiary, as applicable, or upon the
income, profits or property of such Obligor Party or such Subsidiary, as
applicable, except for (i) such Taxes the non-payment or non-discharge of which
would not, individually or in the aggregate, have a Material Adverse Effect and
(ii) any such Tax whose amount, applicability or validity is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.


    


71
ACTIVE 214387177



--------------------------------------------------------------------------------







    
SECTION 7.05 Existence. Except as expressly permitted pursuant to Section 8.02
or Section 8.05, WIL-Ireland shall, and will cause each Restricted Subsidiary
to, do all things necessary to (a) preserve and keep in full force and effect
the corporate or other existence of WIL-Ireland or such Restricted Subsidiary as
applicable (which, for the avoidance of doubt, shall not prohibit a change in
corporate form or domiciliation) and (b) preserve and keep in full force and
effect the rights and franchises of WIL-Ireland or such Restricted Subsidiary as
applicable; provided that this clause (b) shall not require WIL-Ireland or such
Restricted Subsidiary to preserve or maintain any rights or franchises if
WIL-Ireland or such Restricted Subsidiary shall determine that (i) the
preservation and maintenance thereof is no longer desirable in the conduct of
the business of WIL-Ireland or such Restricted Subsidiary, taken as a whole, and
that the loss thereof is not disadvantageous in any material respect to the
Lenders, or (ii) the failure to maintain and preserve the same could not
reasonably be expected, in the aggregate, to result in a Material Adverse
Effect.


SECTION 7.06 ERISA Compliance. WIL-Ireland and the Borrower shall, and shall
cause each ERISA Affiliate to, comply with respect to each Plan and
Multiemployer Plan, with all applicable provisions of ERISA and the Code, except
to the extent that any failure to comply would not reasonably be expected to
have a Material Adverse Effect.


SECTION 7.07 Compliance with Laws and Material Contractual Obligations.
WIL-Ireland will, and will cause each of its Subsidiaries to, (i) comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property (including Environmental Laws) and (ii) perform in all
material respects its obligations under material agreements to which it is a
party, except in the case of each of clauses (i) and (ii) where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. WIL-Ireland will maintain in effect and
enforce policies and procedures designed to ensure compliance by WIL-Ireland,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions


SECTION 7.08 Additional Guarantors; Additional Collateral; Additional Specified
Jurisdictions; Further Assurances.


(a)    If (i) as of the time of delivery of a Compliance Certificate pursuant to
Section 7.01(a), it is determined that any Restricted Subsidiary is a Material
Specified Subsidiary that is organized in a Specified Jurisdiction or (ii) any
Restricted Subsidiary Guarantees Indebtedness or other obligations under the
Revolving Credit Facility or any other third party Indebtedness for borrowed
money of a Holdco Guarantor in an aggregate principal amount in excess of
$20,000,000, WIL-Ireland shall (A) with respect to a determination made pursuant
to clause (a)(i) above, within 45 days after such determination (or, in the case
of a Material Specified Subsidiary organized in a new Specified Jurisdiction, 45
days after the Administrative Agent designates such new Specified Jurisdiction
pursuant to Section 7.08(b), as such time period may be extended by the
Administrative Agent in its sole discretion) or (B) with respect any Guarantee
provided pursuant to clause (a)(ii) immediately above, contemporaneously with
the provision of such Guarantee, cause


72
ACTIVE 214387177



--------------------------------------------------------------------------------









such Restricted Subsidiary to (1) become a Guarantor by delivering to the
Administrative Agent a duly executed Guaranty Agreement or supplement to a
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (2) deliver to the Administrative Agent such
opinions (including an opinion as to such Guarantor’s ability to guarantee the
Secured Obligations pursuant to such Guaranty Agreement, supplement or other
document and to grant Liens to secure the Secured Obligations without requiring
the Secured Parties to share any of the Liens securing the Secured Obligations
equally and ratably with the Existing Senior Notes or any other senior notes or
any of the obligations under the Citi Credit Documents (if in effect at the
applicable time)), organizational and authorization documents and certificates
of the type referred to in Section 5.02 as may be reasonably requested by the
Administrative Agent, including a certificate of a Principal Financial Officer
of WIL-Ireland with supporting information certifying as to (A) the calculation
of the Borrower’s Consolidated Net Worth (as defined in each of the Existing
Senior Notes Indentures and, if in effect at the applicable time, each of the
Citi Credit Documents) as of the most recently ended Fiscal Quarter for which a
balance sheet has been prepared in accordance with each of the Existing Senior
Notes Indentures and each of the Citi Credit Documents and (B) such Guarantor’s
ability to guarantee the Secured Obligations pursuant to such Guaranty
Agreement, supplement or other document and to grant Liens to secure the Secured
Obligations without requiring the Secured Parties to share any of the Liens
securing the Secured Obligations equally and ratably with the Existing Senior
Notes or any other senior notes or any of the obligations under the Citi Credit
Documents (if in effect at the applicable time), which certificate shall be in
substantially the same form as the certificate delivered pursuant to
Section 5.02(a)(xiii), and (3) deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.


(b)    If, in the most recent Compliance Certificate delivered pursuant to
Section 7.01(e), WIL-Ireland identifies any Material Specified Subsidiary that
is organized in a jurisdiction that is not a then existing Specified
Jurisdiction or an Excluded Jurisdiction, then the Administrative Agent shall
have the right to designate such jurisdiction as a Specified Jurisdiction by
providing written notice of such designation to WIL-Ireland, which designation
shall be deemed to take effect on the Business Day such designation is made.


(c)    As promptly as possible but in any event within 45 days (or such later
date as may be agreed upon by the Administrative Agent) after any Person becomes
an Obligor pursuant to Section 7.08(a) or otherwise, WIL-Ireland shall cause (i)
such Person to deliver to the Administrative Agent Collateral Documents (or one
or more joinders thereto) reasonably satisfactory to the Administrative Agent
pursuant to which such Person agrees to be bound by the terms and provisions
thereof and (ii) all of the issued and outstanding Capital Stock of such Obligor
to be subject to a first priority, perfected (or any analogous concept to the
extent perfection does not apply in the relevant jurisdiction) Lien in favor of
the Administrative Agent to secure the Secured Obligations in accordance with
the terms and conditions of, and subject to the exceptions set forth in, the
Collateral Documents or such other pledge and security documents as the
Administrative Agent shall reasonably request, subject in any case to Liens
created under the Loan Documents, and restrictions on transfer imposed by
applicable securities laws and other Liens permitted hereunder that arise by
operation of law, such Collateral Documents to be accompanied, upon the
reasonable request of the Administrative Agent, by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


        


73
ACTIVE 214387177



--------------------------------------------------------------------------------









(d)    As promptly as possible but in any event within 45 days (or such later
date as may be agreed upon by the Administrative Agent) after (i) an Obligor
acquires personal property that is not an Excluded Asset and is not already
subject to a first priority, perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) Lien in accordance with
the Collateral Documents, such Obligor shall cause such personal property to be
subject to a first priority, perfected (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) Lien in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Secured Obligations in accordance with the terms and conditions of, and subject
to the exceptions set forth in, the Collateral Documents, subject in any case to
Liens permitted by Section 8.04 and (ii) to the extent not covered by clause (i)
immediately above, an Obligor acquires or holds Capital Stock of a Pledged
Subsidiary that is not an Excluded Asset and is not already subject to a first
priority, perfected (or any analogous concept to the extent perfection does not
apply in the relevant jurisdiction) Lien in accordance with the Collateral
Documents, such Obligor shall cause all of the issued and outstanding Capital
Stock of each Pledged Subsidiary to be subject to a first priority, perfected
(or any analogous concept to the extent perfection does not apply in the
relevant jurisdiction) Lien in favor of the Administrative Agent to secure the
Secured Obligations in accordance with the terms and conditions of, and subject
to the exceptions set forth in, the Collateral Documents or such other pledge
and security documents as the Administrative Agent shall reasonably request,
subject in any case to Liens created under the Loan Documents, and restrictions
on transfer imposed by applicable securities laws and other Liens permitted
hereunder that arise by operation of law.


(e)    In accordance with Section 7.11 and Schedule 7.11, within 90 days after
the Effective Date (or such later date as the Administrative Agent may agree in
its sole discretion), WIL-Ireland shall, and shall cause each Obligor that owns
Material Real Property as of the Effective Date to, deliver Mortgages and
Mortgage Instruments with respect to such Material Real Property.
Notwithstanding the foregoing, the Administrative Agent (in consultation with
the Lenders) may waive the requirement contained in this Section 7.08(e) with
respect to any parcel of Material Real Property if, as a result of flood,
environmental or other due diligence conducted with respect to such Material
Real Property, the Administrative Agent determines (in consultation with the
Lenders) that the cost of, or risk associated with, obtaining a Mortgage with
respect to such Material Real Property is excessive in relation to the benefit
to the Secured Parties of the security to be afforded thereby.


(f)    If any Material Real Property is acquired by an Obligor after the
Effective Date, WIL-Ireland will notify the Administrative Agent thereof, and,
within 90 days after such acquisition (or such later date as the Administrative
Agent may agree in its sole discretion), WIL-Ireland shall deliver the related
Mortgages and Mortgage Instruments. Notwithstanding the foregoing, the
Administrative Agent (in consultation with the Lenders) may waive the
requirement contained in this Section 7.08(f) with respect to any parcel of
Material Real Property if, as a result of flood, environmental or other due
diligence conducted with respect to such Material Real Property, the
Administrative Agent determines (in consultation with the Lenders) that the cost
of, or risk associated with, obtaining a Mortgage with respect to such Material
Real Property is excessive in relation to the benefit to the Secured Parties of
the security to be afforded thereby.


        


74
ACTIVE 214387177



--------------------------------------------------------------------------------









(g)    Without limiting the foregoing, WIL-Ireland shall, and shall cause each
Obligor to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements, instruments, forms and notices
and will take or cause to be taken such further actions (including the filing
and recording of financing statements, fixture filings, Mortgages and other
documents serving notices of assignment and such other actions or deliveries of
the type required by Section 5.02, as applicable), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection (or any analogous concept to the extent
perfection does not apply in the relevant jurisdiction) and priority of the
Liens created or intended to be created by the Collateral Documents, all at the
expense of the Obligors.


(h)    At any time, at its option, WIL-Ireland may cause any Subsidiary to
(i) become a Guarantor by delivering to the Administrative Agent a duly executed
Guaranty Agreement or supplement to a Guaranty Agreement or such other document
as the Administrative Agent shall deem appropriate for such purpose, (ii)
deliver to the Administrative Agent such opinions (including an opinion as to
such Guarantor’s ability to guarantee the Secured Obligations pursuant to such
Guaranty Agreement, supplement or other document and, if applicable, to grant
Liens to secure the Secured Obligations without requiring the Secured Parties to
share any of the Liens securing the Secured Obligations equally and ratably with
the Existing Senior Notes or any other senior notes or any of the obligations
under the Citi Credit Documents (if in effect at the applicable time)),
organizational and authorization documents and certificates of the type referred
to in Section 5.02 as may be reasonably requested by the Administrative Agent,
including a certificate of a Principal Financial Officer of WIL-Ireland with
supporting information certifying as to (A) the calculation of the Borrower’s
Consolidated Net Worth (as defined in each of the Existing Senior Notes
Indentures and, if in effect at the applicable time, each of the Citi Credit
Documents) as of the most recently ended Fiscal Quarter for which a balance
sheet has been prepared in accordance with each of the Existing Senior Notes
Indentures and each of the Citi Credit Documents and (B) such Guarantor’s
ability to guarantee the Secured Obligations pursuant to such Guaranty
Agreement, supplement or other document and, if applicable, to grant Liens to
secure the Secured Obligations without requiring the Secured Parties to share
any of the Liens securing the Secured Obligations equally and ratably with the
Existing Senior Notes or any other senior notes or any of the obligations under
the Citi Credit Documents (if in effect at the applicable time), which
certificate shall be in substantially the same form as the certificate delivered
pursuant to Section 5.02(a)(xiii), and (iii) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent (any such Subsidiary, an “Added Guarantor”). Notwithstanding anything to
the contrary herein, no Added Guarantor shall become a party to any Collateral
Document except as elected by WIL-Ireland in its sole discretion.


SECTION 7.09 Designation of Unrestricted Subsidiaries; Redesignation of
Unrestricted Subsidiaries as Restricted Subsidiaries.


75
ACTIVE 214387177



--------------------------------------------------------------------------------









(a)    Unless designated as an Unrestricted Subsidiary pursuant to this
Section 7.09, each Subsidiary shall be classified as a Restricted Subsidiary.


(b)    If WIL-Ireland designates any Subsidiary as an Unrestricted Subsidiary
pursuant to paragraph (c) below, WIL-Ireland shall be deemed to have made an
Investment in such Unrestricted Subsidiary in an amount equal to the fair market
value as of the date of such designation of the consolidated assets of such
Subsidiary.


(c)    WIL-Ireland may designate, by written notice to the Administrative Agent,
any Subsidiary to be an Unrestricted Subsidiary if (i) before and after giving
effect to such designation, no Default or Event of Default shall exist,
(ii) WIL-Ireland shall be in pro forma compliance with the Financial Covenants
both before and after giving effect to such designation, (iii) the deemed
Investment by WIL-Ireland in such Unrestricted Subsidiary resulting from such
designation would be permitted to be made at the time of such designation under
Section 8.06 and (iv) such Subsidiary otherwise meets the requirements set forth
in the definition of “Unrestricted Subsidiary”. Such written notice shall be
accompanied by a certificate of a Principal Financial Officer, certifying as to
the matters set forth in the preceding sentence.


(d)    WIL-Ireland may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary if, after giving effect to such designation: (i) the representations
and warranties of the Obligors contained in each of the Loan Documents are true
and correct in all material respects (or, in the case of any such
representations and warranties that are qualified as to materiality in the text
thereof, such representations and warranties must be true and correct in all
respects) on and as of the date of such designation as if made on and as of the
date of such designation (or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such date),
(ii) no Default or Event of Default would exist, (iii) any Indebtedness of such
Subsidiary (which shall be deemed to be incurred by a Restricted Subsidiary as
of the date of designation) is permitted to be incurred as of such date under
Section 8.01 , (iv) any Liens on assets of such Subsidiary (which shall be
deemed to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 8.04 and (v) Investments in or of such Subsidiary (which shall be deemed
to be created or incurred by a Restricted Subsidiary as of the date of
designation) are permitted to be created or incurred as of such date under
Section 8.06.


(e)    Any merger, consolidation or amalgamation of an Unrestricted Subsidiary
into a Restricted Subsidiary shall be deemed to constitute a designation of such
Unrestricted Subsidiary as a Restricted Subsidiary for purposes of this
Agreement and, as such, must be permitted by Section 7.09(d) (in addition to
Section 8.02 and any other relevant provisions herein).


(f)    Notwithstanding the foregoing or anything to the contrary contained
herein, no Obligor may be an Unrestricted Subsidiary.


SECTION 7.10 More Favorable Financial Covenants.


76
ACTIVE 214387177



--------------------------------------------------------------------------------









(a)    If, on any date, any Other Debt Agreement governing Indebtedness and/or
letters of credit, bank guaranties and bankers’ acceptances in a principal
amount in excess of $20,000,000 (with committed but unutilized amounts under
such Other Debt Agreement being deemed fully drawn for purposes of measuring
such limit) includes one or more Additional Financial Covenants (including, for
the avoidance of doubt, as a result any amendment, supplement, waiver or other
modification to any Other Debt Agreement causing it to contain one or more
Additional Financial Covenants), then (i) on or prior to the third Business Day
following the effectiveness of any such Additional Financial Covenants,
WIL-Ireland shall notify the Administrative Agent thereof, and (ii) whether or
not WIL-Ireland provides such notice, the terms of this Agreement shall, without
any further action on the part of any Obligor Party, the Administrative Agent or
any Lender, be deemed to be amended automatically to include each Additional
Financial Covenant in this Agreement. Each Obligor Party further covenants to
promptly execute and deliver at its expense an amendment to this Agreement in
form and substance reasonably satisfactory to the Required Lenders evidencing
the amendment of this Agreement to include such Additional Financial Covenants
in this Agreement; provided that the execution and delivery of such amendment
shall not be a precondition to the effectiveness of such amendment as provided
for in this Section 7.10(a), but shall merely be for the convenience of the
parties hereto.


(b)    If after the time this Agreement is amended pursuant to Section 7.10(a)
to include in this Agreement any Additional Financial Covenant (an “Incorporated
Financial Covenant”) contained in any Other Debt Agreement, such Incorporated
Financial Covenant ceases to be in effect under, or is deleted from, such Other
Debt Agreement, or is amended or modified for the purposes of such Other Debt
Agreement so as to become less restrictive with respect to WIL-Ireland or any of
its Restricted Subsidiaries, then, upon the request of WIL-Ireland, the Required
Lenders will amend this Agreement to delete or similarly amend or modify, as the
case may be, such Incorporated Financial Covenant as in effect in this
Agreement, provided that no Default or Event of Default in respect of such
Incorporated Financial Covenant shall be in existence immediately before or
after such deletion, amendment or modification. Notwithstanding the foregoing,
no amendment to this Agreement pursuant to this Section 7.10(b) as the result of
any Incorporated Financial Covenant ceasing to be in effect or being deleted,
amended or otherwise modified shall cause any covenant or Event of Default in
this Agreement to be less restrictive as to WIL-Ireland or any Restricted
Subsidiary than such covenant or Event of Default as contained in this Agreement
as in effect on the Effective Date, and as amended, supplemented or otherwise
modified thereafter (other than as the result of the application of
Section 7.10(a)).


SECTION 7.11 Post-Closing Matters. WIL-Ireland shall, and shall cause each
Restricted Subsidiary to, satisfy each requirement set forth on Schedule 7.11 on
or before the date set forth on such Schedule (or such later date as the
Administrative Agent may agree in its sole discretion).


ARTICLE VIII
NEGATIVE COVENANTS


Until Payment in Full, the Obligor Parties covenant and agree that:


77
ACTIVE 214387177



--------------------------------------------------------------------------------







SECTION 8.01 Indebtedness. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:  


(a)    the Obligations;


(b)    Indebtedness of the Obligors incurred under the Revolving Credit Facility
in an aggregate principal amount (including undrawn or available committed
amounts thereunder) not to exceed $1,500,000,000 at any time outstanding and
Permitted Refinancing Indebtedness in respect thereof;


(c)    Permitted Existing Indebtedness and Permitted Refinancing Indebtedness in
respect thereof;


(d)    Indebtedness arising from intercompany loans and advances owing by any
Obligor or any Specified Group Member to any Obligor or any Specified Group
Member; provided that (i) if any such Indebtedness incurred after the Effective
Date (including Indebtedness incurred after the Effective Date pursuant to an
agreement or arrangement existing on the Effective Date) is owing by an Obligor
to a Specified Group Member that is not an Obligor, such Indebtedness shall be
Subordinated, to the extent not prohibited by applicable Requirements of Law and
to the extent not giving rise to material adverse tax consequences and (ii) any
such intercompany loans and advances made to any Specified Group Member that is
not a Wholly-Owned Subsidiary shall be subject to the limitations set forth in
Section 8.06;


(e)    Indebtedness arising from intercompany loans and advances owing by any
Obligor, any Specified Group Member or any Other Subsidiaries Group Member to
any Other Subsidiaries Group Member; provided that if any such Indebtedness
incurred after the Effective Date (including Indebtedness incurred after the
Effective Date pursuant to an agreement or arrangement existing on the Effective
Date) is owing by an Obligor to an Other Subsidiaries Group Member, such
Indebtedness shall be Subordinated, to the extent not prohibited by applicable
Requirements of Law and to the extent not giving rise to material adverse tax
consequences;


(f)    Indebtedness arising from intercompany loans and advances owing by any
Other Subsidiaries Group Member to any Obligor or any Specified Group Member;
provided that any such intercompany loans and advances shall be subject to the
limitations set forth in Section 8.06;


(g)    Guarantees by any Other Subsidiaries Group Member of Indebtedness of any
Obligor, any Specified Group Member or any other Other Subsidiaries Group
Member;


(h)    Guarantees by any Obligor or any Specified Group Member of Indebtedness
of any Other Subsidiaries Group Member to the extent such Investment is
permitted by Section 8.06(f);


(i)    Indebtedness of Restricted Subsidiaries in respect of overdrafts, working
capital borrowings and facilities, short term loans and cash management
requirements (and Guarantees thereof) that, in each case, are required to be
repaid or are repaid within 30 days following the incurrence thereof (which
Indebtedness may be continuously rolled-over for successive 30-day periods),
provided that the aggregate outstanding amount of such Indebtedness does not at
any time exceed $250,000,000;


78
ACTIVE 214387177



--------------------------------------------------------------------------------









(j)    Specified Senior Indebtedness, provided that (i) no Default or Event of
Default shall have occurred and be continuing at the time of and immediately
after giving pro forma effect to the incurrence of such Indebtedness and (ii) if
such Indebtedness is incurred on or prior to December 31, 2016, after giving pro
forma effect to the incurrence of such Indebtedness, either (A) the aggregate
principal amount of all Indebtedness incurred pursuant to this Section 8.01(j)
would not exceed $750,000,000 or (B) the Specified Senior Leverage Ratio
(calculated as of the last day of the most recently ended Testing Period for
which financial statements are available as if such Indebtedness had been
incurred on the last day of such Testing Period) would be less than 2.50 to 1.00
and (iii) if such Indebtedness is incurred after December 31, 2016, after giving
pro forma effect to the incurrence of such Indebtedness, the Specified Senior
Leverage Ratio (calculated as of the last day of the most recently ended Testing
Period for which financial statements are available as if such Indebtedness had
been incurred on the last day of such Testing Period) would be less than 2.50 to
1.00;


(k)    unsecured Indebtedness incurred by WIL-Ireland, the Borrower,
WIL-Delaware and Other Subsidiaries Group Members; provided that (i) no Default
or Event of Default shall have occurred and be continuing at the time of and
immediately after giving effect to the incurrence of such Indebtedness, (ii)
after giving pro forma effect to the incurrence of such Indebtedness,
WIL-Ireland would be in compliance with the Financial Covenants (calculated as
of the last day of the most recently ended Testing Period for which financial
statements are available as if such Indebtedness had been incurred on the last
day of such Testing Period) and (iii) except with respect to Indebtedness in an
aggregate amount not to exceed $90,000,000, as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
later of (A) the Revolving Credit Extended Maturity Date and (B) the Maturity
Date;


(l)    Subordinated Indebtedness of any Obligor (other than Subordinated
Indebtedness consisting of Guarantees by any Specified Obligor of Indebtedness
incurred pursuant to Section 8.01(c), Section 8.01(j), Section 8.01(k) or
Section 8.01(l)), provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of and immediately after giving effect to
the incurrence of such Indebtedness, and (ii) as of the date of incurrence, such
Indebtedness shall have a stated maturity date no sooner than 91 days after the
later of (A) the Revolving Credit Extended Maturity Date and (B) the Maturity
Date;


(m)    Indebtedness of WIL-Ireland or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof, provided that (i) such Indebtedness is incurred prior
to or within 90 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness incurred pursuant to this Section 8.01(m) shall not at any time
exceed $175,000,000;


79
ACTIVE 214387177



--------------------------------------------------------------------------------









(n)    Indebtedness incurred to finance insurance premiums of any Restricted
Subsidiary in the ordinary course of business in an aggregate principal amount
not to exceed the amount of such insurance premiums;
(o)    indemnification, adjustment of purchase price, earnout or similar
obligations (including any earnout obligations), in each case, incurred or
assumed in connection with any acquisition or Disposition otherwise permitted
hereunder of any business or assets of WIL-Ireland and any Restricted Subsidiary
or Capital Stock of a Subsidiary, other than guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or Capital
Stock for the purpose of financing or in contemplation of any such acquisition;


(p)    other Indebtedness in an aggregate principal amount at any time
outstanding pursuant to this Section 8.01(p) not in excess of $10,000,000;


(q)    subject to Section 8.15, non-contingent reimbursement obligations of
WIL-Ireland and its Restricted Subsidiaries in respect of letters of credit,
bank guaranties, bankers’ acceptances, bid bonds, surety bonds, performance
bonds, customs bonds, advance payment bonds and similar instruments; and


(r)    support, reimbursement, hold harmless, indemnity and similar letters or
agreements provided by, or entered into solely between, WIL-Ireland and/or any
of its Restricted Subsidiaries (whether before, simultaneous with, or after the
Effective Date), but only to the extent any such letters or agreements both (i)
relate to the guarantee of Obligations and/or pledge of assets by WIL-Ireland
and/or any Restricted Subsidiary under a Loan Document and (ii) do not modify,
limit or otherwise adversely affect any obligation of any Guarantor or pledgor
of assets to a Lender or the Administrative Agent (or any rights a Lender or the
Administrative Agent has under the Loan Documents).
 
For purposes of this Section 8.01, any payment by WIL-Ireland or any Restricted
Subsidiary of any interest on any Indebtedness in kind (by adding the amount of
such interest to the principal amount of such Indebtedness) shall be deemed to
be an incurrence of Indebtedness.
SECTION 8.02 Fundamental Changes.


(a)    WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
merge into or consolidate or amalgamate with any other Person, or permit any
other Person to merge into or consolidate or amalgamate with it, except that, if
at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing, any Person may merge,
consolidate or amalgamate with (i) any Obligor, any Specified Group Member or
any Other Subsidiaries Group Member or (ii) any non-Affiliate to facilitate any
acquisition or Disposition otherwise permitted by the Loan Documents; provided
that, in the case of each of clauses (i) and (ii), each of the following
conditions must be met: (A) if such merger, consolidation or amalgamation
involves the Borrower, the Borrower shall be the surviving or continuing Person;
(B) other than in the case of facilitating a Disposition otherwise permitted by
the Loan Documents, if such merger, consolidation or amalgamation involves an
Obligor (other than the Borrower),


80
ACTIVE 214387177



--------------------------------------------------------------------------------









an Obligor shall be the surviving or continuing Person and (C) if such merger,
consolidation or amalgamation involves a Specified Obligor, either (1) a
Specified Obligor shall be the surviving or continuing Person or (2) after
giving pro forma effect to such merger, consolidation or amalgamation and
treating the surviving or continuing Person as a member of the Specified Group
(disregarding the definition thereof for this purpose), WIL-Ireland would be in
compliance with the Financial Covenants (calculated as of the last day of the
most recently ended Testing Period for which financial statements are available
as if such merger, consolidation or amalgamation had been consummated on the
first day of such Testing Period); provided further that, in each case, any such
merger, consolidation or amalgamation involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger, consolidation or
amalgamation shall not be permitted unless it is also permitted by Section 8.06
and, in the case of a Person that is an Unrestricted Subsidiary immediately
prior to such merger, consolidation or amalgamation, Section 7.09.


(b)    Notwithstanding the foregoing provisions, this Section 8.02 shall not
prohibit any Redomestication; provided that (i) in the case of a Redomestication
of WIL-Ireland of the type described in clause (a) of the definition thereof,
the Surviving Person shall (A) execute and deliver to the Administrative Agent
an instrument, in form and substance reasonably satisfactory to the
Administrative Agent, whereby such Surviving Person shall become a party to this
Agreement, the Affiliate Guaranty and each Collateral Document to which
WIL-Ireland is a party (or such similar Collateral Documents as are necessary in
the reasonable discretion of the Administrative Agent for such Surviving Person
to comply with Section 7.08(d)) and assume all rights and obligations of
WIL-Ireland hereunder and thereunder and (B) deliver to the Administrative Agent
one or more opinions of counsel in form, scope and substance reasonably
satisfactory to the Administrative Agent, and (ii) in the case of a
Redomestication of WIL-Ireland of the type described in clause (b) of the
definition thereof in which the Person formed pursuant to such Redomestication
is a different legal entity than WIL-Ireland, the Person formed pursuant to such
Redomestication shall (A) execute and deliver to the Administrative Agent an
instrument, in form and substance reasonably satisfactory to the Administrative
Agent, whereby such Person shall become a party to this Agreement, the Affiliate
Guaranty and the Collateral Documents to which WIL-Ireland is a party (or such
similar Collateral Documents as are necessary in the reasonable discretion of
the Administrative Agent for such Surviving Person to comply with Section
7.08(d)) and assume all rights and obligations of such Obligor hereunder and
thereunder and (B) deliver to the Administrative Agent one or more opinions of
counsel in form, scope and substance reasonably satisfactory to the
Administrative Agent.


(c)    WIL-Ireland shall not, and shall not permit any Restricted Subsidiary to,
wind up, liquidate or dissolve; provided that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing, (i) any Restricted Subsidiary that is not an
Obligor may wind up, liquidate or dissolve if WIL-Ireland determines in good
faith that such winding up, liquidation or dissolution is in the best interests
of WIL-Ireland and its other Restricted Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) any Specified Obligor may wind up,
liquidate or dissolve if (A) the owner of all of the Capital Stock of such
Specified Obligor immediately prior to such event shall be a Wholly-Owned
Subsidiary of WIL-Ireland (other than the Borrower or WIL-Delaware, unless the
Subsidiaries directly owned by the Borrower or WIL-Delaware winding up,
liquidating or dissolving in the aggregate since the Effective Date do not have
assets representing more than 2.5% of the Total Specified Asset Value as of the
last day of any Fiscal Quarter ended for which financial statements have been
delivered


81
ACTIVE 214387177



--------------------------------------------------------------------------------









pursuant to Section 7.01(a) or Section 7.01(b) or generate more than 2.5% of
Consolidated Adjusted EBITDA of the Specified Group for the four consecutive
Fiscal Quarter period ending on such date) that is organized in a Specified
Jurisdiction and (B) if such owner is not then an Obligor, such owner shall
execute and deliver to the Administrative Agent (1) a guaranty of the
Obligations in form and substance reasonably satisfactory to the Administrative
Agent, (2) an opinion, reasonably satisfactory in form, scope and substance to
the Administrative Agent, of counsel reasonably satisfactory to the
Administrative Agent, addressing such matters in connection with such event as
the Administrative Agent or any Lender may reasonably request, (3) the
Collateral Documents (or such similar Collateral Documents as are necessary in
the reasonable discretion of the Administrative Agent for such Person to comply
with Section 7.08(d)) and (4) such other documentation as the Administrative
Agent may reasonably request.


SECTION 8.03 Material Change in Business. WIL-Ireland and its Restricted
Subsidiaries (taken as a whole) shall not engage in any material business
substantially different from those businesses of WIL-Ireland and its
Subsidiaries described in the Form 10-K of WIL-Ireland for the Fiscal Year ended
December 31, 2015, as filed with the SEC, and any businesses reasonably related,
ancillary or complementary thereto.


SECTION 8.04 Liens. WIL-Ireland shall not, and shall not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:
(a)    Liens created pursuant to any Loan Document;


(b)    Liens arising under the Revolving Credit Loan Documents that secure the
Revolving Credit Obligations;


(c)    Permitted Liens;


(d)    any Lien on any property or asset of WIL-Ireland or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 8.04, provided
that (i) such Lien shall not apply to any other property or asset of WIL-Ireland
or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations that it secures on the date hereof and Permitted Refinancing
Indebtedness in respect thereof;


(e)    precautionary Liens on Receivables and Receivables Related Security
arising in connection with Permitted Factoring Transactions; and


(f)    Liens on assets so long as the aggregate principal amount of the
Indebtedness and other obligations secured by such Liens does not at any time
exceed $50,000,000.


SECTION 8.05 Asset Dispositions. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, Dispose of any assets to any Person, except that:


(a)    any Obligor or any Specified Group Member may Dispose of assets to any
Obligor or any Specified Group Member that is a Wholly-Owned Subsidiary;


82
ACTIVE 214387177



--------------------------------------------------------------------------------









(b)    any Other Subsidiaries Group Member may Dispose of assets to any Obligor,
any Specified Group Member or any other Other Subsidiaries Group Member;
    
(c)    any Obligor or any Specified Group Member may Dispose of assets to any
Other Subsidiaries Group Member or any Specified Group Member that is not a
Wholly-Owned Subsidiary; provided that the aggregate value of all assets
Disposed of in reliance on this Section 8.05(c) (net of the value of any such
assets subsequently transferred to any Obligor or any Specified Group Member)
since the Effective Date, together with the aggregate amount of all Investments
made pursuant to Section 8.06(f) and then outstanding, shall not exceed
$200,000,000;


(d)    subject to compliance with the provisions of Sections 2.06(c) and 2.08(e)
of the Revolving Credit Agreement, if applicable, WIL-Ireland and its Restricted
Subsidiaries may consummate the Land Rig Sale, so long as (i) at the time
thereof and immediately after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing, (ii) at least 60% of the
consideration received by WIL-Ireland and its Restricted Subsidiaries in respect
of the Land Rig Sale shall be cash or Cash Equivalents and (iii) the
consideration received in respect of the Land Rig Sale shall be equal to or
greater than the fair market value of the assets subject to the Land Rig Sale
(as reasonably determined by a Principal Financial Officer of WIL-Ireland, and
if requested by the Administrative Agent, WIL-Ireland shall deliver a
certificate of a Principal Financial Officer of WIL-Ireland certifying as to the
foregoing);


(e)    WIL-Ireland and its Restricted Subsidiaries may Dispose of inventory or
obsolete or worn-out property in the ordinary course of business;


(f)    WIL-Ireland and its Restricted Subsidiaries may make Investments
permitted by Section 8.06 and Restricted Payments permitted by Section 8.08, in
each case to the extent constituting Dispositions;


(g)    any Disposition of Receivables and Receivables Related Security in
connection with any Permitted Factoring Transaction shall be permitted;


(h)    any Disposition of assets resulting from a casualty event or condemnation
proceeding, expropriation or other involuntary taking by a Governmental
Authority shall be permitted;


(i)    WIL-Ireland and its Restricted Subsidiaries may grant in the ordinary
course of business any license of patents, trademarks, registrations therefor
and other similar intellectual property;


(j)    subject to compliance with Sections 2.06(c) and 2.08(e) of the Revolving
Credit Agreement, if applicable, WIL-Ireland and its Restricted Subsidiaries may
Dispose of assets so long as (i) at the time thereof and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, (ii) at least 75% of the consideration received in respect of such
Disposition shall be cash or Cash Equivalents, (iii) the consideration received
in respect of such Disposition shall be equal to or greater than the fair market
value of the assets subject to such Disposition (as reasonably determined by a
Principal Financial Officer of WIL-Ireland, and if requested by the
Administrative Agent, WIL-Ireland shall deliver


83
ACTIVE 214387177



--------------------------------------------------------------------------------









a certificate of a Principal Financial Officer of WIL-Ireland certifying as to
the foregoing) and (iv) after giving pro forma effect to such Disposition,
WIL-Ireland would be in compliance with the Financial Covenants (calculated as
of the last day of the most recently ended Testing Period for which financial
statements are available as if such Disposition had been made on the first day
of such Testing Period);


(k)    Dispositions of surplus property in the ordinary course of business
having an aggregate fair market value not greater than $25,000,000 in any Fiscal
Year shall be permitted;


(l)    Dispositions of equipment in the ordinary course of business the proceeds
of which are reinvested in the acquisition of other equipment of comparable
value and useful in the business of WIL-Ireland and its Restricted Subsidiaries
within 180 days of such Disposition shall be permitted; and


(m)    leases of real or personal property in the ordinary course of business
shall be permitted.


SECTION 8.06 Investments. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, make any Investments in any Person, except:
(a)    Cash Equivalents;


(b)    Permitted Acquisitions;


(c)    (i) Investments in Subsidiaries in existence on the Effective Date and
(ii) other Investments in existence on the Effective Date and described on
Schedule 8.06 and any renewal or extension of any such Investments that does not
increase the amount of the Investment being renewed or extended as determined as
of such date of renewal or extension;


(d)    Investments by any Obligor or any Specified Group Member in any Obligor
or any Specified Group Member that is a Wholly-Owned Subsidiary;
    
(e)    Investments by any Other Subsidiaries Group Member in any Obligor, any
Specified Group Member or any other Other Subsidiaries Group Member;


(f)    (i) Investments in Unrestricted Subsidiaries and (ii) Investments by any
Obligor or any Specified Group Member in any Other Subsidiaries Group Member or
any Specified Group Member that is not a Wholly-Owned Subsidiary; provided that
(i) no Default or Event of Default shall have occurred and be continuing at the
time of and immediately after giving effect to any such Investment, (ii) after
giving pro forma effect to the making of any such Investment, WIL-Ireland shall
be in compliance with the Financial Covenants (in each case calculated as of the
last day of the most recently ended Testing Period for which financial
statements are available as if such Investment had been made on the first day of
such Testing Period, and calculated on a pro forma basis to include any
Indebtedness incurred to make such Investment (as if such Indebtedness was
incurred on the first day of such Testing Period)), and (iii) the aggregate
amount of all Investments made pursuant to this Section 8.06(f) and then
outstanding, together with the aggregate value of all assets Disposed of in
reliance on Section 8.05(c) (net of the value of any such assets subsequently
transferred to any Obligor or any Specified Group Member) since the Effective
Date, shall not exceed $250,000,000;


84
ACTIVE 214387177



--------------------------------------------------------------------------------









(g)    accounts receivable arising in the ordinary course of business, and
Investments received in connection with the bankruptcy or reorganization of
suppliers and customers or in settlement of delinquent obligations of, and other
disputes with, customers and suppliers to the extent reasonably necessary in
order to prevent or limit loss;


(h)    Investments in the Designated Joint Venture consisting of (i)
contributions of the Designated Assets to the Designated Joint Venture and (ii)
additional Investments in the Designated Joint Venture (whether in cash, Cash
Equivalents or other property); provided that (A) in the case of any Investment
made pursuant to this Section 8.06(h), (x) no Default or Event of Default shall
have occurred and be continuing at the time of and immediately after giving
effect to any such Investment and (y) after giving pro forma effect to the
making of any such Investment, WIL-Ireland shall be in compliance with the
Financial Covenants (in each case calculated as of the last day of the most
recently ended Testing Period for which financial statements are available as if
such Investment had been made on the first day of such Testing Period, and
calculated on a pro forma basis to include any Indebtedness incurred to make
such Investment (as if such Indebtedness was incurred on the first day of such
Testing Period)) and (B) in the case of any Investment made pursuant to clause
(ii) of this Section 8.06(h), the amount of such Investment, together with the
aggregate amount of all other Investments made pursuant to such clause (ii) and
outstanding at the time of such Investment, shall not exceed the Designated
Joint Venture Investments Basket;


(i)    subject to the limitations set forth in clauses (d), (e) and (f) of this
Section, Guarantees permitted by Section 8.01;


(j)    Investments received in consideration for a Disposition permitted by
Section 8.05;


(k)    loans or advances to directors, officers and employees of any Restricted
Subsidiary for expenses or other payments incident to such Person’s employment
or association with any Restricted Subsidiary; provided that the aggregate
outstanding amount of such advances and loans shall not exceed $2,500,000 at any
time outstanding;


(l)    Investments evidencing the right to receive a deferred purchase price or
other consideration for the Disposition of Receivables and Receivables Related
Security in connection with any Permitted Factoring Transaction; and


(m)    Investments consisting of Swap Agreements permitted under Section 8.07;
and


(n)    other Investments in an aggregate amount not to exceed $125,000,000 at
any one time outstanding.


For purposes of determining the amount of any Investment, such amount shall be
deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such
Investment).


85
ACTIVE 214387177



--------------------------------------------------------------------------------







SECTION 8.07 Swap Agreements. WIL-Ireland shall not, and shall not permit any
Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which WIL-Ireland or any
Restricted Subsidiary has actual exposure (other than those in respect of
Capital Stock of WIL-Ireland or any of its Restricted Subsidiaries), including
to hedge or mitigate foreign currency and commodity price risks to which
WIL-Ireland or any Restricted Subsidiary has actual exposure, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of WIL-Ireland or any Restricted Subsidiary.


SECTION 8.08 Restricted Payments. WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:


(a)    WIL-Ireland may declare and pay dividends on its Capital Stock payable
solely in additional Capital Stock (other than Disqualified Capital Stock);
        
(b)    WIL-Ireland and its Restricted Subsidiaries may make Restricted Payments
in exchange for, or out of the proceeds received from, any substantially
concurrent issuance (other than to a Subsidiary) of additional Capital Stock of
WIL-Ireland (other than Disqualified Capital Stock);    
        
(c)    (i) Restricted Subsidiaries that are wholly-owned by one or more Obligors
and/or Specified Group Members may declare and pay dividends or make other
distributions on account of, and make payments on account of the purchase,
redemption, acquisition, cancellation or termination of, their Capital Stock and
(ii) Restricted Subsidiaries that do not satisfy the requirements of clause (i)
immediately above may pay dividends or make other distributions on account of,
and make payments on account of the purchase, redemption, acquisition,
cancellation or termination of, their Capital Stock ratably (or more favorably
to a Restricted Subsidiary); provided, however, in the case of clause (ii), if
any non-Wholly Owned Subsidiary received cash proceeds from the issuance of any
of its Capital Stock to one or more Persons that are not Affiliates of
WIL-Ireland, such Subsidiary may declare and pay dividends non-ratably to
holders of its Capital Stock that are not Affiliates of WIL-Ireland in an
aggregate amount not to exceed the amount of such cash proceeds (to the extent
such cash proceeds have not been used for any other transaction permitted
hereunder);


(d)    WIL-Ireland and its Restricted Subsidiaries may make any prepayments
under this Agreement and the Revolving Credit Agreement in accordance with the
terms thereof;


(e)    so long as no Default or Event of Default has occurred and is continuing
at the time thereof or immediately after giving effect thereto, WIL-Ireland and
its Restricted Subsidiaries may (i) Redeem any Existing Senior Notes or other
senior notes that have a stated maturity date prior to the Revolving Credit
Extended Maturity Date and (ii) Redeem any Existing Senior Notes or other senior
notes with the proceeds of (A) Permitted Refinancing Indebtedness or (B)
Indebtedness incurred under Section 8.01(j), (k) or (l);


86
ACTIVE 214387177



--------------------------------------------------------------------------------









(f)    WIL-Ireland and its Restricted Subsidiaries may redeem, repurchase or
otherwise acquire or retire for value Capital Stock of WIL-Ireland or any
Restricted Subsidiary held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates), either (i) upon any such individual’s death, disability,
retirement, severance or termination of employment or service or (ii) pursuant
to any equity subscription agreement, stock option agreement, restricted stock
agreement, restricted stock unit agreement, stockholders’ agreement or similar
agreement; provided, in any case, that the aggregate cash consideration paid for
all such redemptions, repurchases or other acquisitions or retirements shall not
exceed $10,000,000 during any calendar year;


(g)    WIL-Ireland and each Restricted Subsidiary may consummate
(i) repurchases, redemptions or other acquisitions or retirements for value of
Capital Stock deemed to occur upon the exercise of stock options, warrants,
rights to acquire Capital Stock or other convertible securities to the extent
such Capital Stock represents a portion of the exercise or exchange price
thereof and (ii) any repurchases, redemptions or other acquisitions or
retirements for value of Capital Stock made or deemed to be made in lieu of
withholding Taxes in connection with any exercise, vesting, settlement or
exchange, as applicable, of stock options, warrants, restricted stock,
restricted stock units or other similar rights;


(h)    WIL-Ireland and each Restricted Subsidiary may make payments of cash in
lieu of issuing fractional Capital Stock;


(i)    WIL-Ireland and each Restricted Subsidiary may make payments or
distributions to dissenting stockholders pursuant to applicable law in
connection with a merger, consolidation or transfer of assets that complies with
the provisions of Sections 8.02 or 8.05; and


(j)    WIL-Ireland and its Restricted Subsidiaries may make other Restricted
Payments, provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of such Restricted Payment or immediately after
giving effect thereto, (ii) the amount of such Restricted Payment, together with
the aggregate amount of all other Restricted Payments made by WIL-Ireland and
its Restricted Subsidiaries pursuant to this Section 8.08(j) since the Effective
Date, is less than the amount of the Restricted Payment Basket at such time, and
(iii) after giving pro forma effect to the making of such Restricted Payment,
the Total Leverage Ratio would be less than 4.00 to 1.00 (calculated as of the
last day of the most recently ended Testing Period for which financial
statements are available as if such Restricted Payment had been made on the
first day of such Testing Period).


SECTION 8.09 Financial Covenants.


(a)    Specified Senior Leverage Ratio. WIL-Ireland shall not, as of the last
day of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2016), permit the Specified Senior Leverage Ratio to be greater than (i) with
respect to any Fiscal Quarter ending on or before December 31, 2016, 3.00 to
1.00 and (ii) with respect to any Fiscal Quarter ending on or after March 31,
2017, 2.50 to 1.00.


87
ACTIVE 214387177



--------------------------------------------------------------------------------









(b)    Specified Asset Coverage Ratio. WIL-Ireland shall not, as of the last day
of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30, 2016),
permit the Specified Asset Coverage Ratio to be less than 4.00 to 1.00.


(c)    Specified Leverage and LC Ratio. WIL-Ireland shall not, as of the last
day of any Fiscal Quarter (commencing with the Fiscal Quarter ending June 30,
2016), permit the Specified Leverage LC Ratio to be greater than (i) with
respect to any Fiscal Quarter ending on or before December 31, 2016, 4.00 to
1.00 and (ii) with respect to any Fiscal Quarter ending on or after March 31,
2017, 3.50 to 1.00.


SECTION 8.10 Limitation on Transactions with Affiliates. WIL-Ireland shall not,
and shall not permit any Restricted Subsidiary to, directly or indirectly,
conduct any business or enter into, renew, extend or permit to exist any
transaction or series of related transactions (including any purchase, sale,
lease or other exchange of property or the rendering of any service) with any
Affiliate that is not either (a) WIL-Ireland or one of WIL-Ireland’s Restricted
Subsidiaries or a Person that becomes, pursuant to a Redomestication, a part of
the consolidated group that includes WIL-Ireland, or (b) Weatherford\Al-Rushaid
Limited or Weatherford Saudi Arabia Limited, other than on fair and reasonable
terms (taking all related transactions into account and considering the terms of
such related transactions in their entirety) substantially as favorable to
WIL-Ireland or such Restricted Subsidiary, as the case may be, as would be
available in a comparable arm’s length transaction with a Person that is not an
Affiliate. Notwithstanding the foregoing, the restrictions set forth in this
covenant shall not apply to (i) Investments in Unrestricted Subsidiaries
permitted by Section 8.06, (ii) the payment of reasonable and customary regular
fees to directors of an Obligor or a Restricted Subsidiary of such Obligor who
are not employees of such Obligor; (iii) loans and advances permitted hereby to
officers and employees of an Obligor and its respective Restricted Subsidiaries
for travel, entertainment and moving and other relocation expenses made in
direct furtherance and in the ordinary course of business of an Obligor and its
Restricted Subsidiaries; (iv) any other transaction with any employee, officer
or director of an Obligor or any of its Restricted Subsidiaries pursuant to
employee benefit, compensation or indemnification arrangements entered into in
the ordinary course of business and approved by, as applicable, the Board of
Directors of such Obligor or the Board of Directors of such Restricted
Subsidiary permitted by this Agreement; and (v) non-exclusive licenses of
patents, copyrights, trademarks, trade secrets and other intellectual property.


SECTION 8.11 Restrictive Agreements. WIL-Ireland shall not, and shall not permit
any Restricted Subsidiary to, directly or indirectly, enter into, incur, create
or permit to exist any Restrictive Agreement, except for:


(a)    limitations or restrictions contained in any Loan Document or any of the
Revolving Credit Documents;


(b)    limitations or restrictions existing under or by reason of any
Requirement of Law;


(c)    customary restrictions with respect to any Restricted Subsidiary or any
of its assets contained in any agreement for the Disposition of a material
portion of the Capital Stock of, or any of the assets of, such Restricted
Subsidiary pending such Disposition; provided that such restrictions apply only
to the Restricted Subsidiary that is, or assets that are, the subject of such
Disposition and such Disposition is permitted hereunder;


88
ACTIVE 214387177



--------------------------------------------------------------------------------









(d)    limitations or restrictions contained in contracts and agreements
outstanding on the Effective Date and renewals, extensions, refinancings or
replacements thereof identified on Schedule 8.11; provided that the foregoing
restrictions set forth in this Section 8.11 shall apply to any amendment or
modification to, or any renewal, extension, refinancing or replacement of, any
such contract or agreement that would have the effect of expanding the scope of
any such limitation or restriction;


(e)    limitations or restrictions contained in any agreement or instrument to
which any Person is a party at the time such Person is merged or consolidated
with or into, or the Capital Stock of such Person is otherwise acquired by,
WIL-Ireland or any Restricted Subsidiary; provided that such restriction or
limitation (i) is not applicable to any Person, or the properties or assets of
any Person, other than the Person, or the property or assets of such Person, so
acquired and (ii) is not incurred in connection with, or in contemplation of,
such merger, consolidation or acquisition;
        
(f)    (i) clause (a) of the definition of Restrictive Agreements shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement or Liens permitted under Section 8.04
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness or (ii) customary restrictions or limitations in leases or
other contracts restricting the assignment thereof or the assignment of the
property that is the subject of such lease;


(g)    limitations or restrictions contained in joint venture agreements,
partnership agreements and other similar agreements with respect to a joint
ownership arrangement restricting the disposition or distribution of assets or
property of such joint venture, partnership or other joint ownership entity, so
long as such encumbrances or restrictions are not applicable to the property or
assets of any other Person; and


(h)    customary restrictions and conditions contained in Permitted Factoring
Transaction Documents.


SECTION 8.12 Use of Proceeds.


(a)    WIL-Ireland and the Borrower shall not, and WIL-Ireland shall not permit
any of its other Subsidiaries to, use the proceeds of any Loans for any purpose
other than for the Specified Prepayment (as defined in the Amendment and
Restatement Agreement).


(b)    WIL-Ireland shall not, nor shall it permit any of its Subsidiaries to,
use the proceeds of any Loan under this Agreement directly or indirectly for the
purpose of buying or carrying any “margin stock” within the meaning of
Regulation U (herein called “margin stock”) or for the purpose of reducing or
retiring any indebtedness which was originally incurred to buy or carry a margin
stock or for any other purpose which would constitute this transaction a
“purpose” credit within the meaning of Regulation U. WIL-Ireland shall not, nor
shall it permit any of its Subsidiaries to, take any action which would cause
this Agreement or any other Loan Document to violate Regulation T, U or X.


89
ACTIVE 214387177



--------------------------------------------------------------------------------









(c)    The Borrower will not request any Loans, and WIL-Ireland shall not use or
otherwise make available, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use or
otherwise make available, any proceeds of the Loans (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti‑Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.


SECTION 8.13 Changes to Fiscal Year. WIL-Ireland will not change its Fiscal Year
from the basis in effect on the Effective Date.


SECTION 8.14 Amendments to Documents Governing Certain Indebtedness. WIL-Ireland
shall not, and shall not permit any Restricted Subsidiary to, amend or otherwise
modify any of the documentation governing (i) (a) the Revolving Credit Facility
or Permitted Refinancing Indebtedness in respect thereof or (b) any Existing
Senior Notes or Permitted Refinancing Indebtedness in respect thereof, in each
case to the extent that any such amendment or other modification, taken as a
whole, would be materially adverse to the Lenders, (ii) any unsecured
Indebtedness incurred pursuant to Section 8.01(k) to reduce the stated maturity
of any such Indebtedness to be sooner than 91 days after the later of the
Revolving Credit Extended Maturity Date and the Term Loan Maturity Date or (iii)
any Subordinated Indebtedness incurred pursuant to Section 8.01(l) to amend or
otherwise modify the subordination terms of such Indebtedness in a manner
adverse to the Lenders.


SECTION 8.15 Limit on Credit Support Instruments. WIL-Ireland shall not permit
the aggregate amount of all obligations (contingent or otherwise) of WIL-Ireland
and its Restricted Subsidiaries with respect to letters of credit, bank
guarantees, bid bonds, surety bonds, performance bonds, customs bonds, advance
payment bonds and similar instruments (including letters of credit issued
pursuant to the Revolving Credit Agreement) to exceed $1,000,000,000.


ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES


SECTION 9.01 Events of Default and Remedies. If any of the following events
(“Events of Default”) shall occur and be continuing:


(a)    (i) the principal of any Loan shall not be paid when such payment is due
(whether at the due date thereof or at a date fixed for prepayment thereof or
otherwise), or (ii) any interest on any Loan, any fee or any other amount (other
than an amount referred to in clause (i) of this Section 9.01(a)) payable
hereunder or any other Loan Document shall not be paid within five calendar days
following the date on which the payment of interest, fee or such other amount is
due; or


(b)    any representation or warranty made or, for purposes of Article V, deemed
made by or on behalf of WIL-Ireland or any Subsidiary herein or in any other
Loan Document or in any document, certificate or financial statement delivered
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect (or, to the extent qualified by
materiality or reference to Material Adverse Effect, in all respects) when made
or deemed made or reaffirmed, as the case may be; or


90
ACTIVE 214387177



--------------------------------------------------------------------------------









(c)    any Obligor Party shall (i) fail to perform or observe any covenant,
condition or agreement contained in Section 7.05 (with respect to the existence
of any Obligor) or Article VIII, (ii) fail to give any notice required by
Section 7.01(d)(ii) or (iii) fail to perform or observe any Additional Financial
Covenant (subject to any grace period applicable to such Additional Financial
Covenant in the Other Debt Document that contains such Additional Financial
Covenant); or


(d)    any Obligor Party shall fail to give any notice required by
Section 7.01(c), 7.01(d)(i), 7.01(d)(iii), or 7.01(f) and, in any event, such
failure shall remain unremedied for five Business Days after the earlier to
occur of (i) receipt by a Principal Financial Officer of any Obligor Party of
notice of such failure (given by the Administrative Agent or any Lender) and
(ii) a Principal Financial Officer of any Obligor Party otherwise becoming aware
of such failure; or


(e)    any Obligor shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement (other than those specified in
Section 9.01(a), 9.01(c) or 9.01(d)) or any other Loan Document to which it is a
party and, in any event, such failure shall remain unremedied for 30 calendar
days after the earlier to occur of (i) receipt by a Principal Financial Officer
of any Obligor of notice of such failure (given by the Administrative Agent or
any Lender) and (ii) a Principal Financial Officer of any Obligor otherwise
becoming aware of such failure; or


(f)    WIL-Ireland or any of its Restricted Subsidiaries shall fail to make
(whether as primary obligor or as guarantor or other surety) any payment
(regardless of amount) of principal or interest or premium, if any, in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any grace period thereto); or


(g)    (i) any event or condition occurs that results in any Material
Indebtedness (other than under Swap Agreements) becoming due prior to its
scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) any event, condition or default occurs under any Swap Agreement that
constitutes Material Indebtedness which default could enable the other
counterparty to terminate such Swap Agreement; provided that clause (g)(i) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness; or


(h)    any Obligor or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due; or


        


91
ACTIVE 214387177



--------------------------------------------------------------------------------









(i)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of any Obligor or any Material Subsidiary in an
involuntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or (ii) a decree or
order adjudging any Obligor or any Material Subsidiary bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of any Obligor or any Material
Subsidiary under any applicable federal, state or foreign law, or appointing a
custodian, receiver, liquidator, assignee, trustee, examiner, administrator,
trustee, sequestrator or other similar official of any Obligor or any Material
Subsidiary of any substantial part of its property, or ordering the winding up
or liquidation of its affairs; or


(j)    any Obligor or any Material Subsidiary shall (i) voluntarily commence a
case or proceeding under any applicable federal, state or foreign bankruptcy,
insolvency, reorganization or other similar law or of any other case or
proceeding to be adjudicated a bankrupt or insolvent, (ii) consent to the entry
of a decree or order for relief in respect of such Obligor or such Material
Subsidiary in an involuntary case or proceeding under any applicable federal,
state or foreign bankruptcy, insolvency, reorganization or other similar law or
to the commencement of any bankruptcy or insolvency case or proceeding against
it, (iii) file a petition or answer or consent seeking reorganization or relief
under any applicable federal, state or foreign law, (iv) apply for or consent to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, examiner, administrator, sequestrator or similar official of
such Obligor or such Material Subsidiary or of any substantial part of its
property, (v) make an assignment for the benefit of creditors, or (vi) take any
corporate or other action in furtherance of any of the foregoing; or


(k)    a judgment or order for monetary damages shall be entered against any
Obligor or any Restricted Subsidiary, which with other outstanding judgments and
orders for monetary damages entered against the Obligors and the Restricted
Subsidiaries equals or exceeds $100,000,000 in the aggregate (to the extent not
covered by independent third-party insurance as to which the respective insurer
is financially sound and has not disputed coverage), and (i) within 60 days
after entry thereof such judgment shall not have been discharged or execution
thereof stayed pending appeal or, within 60 days after the expiration of any
such stay, such judgment shall not have been discharged, or (ii) any enforcement
proceeding shall have been commenced (and not stayed) by any creditor upon any
such judgment; provided that if such judgment or order provides for any Obligor
or any Restricted Subsidiary to make periodic payments over time, no Event of
Default shall arise under this clause (i) if such Obligor or such Restricted
Subsidiary makes each such periodic payment when due in accordance with the
terms of such judgment or order (or within 30 days after the due date of each
such periodic payment, but only so long as no Lien attaches during such 30-day
period and no enforcement proceeding is commenced by any creditor for payment of
such judgment or order during such 30-day period); or


(l)    at any time prior to Payment in Full, any Loan Document (other than one
or more Collateral Documents intended to grant or perfect a Lien in Collateral
with a net book value of less than $5,000,000 in the aggregate under all such
Collateral Documents) shall (other than to the extent permitted by the terms
hereof or thereof or with the consent of the Administrative Agent and the
Lenders), at any time after its execution and delivery and for any reason, cease
to be in full force and, or shall be declared to be null and void, or the
validity or enforceability thereof shall be contested by any Obligor or any
Obligor shall deny that it has any or further liability or obligation
thereunder; or


92
ACTIVE 214387177



--------------------------------------------------------------------------------









(m)    any Collateral Document shall (other than to the extent permitted by the
terms hereof or thereof or with the consent of the Administrative Agent and each
of the Lenders), at any time after its execution and delivery and for any
reason, fail to create a valid and perfected first priority security interest or
other Lien in any material portion of the Collateral purported to be covered
thereby, except to the extent permitted by the terms of any Loan Document,
provided that it shall not be an Event of Default if the aggregate net book
value of the Collateral with respect to which the Collateral Documents fail to
create a valid and perfected first priority security interest or other Lien is
less than $5,000,000; or


(n)    an ERISA Event has occurred that would reasonably be expected
(individually or collectively) to have a Material Adverse Effect; any proceeding
shall have occurred or is reasonably likely to occur by the PBGC under
Section 4069(a) of ERISA to impose liability on WIL-Ireland, any of its
Subsidiaries, the Borrower or any ERISA Affiliate which (individually or
collectively) would reasonably be expected to have a Material Adverse Effect; or
WIL-Ireland, any of its Subsidiaries, the Borrower or any ERISA Affiliate has
incurred or is reasonably likely to incur a liability to or on account of a Plan
or Multiemployer Plan under Section 515, 4062, 4063, 4064, 4201 or 4204 of
ERISA, or a notice of intent to terminate any Plan in a distress termination
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under Section 4042 of ERISA to terminate or
appoint a trustee to administer any Plan, or the PBGC shall have notified
WIL-Ireland or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, and there shall result (individually or collectively) from any such
event or events a material risk of either (i) the imposition of a Lien(s) upon,
or the granting of a security interest(s) in, the assets of WIL-Ireland, any of
its Subsidiaries and/or the Borrower or any ERISA Affiliate which would
reasonably be expected to have a Material Adverse Effect, or (ii) WIL-Ireland,
any of its Subsidiaries and/or the Borrower or any ERISA Affiliate incurring a
liability(ies) or obligation(s) with respect thereto which would reasonably be
expected to have a Material Adverse Effect;


then, and in every such event (other than an event with respect to any Obligor
described in Section 9.01(i) or Section 9.01(j)), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:
(i)    terminate the Commitments (if the Commitments are then in effect), and
thereupon the Commitments shall terminate immediately, and


(ii)    declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;


93
ACTIVE 214387177



--------------------------------------------------------------------------------









and in case of any event with respect to any Obligor described in
Section 9.01(i) or Section 9.01(j), the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Obligors and the Administrative Agent and Lenders may enforce any and all of
their rights and remedies under the Loan Document and applicable law.
SECTION 9.02 Right of Setoff. Upon the occurrence and during the continuance of
any Event of Default, each Lender is hereby authorized at any time and from time
to time, without notice to any Obligor (any such notice being expressly waived
by each Obligor), to set off and apply any and all deposits (general or special,
time or demand, provisional or final but excluding the funds held in accounts
clearly designated as escrow or trust accounts held by any Obligor for the
benefit of Persons which are not Affiliates of any Obligor), whether or not such
setoff results in any loss of interest or other penalty, and including all
certificates of deposit, at any time held and other obligations at any time
owing by such Lender or any of its Affiliates to or for the credit or the
account of any Obligor against any and all of the Obligations irrespective of
whether or not such Lender or the Administrative Agent shall have made any
demand under this Agreement, the Notes or any other Loan Document. Should the
right of any Lender to realize funds in any manner set forth above be challenged
and any application of such funds be reversed, whether by court order or
otherwise, the Lenders shall make restitution or refund to the applicable
Obligor, as the case may be, pro rata in accordance with their Commitments;
provided that if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so setoff shall be paid over immediately to the Administrative
Agent for further application and/or cash collateralization pursuant to
Section 4.01(e) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of each Credit Party and each Obligor as herein provided, and (y) such
Defaulting Lender shall promptly provide to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees to promptly
notify the applicable Obligor and the Administrative Agent after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of the Administrative
Agent and the Lenders under this Section are in addition to other rights and
remedies (including other rights of setoff) which the Administrative Agent or
the Lenders may have. This Section is subject to the terms and provisions of
Section 4.01(c).


SECTION 9.03 Other Remedies. No remedy conferred herein or in any of the other
Loan Documents is to be exclusive of any other remedy, and each and every remedy
contained herein or in any other Loan Document shall be cumulative and shall be
in addition to every other remedy given hereunder and under the other Loan
Documents now or hereafter existing at law or in equity or by statute or
otherwise.


SECTION 9.04 Application of Moneys During Continuation of Event of Default.


(a)    So long as an Event of Default of which the Administrative Agent shall
have given notice to the Lenders shall continue, all moneys received by the
Administrative Agent from any Obligor under the Loan Documents shall, except as
otherwise required by law, be distributed by the Administrative Agent on the
dates selected by the Administrative Agent as follows:
first, to payment of the unreimbursed expenses for which the Administrative
Agent or any Lender is to be reimbursed pursuant to Section 11.03 and to any
unpaid fees owing under the Loan Documents by the Obligors to the Administrative
Agent;


94
ACTIVE 214387177



--------------------------------------------------------------------------------







second, to the ratable payment of accrued but unpaid interest on the Loans;
third, to the ratable payment of unpaid principal of the Loans and, to the
extent Secured Obligations, any Banking Services Obligations and Swap
Obligations, until the principal of the Loans and such Banking Services
Obligations and Swap Obligations shall have been paid in full;
fourth, to the ratable payment of all other Secured Obligations, until all
Secured Obligations shall have been paid in full; and
finally, to payment to the Obligors, or their respective successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining from such proceeds.
(b)    The term “unpaid” as used in this Section 9.04 shall mean all relevant
Secured Obligations outstanding as of any such distribution date as to which
prior distributions have not been made, after giving effect to any adjustments
which are made pursuant to Section 9.02 of which the Administrative Agent shall
have been notified.


ARTICLE X
ADMINISTRATIVE AGENT


Each of the Lenders, on behalf of itself and any of its Affiliates that are
holders of Secured Obligations, hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms hereof and
of the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. In furtherance of the foregoing, to the extent
required under the laws of any jurisdiction other than the United States of
America, each of the Lenders, on behalf of itself and any of its Affiliates that
are Secured Parties, hereby grants to the Administrative Agent any required
powers of attorney to execute any Collateral Document governed by the laws of
such jurisdiction on such Lender’s or Affiliate’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and neither the Borrower nor any other Obligor shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Obligor or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


95
ACTIVE 214387177



--------------------------------------------------------------------------------







The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby and by the other Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
of the Obligors or any of their Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.01) or in the absence of its own gross
negligence, willful misconduct or unlawful acts, as determined by a final
nonappealable judgment of a court of competent jurisdiction. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until written notice thereof is given to the Administrative Agent by
the Borrower or a Lender, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (v) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (w) the contents of any certificate, report or other document
delivered under this Agreement or any other Loan Document or in connection with
this Agreement or any other Loan Document, (x) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (y) the validity, enforceability, effectiveness
or genuineness of this Agreement or any other agreement, instrument or document,
or (z) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than those conditions requiring delivery of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed in good faith by it to
be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed in good faith by it to be made by the proper Person, and
shall not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it, in each case in good faith in accordance with
the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


96
ACTIVE 214387177



--------------------------------------------------------------------------------







Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph and the second succeeding paragraph, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any resignation of the Administrative Agent, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor.
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.
In addition, in the event that (i) the Person serving as the Administrative
Agent is a Defaulting Lender and (ii) such Person has been replaced in its
capacity as a Lender pursuant to Section 4.03(b), then the Required Lenders or
the Borrower may, by written notice to the Administrative Agent, remove such
Person from its capacity as Administrative Agent under the Loan Documents;
provided that the consent or agreement of such Person, in any of its capacities,
shall not be required in respect of its removal as a Lender; provided further
that a successor Administrative Agent selected by the Required Lenders, in
consultation with the Borrower, shall be appointed concurrently with such
removal.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation or removal hereunder, the
provisions of this Article and Sections 11.03 and 11.04 shall continue in effect
for the benefit of such retiring or removed Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges and agrees that the extension of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender also acknowledges that it shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or


97
ACTIVE 214387177



--------------------------------------------------------------------------------







not taking action under or based upon this Agreement, any other Loan Document,
any related agreement or any document furnished hereunder or thereunder and in
deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.
Notwithstanding anything to the contrary contained herein, none of the Joint
Lead Arrangers, Joint Bookrunners, Syndication Agent or Co-Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC.
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents. Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any documents necessary or appropriate
to grant and perfect a Lien on such Collateral in favor of the Administrative
Agent on behalf of the Secured Parties; provided that, with respect to any
Collateral Documents governed by the laws of the Netherlands, the Administrative
Agent shall act in its own name but for the benefit of the Secured Parties. The
Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) as described in Section 11.01(c) and Section 11.22;
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and promptly upon receipt of a written
request by any Obligor Party to the Administrative Agent, the Administrative
Agent shall (and is hereby irrevocably authorized by the Lenders to) execute
such documents as may be necessary to evidence the release of the Liens granted
to the Administrative Agent for the benefit of the Secured Parties herein or
pursuant hereto upon the Collateral that was sold or transferred; provided,
however, that (i) the Administrative Agent shall not be required to execute any
such document on terms which, in the Administrative Agent’s opinion, would
expose the Administrative Agent to liability or create any


98
ACTIVE 214387177



--------------------------------------------------------------------------------









obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of WIL-Ireland or any
Subsidiary in respect of) all interests retained by WIL-Ireland or any
Subsidiary, including the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.


In case of the pendency of any proceeding with respect to any Obligor under any
federal, state or foreign bankruptcy, insolvency, receivership, administration,
examinership or similar law now or hereafter in effect, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim under Sections 2.09, 2.10, 2.12, 2.13,
4.02, 11.03 and 11.04) allowed in such judicial proceeding; and
(b)    collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, administrator, examiner,
liquidator, sequestrator or other similar official in any such proceeding is
hereby authorized by each Lender and each other Secured Party to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders or
the other Secured Parties, to pay to the Administrative Agent any amount due to
it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Sections 11.03 and 11.04).
For the purposes of any grant of security under the laws of the Province of
Quebec which may now or in the future be required to be provided by any Credit
Party, the Administrative Agent is hereby irrevocably authorized and appointed
by each of the Lenders to act as hypothecary representative (within the meaning
of Article 2692 of the Civil Code of Quebec) for all present and future Lenders
(in such capacity, the “Hypothecary Representative”) in order to hold any
hypothec granted under the laws of the Province of Quebec and to exercise such
rights and duties as are conferred upon the Hypothecary Representative under the
relevant deed of hypothec and applicable laws (with the power to delegate any
such rights or duties). Any execution prior to the date hereof by the
Administrative Agent in its capacity as the Hypothecary Representative of any
deed of hypothec or other security documents made pursuant to the laws of the
Province of Quebec, is hereby ratified and confirmed. Any Person who becomes a
Lender or successor Administrative Agent shall be deemed to have consented to
and ratified the foregoing appointment of the Administrative Agent as the
Hypothecary Representative on behalf of all Lenders, including such Person and
any Affiliate


99
ACTIVE 214387177



--------------------------------------------------------------------------------







of such Person designated above as a Lender. For greater certainty, the
Administrative Agent, acting as the Hypothecary Representative, shall have the
same rights, powers, immunities, indemnities and exclusions from liability as
are prescribed in favor of the Administrative Agent in this Agreement, which
shall apply mutatis mutandis. In the event of the resignation of the
Administrative Agent (which shall include its resignation as the Hypothecary
Representative) and appointment of a successor Administrative Agent, such
successor Administrative Agent shall also act as the Hypothecary Representative,
as contemplated above.
The Administrative Agent is hereby authorized to execute and deliver any
Collateral Document expressed to be governed by the laws of the Netherlands and
agree with the creation of parallel debt obligations of any Dutch Collateral
Party (the “Parallel Debt”). The Administrative Agent may resign at any time by
notifying the Lenders and the Obligors, provided that the parties hereto
acknowledge and agree that, for purposes of any Collateral Document expressed to
be governed by the laws of the Netherlands, any resignation by the
Administrative Agent is not effective with respect to its rights and obligations
under the Parallel Debt until such rights and obligations are assigned to the
successor agent.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other applicable jurisdictions (including the
Corporations Act 2001 (Cth) of Australia), or (b) at any other sale, foreclosure
or acceptance of collateral in lieu of debt conducted by (or with the consent or
at the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Secured Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid by the Administrative Agent at
the direction of the Required Lenders on a ratable basis (with Secured
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Secured
Obligations which were credit bid shall be deemed without any further action
under this Agreement to be assigned to such vehicle or vehicles for the purpose
of closing such sale, (iii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such


100
ACTIVE 214387177



--------------------------------------------------------------------------------





 
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 11.02 of this Agreement), (iv) the Administrative Agent on behalf of
such acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such Secured
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Secured Obligations of each Secured Party are
deemed assigned to the acquisition vehicle or vehicles as set forth in
clause (ii) above, each Secured Party shall execute such documents and provide
such information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
Solely for the purpose of Security Agreements and Pledge Agreements under the
laws of Hungary, each Secured Party hereby irrevocably appoints the
Administrative Agent as its special pledge agent (in Hungarian: “zálogjogosulti
bizományos”) under Section 5:96. § of Act V of 2013 on the Civil Code of Hungary
(the “Appointment”) and authorizes the Administrative Agent to take such actions
on its behalf, including execution of any document and registration of the
Appointment in any of the pledge registries of Hungary (“Hungary Pledge
Registries”) for the benefit of the Administrative Agent, on behalf of itself
and the other Secured Parties including but not limited to the signing of
security documents and any amendment, waiver, consent or notice relating
thereto, and enforcement or release of any security governed by Hungarian law.
The Appointment shall be effective against third parties from the date of the
registration of the Appointment in the Hungary Pledge Registries. The Secured
Parties (other than the Administrative Agent) shall not be registered in the
Hungary Pledge Registries. The Administrative Agent registered in the Hungary
Pledge Registries shall exclusively exercise the rights and obligations of the
Secured Parties in relation to the Security Agreements and Pledge Agreements
under the laws of Hungary in its own name but for the benefit of the Secured
Parties.


101
ACTIVE 214387177



--------------------------------------------------------------------------------







ARTICLE XI
MISCELLANEOUS


SECTION 11.01 Waiver; Amendments; Joinder; Release of Guarantors; Release of
Collateral.


(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Obligor therefrom shall in any event
be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Lender may have had notice or knowledge of such Default at the time.


(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligor Parties and the Required Lenders or by the Obligor Parties and
the Administrative Agent, with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender (irrespective of whether such Lender is a
Defaulting Lender), (ii) reduce or forgive the principal amount of any Loan or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender affected thereby
(including Defaulting Lenders) (it being understood that only the Required
Lenders shall be required to waive or amend the default rate of interest or to
change any financial covenant or defined term used therein), (iii) postpone any
scheduled date of payment of the principal amount of any Loan, or any date for
the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby (including Defaulting Lenders) (it being understood
that only the Required Lenders shall be required to waive or amend the default
rate of interest or to change any financial covenant or defined term used
therein), (iv) change Section 4.01(b) or 4.01(c) in a manner that would alter
the pro rata sharing of payments required thereby, without the written consent
of each Lender (other than Defaulting Lenders), (v) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (other than Defaulting
Lenders), (vi)  except as provided in Article X, Section 11.01(c) and Section
11.22, release all or substantially all of the value of the Guaranty Agreements,
taken as a whole, without the written consent of each Lender (other than
Defaulting Lenders) or (vii) except as provided in Article X, Section 11.01(c)
and Section 11.22 or in any Collateral Document, release all or substantially
all of the Collateral without the


102
ACTIVE 214387177



--------------------------------------------------------------------------------









written consent of each Lender; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder without the prior written consent of the Administrative Agent;
provided further that no such agreement shall amend or modify any provision of
Section 2.15 without the consent of the Administrative Agent and the Required
Lenders. Subject to the foregoing, the waiver, amendment or modification of any
provision of Article VI, VII or VIII or Section 9.01 may be effected with the
consent of the Required Lenders. Notwithstanding anything to the contrary
herein, this Section 11.01(b) shall, in respect of a Defaulting Lender, be
subject to Section 2.15(b).


(c)    Any Liens granted to the Administrative Agent by the Obligors shall be
automatically released on any Collateral (i) upon Payment in Full,
(ii) constituting property being Disposed of in compliance with the terms of
this Agreement (other than property Disposed of to a Restricted Subsidiary
organized in a Specified Jurisdiction), (iii) constituting property leased to
WIL-Ireland or any Subsidiary under a lease which has expired or been terminated
in a transaction permitted under this Agreement, or (iv) as required to effect
any Disposition of such Collateral in connection with any exercise of remedies
of the Administrative Agent and the Lenders pursuant to Article IX and in any
case set forth above, promptly upon receipt of a written request therefor from
the Borrower, the Administrative Agent will execute and deliver all documents as
may reasonably be requested to evidence such release. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Obligors in
respect of) all interests retained by the Obligors, including the proceeds of
any Disposition, all of which shall continue to constitute part of the
Collateral. In addition, each of the Lenders, on behalf of itself and any of its
Affiliates that are Secured Parties, irrevocably authorizes the Administrative
Agent, at its option and in its discretion, (i) to subordinate any Lien on any
assets granted to or held by the Administrative Agent under any Loan Document to
the holder of any Lien on such property that is permitted by clause (g) or (k)
of the definition of “Permitted Liens” or (ii) in the event that WIL-Ireland
shall have advised the Administrative Agent that, notwithstanding the use by
WIL-Ireland of commercially reasonable efforts to obtain the consent of such
holder (but without the requirement to pay any sums to obtain such consent) to
permit the Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent’s Liens on such assets.


SECTION 11.02 Notices.


(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic transmission (in .pdf format), as follows:
 


103
ACTIVE 214387177



--------------------------------------------------------------------------------









(i)    if to the Borrower or any Guarantor, to it at:
            
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 836-4000
Email: LegalWeatherford@weatherford.com


with a copy to:
c/o Weatherford International, LLC
2000 St. James Place
Houston, Texas 77056
Attention: Treasurer
Telephone: (713) 836-7460
Email: Mark.Rothleitner@weatherford.com; Josh.Silverman@weatherford.com


(ii)    if to the Administrative Agent, to it at:
            
JPMorgan Chase Bank, N.A.
Chase Tower
CLS Unit: MC Loan & Agency 7th Floor
21 S. Clark
Chicago, IL 60603
Attention: April Yebd
Telephone: (312) 732-2628
Facsimile: (888) 208-7168
Email: jpm.agency.servicing.6@jpmchase.com


(iii)    if to any Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lenders. The Administrative Agent or any Obligor may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


104
ACTIVE 214387177



--------------------------------------------------------------------------------









Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.


(d)    The Administrative Agent shall deliver to the Borrower, upon written
request, the address and facsimile number of any Lender and the name of the
appropriate contact person at such Lender, in each case as provided in such
Lender’s Administrative Questionnaire.


(e)    Electronic Systems.


(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.


(ii)    Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.” The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Obligor, any Lender or any other Person or entity for damages
of any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Obligor’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Obligor pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Lender by means of electronic communications pursuant to this Section, including
through an Electronic System.


105
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 11.03 Expenses, Etc. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable and documented or invoiced fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including via the internet or through a
services such as Intralinks) of the credit facilities provided for herein, the
preparation, registration and administration of this Agreement and the other
Loan Documents or any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (b) all reasonable and documented out-of-pocket
expenses incurred by JPMorgan, Deutsche Bank Securities Inc. and their
respective Affiliates, including the reasonable and documented or invoiced fees,
charges and disbursements of counsel for each of JPMorgan and Deutsche Bank
Securities Inc., in connection with the syndication of the credit facilities
provided for herein, provided that such fees, charges and disbursements of
counsel for Deutsche Bank Securities Inc. shall not exceed $15,000 in the
aggregate, (c) all transfer, stamp, documentary or other similar taxes,
assessments or charges levied by any governmental or revenue authority in
respect of this Agreement or any other Loan Document or any other document
referred to herein or therein, and (d) all documented out-of-pocket expenses
incurred by the Administrative Agent and/or any Lender (including the documented
or invoiced fees, disbursements and other charges of (i) any counsel for the
Administrative Agent (which, for the avoidance of doubt, may include counsel in
foreign jurisdictions) and (ii) one counsel to the Lenders licensed in the State
of New York and licensed in each jurisdiction (including any state) where any
Obligor or any Subsidiary of an Obligor is organized, has its chief executive
office or has assets with a material value) in connection with the enforcement,
collection or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section, or in connection
with the Loans made hereunder, including all such out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans; provided that a Defaulting Lender will not be reimbursed for its costs
and expenses related to the replacement of such Defaulting Lender or other
matters incidental thereto.


SECTION 11.04 Indemnity.


(a)    The Borrower shall indemnify the Administrative Agent, each Lead Arranger
and each Lender, and each Affiliate of each of the foregoing, and their
respective directors, officers, employees and agents (each such Person being
called an “Indemnitee”) from, and hold each Indemnitee harmless against, any and
all losses, liabilities, claims or damages (including reasonable and documented
or invoiced legal fees and expenses) to which any Indemnitee may become subject,
insofar as such losses, liabilities, claims or damages arise out of or result
from (i) any claim, investigation, litigation or proceeding (including any
threatened claim, investigation, litigation or proceeding) relating to this
Agreement, any Loan or any other Loan Document (whether or not such claim,
investigation, litigation or proceeding is brought by a Borrower or any other
Obligor or its or their respective equity holders, Affiliates, creditors or any
other third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto), including any claim,
investigation, litigation or proceeding in any way relating to the manufacture,
purchase, acceptance, rejection, ownership, delivery, lease, possession, use,
operation, condition, sale, return or other disposition of any Collateral
(including latent and other defects, whether or not discoverable by the
Administrative Agent or any Secured Party or any Obligor, and any claim for
patent, trademark or copyright


106
ACTIVE 214387177



--------------------------------------------------------------------------------









infringement), (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by WIL-Ireland or any of its
Subsidiaries, or any Environmental Liability related in any way to WIL-Ireland
or any of its Subsidiaries, except, in each case, insofar as the Environmental
Liability or liability relating to the presence or release of Hazardous
Materials arises out of actions taken by, or failed to be taken by, such
Indemnitee after the date on which WIL-Ireland or any of its Subsidiaries is
divested of ownership of such property (whether by foreclosure or deed in lieu
of foreclosure, as mortgagee-in-possession or otherwise), or (iii) any actual or
proposed use by the Borrower or any of its Subsidiaries of the proceeds of any
extension of credit by any Lender hereunder, and the Borrower shall reimburse
each Indemnitee upon demand for any expenses (including reasonable and
documented or invoiced legal fees) incurred in connection with any such claim,
investigation, litigation or proceeding; but excluding any such losses,
liabilities, claims, damages or expenses (A) found by a final, nonappealable
judgment of a court of competent jurisdiction to have been incurred by reason of
the gross negligence, willful misconduct or unlawful conduct of such Indemnitee
or (B) that arise from any dispute solely between or among Indemnitees (not
arising as a result of any act or omission by the Obligors or their Affiliates),
other than claims against an Indemnitee in its capacity as, or in fulfilling its
role or roles as an arranger, administrative agent, syndication agent or
documentation agent for the facility evidence by this Agreement or (C) incurred
by any Defaulting Lender to the extent directly arising from or caused by the
conduct, acts, omissions or events of or applicable to such Defaulting Lender
that were the cause of such Lender’s becoming a Defaulting Lender; provided that
nothing herein shall be deemed to limit the Borrower’s payment obligations under
any other provision of this Agreement or any other Loan Document as a result of
such Lender’s becoming a Defaulting Lender. WITHOUT LIMITING ANY PROVISION OF
THIS AGREEMENT, IT IS THE EXPRESS INTENTION OF THE PARTIES HERETO THAT EACH
INDEMNITEE HEREUNDER SHALL BE INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL
LOSSES, LIABILITIES, CLAIMS OR DAMAGES ARISING OUT OF OR RESULTING FROM THE SOLE
OR CONCURRENT ORDINARY NEGLIGENCE OF SUCH INDEMNITEE. WITHOUT PREJUDICE TO THE
SURVIVAL OF ANY OTHER OBLIGATIONS OF THE BORROWER HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS TO WHICH IT IS A PARTY, THE OBLIGATIONS OF THE BORROWER UNDER
THIS SECTION 11.04 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND THE PAYMENT OF THE OTHER OBLIGATIONS OR THE ASSIGNMENT OF THE
NOTES.


(b)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under Section 11.03 or paragraph (a) of
this Section, each Lender severally agrees to pay to the Administrative Agent,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.


(c)    To the extent permitted by applicable law, neither any party hereto nor
any of their respective directors, officers, employees and agents shall assert,
and each hereby waives, any claim against any other such Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby,
any Loan or the use of the proceeds thereof (it being understood that, to the
extent any Indemnitee suffers any such special, indirect, consequential or
punitive damages, the indemnification obligations of the Borrower set forth in
the paragraph (a) of this Section shall apply).


107
ACTIVE 214387177



--------------------------------------------------------------------------------









(d)    No Indemnitee referred to in Section 11.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
for any such damages found by a final, nonappealable judgment of a court of
competent jurisdiction to have been incurred by reason of the gross negligence,
willful misconduct or unlawful conduct of such Indemnitee.


(e)    All amounts due under this Section 11.04 and under Section 11.03 shall be
payable not later than ten Business Days after written demand therefor and
presentation of any documents required to be delivered in connection therewith.


SECTION 11.05 Successors and Assigns.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Obligor may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by such Obligor without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)    (i) Subject to the conditions set forth in this Section 11.05 (including
subparagraph (b)(ii) below), any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld and,
additionally, in the case of assignments pursuant to Section 4.03, delayed or
conditioned) of:


(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and


(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender,
an Approved Fund immediately prior to giving effect to such assignment;


108
ACTIVE 214387177



--------------------------------------------------------------------------------









provided that any consent to an assignment required by the Borrower under this
Section 11.05(b)(i) shall be deemed to have been given by the Borrower unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after receiving a written request for its consent to such
assignment.
(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Type, the amount of the Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;


(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Obligor Parties and
their respective Affiliates and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws;


(E)    except in connection with assignments made while an Event of Default has
occurred and is continuing, all prospective assignees of a Lender shall be
required, as a condition to the effectiveness of such assignment, to execute and
deliver the forms required under Section 4.02(c) and Section 4.02(e) for any
Lender, and no assignment shall be effective in connection herewith unless and
until such forms are so delivered;


(F)    except in the case when no consent of the Borrower is required because an
Event of Default has occurred and is continuing, no assignment shall be made to
any such assignee unless such assignee provides a written representation to the
Borrower that such assignee is not subject under then current law to any
withholding tax on amounts payable to such assignee under this Agreement; and


109
ACTIVE 214387177



--------------------------------------------------------------------------------









(G)    no assignment shall be made to an Ineligible Institution.


For purposes of this Section 11.05, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) WIL-Ireland any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
subparagraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 4.02, 11.03 and 11.04). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.05 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing by the Borrower to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be presumed correct, in the absence of manifest error, and the Obligors,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Obligors and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


110
ACTIVE 214387177



--------------------------------------------------------------------------------









(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee permitted under paragraph (b) of this
Section, such assignee’s completed Administrative Questionnaire (unless such
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or such
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04, 4.01(d) or 11.04(b), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c)    (i) Except as otherwise provided in this Agreement or any other Loan
Document, any Lender may, without the consent of any Obligor or the
Administrative Agent, sell participations to one or more banks or other entities
other than an Ineligible Institution (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 11.01(b) that affects such Participant. Subject to subparagraph (c)(ii)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.12, 2.13 and 4.02 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.02 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.01(b), and to deliver the
forms required by Sections 4.02(c) and 4.02(e) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). Provided the requirements of this
Section 11.05 (including, but not limited to, Section 11.05(c)(ii)) are
satisfied, the entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


111
ACTIVE 214387177



--------------------------------------------------------------------------------









(ii)    A Participant shall not be entitled to receive any greater payment under
Sections 2.12 and 4.02 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. The Borrower shall be notified of each participation sold to a
Participant, and each Participant shall comply with Sections 4.02(c), 4.02(d)
and 4.02(e) as though it were a Lender. A Participant that fails to comply with
the preceding sentence shall not be entitled to any of the benefits of
Section 4.02.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 11.06 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential to the extent set forth
herein), (b) to the extent requested by any regulatory authority or
self-regulatory body having or claiming jurisdiction over such Person, (c) to
the extent required by applicable laws or regulations or by any subpoena, court
order or similar legal or regulatory process, (d) to any other party to this
Agreement or any other Loan Document, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
other Loan Document or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction to which an Obligor is a direct
counterparty relating to any Obligors and their respective obligations
hereunder, and to any insurer or insurance broker, (g) with the consent of the
applicable Obligors or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source other than an Obligor, or (i) on a confidential basis to (i) any
rating agency in connection with rating WIL-Ireland or its Subsidiaries or the
credit facility provided herein or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facility provided for herein. For the purposes of this
Section, “Information” means all information received from any Obligor relating
to such Obligor or any other Obligor or their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a non-confidential basis prior to disclosure by the applicable Obligor and
other than information pertaining to this Agreement routinely provided by


112
ACTIVE 214387177



--------------------------------------------------------------------------------









arrangers to data service providers, including league table providers, that
serve the lending industry, and service providers to the Administrative Agent,
any Issuing Bank or any other Lender in connection with the administration and
management of this Agreement and the other Loan Documents; provided that such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent and the Lenders shall
endeavor to notify the Borrower as promptly as possible of any Information that
it is required to disclose pursuant to any subpoena, court order or similar
legal or regulatory process so long as it is not legally prohibited from
providing such notice.


EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
    
SECTION 11.07 Survival. All covenants, agreements, representations and
warranties made by the Obligors herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and thereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until Payment in Full. The provisions of
Sections 2.12, 2.13, 4.02, 11.03 and 11.04 and Article X shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.


113
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 11.08 Governing Law. This Agreement, the other Loan Documents (other
than any Collateral Document that expressly selects to be governed by the laws
of another jurisdiction) and all other documents executed in connection herewith
and therewith and the rights and obligations of the parties hereto and thereto,
shall be construed in accordance with and governed by the law of the State of
New York.


SECTION 11.09 Independence of Covenants. All covenants contained in this
Agreement and in the other Loan Documents shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant, shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.


SECTION 11.10 Counterparts; Integration; Effectiveness; Electronic Execution.


(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile transmission or electronic transmission (in .pdf format) shall be
effective for all purposes as delivery of a manually executed counterpart of
this Agreement. This Agreement, the Notes, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.


(b)    The Obligor Parties and their Subsidiaries shall not have any effective
obligations under this Agreement and the Loan Documents prior to the Effective
Date other than pursuant to (i) the Commitment Letter dated May 4, 2016, among
the Borrower, WIL-Ireland, the Lead Arrangers, Deutsche Bank AG New York Branch
and Wells Fargo Bank, National Association, (ii) the Fee Letters referred to in
such Commitment Letter, dated May 4, 2016, between or among the Borrower and one
or more of the Lead Arrangers, Deutsche Bank Ag New York Branch and Wells Fargo
Bank, National Association, and (iii) Sections 6.01, 6.02, 6.03, 6.04 and
Sections 11.01 through 11.13 and Sections 11.15 through 11.21. This Agreement
shall become effective on the Effective Date, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(c)    The words “execution,” “signed,” “signature,” “delivery,” and words of
like import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.


114
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 11.11 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.


SECTION 11.12 Conflicts Between This Agreement and the Other Loan Documents. In
the event of any conflict between, or inconsistency with, the terms of this
Agreement and the terms of any of the other Loan Documents, the terms of this
Agreement shall control. This provision shall not apply to any matters
mandatorily governed by or subject to Luxembourg law.


SECTION 11.13 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 11.14 Limitation of Interest. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 11.15 Submission to Jurisdiction; Consent to Service of Process.


(a)    Each Obligor Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York (or the state courts
sitting in the Borough of Manhattan in the event the Southern District of New
York lacks subject matter jurisdiction), and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
(including this Section 11.15) shall affect any right that the Administrative
Agent or any Lender may otherwise have to bring any suit, action or proceeding
relating to this Agreement or any other Loan Document against any Obligor or its
properties in the courts of any jurisdiction.


115
ACTIVE 214387177



--------------------------------------------------------------------------------









(b)    Each Obligor Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each Obligor Party hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.02 other than by facsimile.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement or any other Loan Document to serve process in any
other manner permitted by law. Notwithstanding any other provision of this
Agreement, each foreign Obligor Party hereby irrevocably designates C T
Corporation System, 111 8th Avenue, New York, New York 10011, as the designee,
appointee and agent of such Obligor Party to receive, for and on behalf of such
Obligor Party, service of process in the State of New York in any suit, action
or proceeding arising out of or relating to this Agreement or any other Loan
Document.


(d)    Each Obligor Party agrees that any suit, action or proceeding brought by
any Obligor Party or any of their respective Subsidiaries relating to this
Agreement or any other Loan Document against the Administrative Agent, any
Lender or any of their respective Affiliates shall be brought exclusively in the
United States District Court for the Southern District of New York (or the state
courts sitting in the Borough of Manhattan in the event the Southern District of
New York lacks subject matter jurisdiction), and any appellate court from any
thereof, unless no such court shall accept jurisdiction.


(e)    The Administrative Agent and each Lender hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York (or the state courts sitting in the Borough of Manhattan in the event
the Southern District of New York lacks subject matter jurisdiction), and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final, non-appealable judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


(f)    The Administrative Agent and each Lender hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (e) of this
Section. The Administrative Agent and each Lender hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


116
ACTIVE 214387177



--------------------------------------------------------------------------------









(g)    To the extent that any Obligor Party has or hereafter may acquire any
immunity from jurisdiction of any court or from set-off or any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, such Obligor Party hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents.


SECTION 11.16 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 11.17 Judgment Currency. The obligation of each Obligor to make payments
on any Obligation to the Lenders or to the Administrative Agent hereunder in any
currency (the “first currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
other currency (the “second currency”) except to the extent to which such tender
or recovery shall result in the effective receipt by the applicable Lender or
the Administrative Agent of the full amount of the first currency payable, and
accordingly the primary obligation of each Obligor shall be enforceable as an
alternative or additional cause of action for the purpose of recovery in the
second currency of the amount (if any) by which such effective receipt shall
fall short of the full amount of the full currency payable and shall not be
affected by a judgment being obtained for any other sum due hereunder.


SECTION 11.18 USA Patriot Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”) hereby notifies the Obligors that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with the PATRIOT Act.


SECTION 11.19 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law (including the PPSA) can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.


117
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 11.20 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of set-off pursuant
hereto, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver, examiner, administrator or any other party, in connection
with any Bankruptcy Event of an Obligor or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent (to the extent such amount had previously been paid by the
Administrative Agent to such Lender), plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive Payment in
Full.


SECTION 11.21 No Fiduciary Duty. The Credit Parties and their respective
Affiliates (collectively, solely for purposes of this Section 11.21, the “Credit
Parties”) may have economic interests that conflict with those of the Borrower.
Each Obligor Party agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Credit Parties and the Borrower, its
stockholders or its affiliates. Each Obligor Party acknowledges and agrees that
(i) the transactions contemplated by the Loan Documents are arm’s-length
commercial transactions between the Credit Parties, on the one hand, and the
Obligors, on the other, (ii) in connection therewith and with the process
leading to such transactions, each of the Credit Parties is acting solely as a
principal and not the fiduciary of the Obligors, their management, stockholders,
creditors or any other person, (iii) no Credit Party has assumed an advisory or
fiduciary responsibility in favor of any Obligor with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Credit Party or any of its affiliates has advised or is currently
advising any Obligor on other matters), (iv) each of the Credit Parties may be
engaged in a broad range of transactions that involve interests that differ from
those of the Obligor Parties and their Affiliates, and no Credit Party has any
obligation to disclose any of such interests to the Obligor Parties or their
Affiliates and (v) each Obligor has consulted its own legal and financial
advisors to the extent it deemed appropriate. Each Obligor Party further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto. Each Obligor Party agrees that it will not claim that any
Credit Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Obligor Party or any other Obligor, in
connection with the transactions contemplated hereby or the process leading
thereto.


118
ACTIVE 214387177



--------------------------------------------------------------------------------









SECTION 11.22 Release of Guarantors.


(a)    Any Guarantor (other than WIL-Ireland or WIL-Delaware) shall be
automatically released from its obligations under any applicable Guaranty
Agreement and the other Loan Documents (including Collateral Documents) (i) upon
such Person ceasing to be a Subsidiary as a result of such Disposition otherwise
permitted by the Loan Document, (ii) upon such Person becoming an Unrestricted
Subsidiary or (iii) if both of the following are true: (A) such Person is not a
Material Specified Subsidiary that is organized in a Specified Jurisdiction and
(B) such Person does not Guarantee third party Indebtedness for borrowed money
of a Holdco Guarantor in the principal amount in excess of $20,000,000 (other
than the Revolving Credit Facility), and in any case set forth above, promptly
upon receipt of a written request therefor from the Borrowers, the
Administrative Agent will execute and deliver all documents as may reasonably be
requested to evidence such release.


(b)    Upon written notice from the Borrowers to the Administrative Agent, any
Added Guarantor shall be automatically released from its obligations under any
applicable Guaranty Agreement and the other Loan Documents (including Collateral
Documents) if both of the following are true: (A) such Person is not a Material
Specified Subsidiary that is organized in a Specified Jurisdiction and (B) such
Person does not Guarantee third party Indebtedness for borrowed money of a
Holdco Guarantor in the principal amount in excess of $20,000,000 (other than
the Revolving Credit Facility), and promptly upon receipt of a written request
therefor from the Borrowers, the Administrative Agent will execute and deliver
all documents as may reasonably be requested to evidence such release.


SECTION 11.23 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


119
ACTIVE 214387177



--------------------------------------------------------------------------------







(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.






[Remainder of this page intentionally left blank; signature pages follow.]
























120
ACTIVE 214387177



--------------------------------------------------------------------------------






    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


                            
BORROWER:
 
 
WEATHERFORD INTERNATIONAL LTD.,
a Bermuda exempted company
 
 
By:
 /s/ Yazid Jamil Khalil Abu Khalid Altamimi
Name:
Yazid Jamil Khalil Abu Khalid Altamimi
Title:
Vice President






Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




    
WIL- IRELAND:
 
WEATHERFORD INTERNATIONAL PLC,
an Irish public limited company
 
 
By:
/s/ Bastiaan E. van Houts
Name:
Bastiaan E. van Houts
Title:
Assistant Treasurer





















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director































































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
 
By:
/s/ Dave Katz
Name:
Dave Katz
Title:
Executive Director



















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









DEUTSCHE BANK AG NEW YORK BRANCH
 
By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Vice President
 
 
By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President

















































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









    
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
By:
/s/ Michael King
Name:
Michael King
Title:
Vice President

















































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







    
WELLS FARGO BANK, NATIONAL
ASSOCIATION
 
 
By:
/s/ Robert Corder
Name:
Robert Corder
Title:
Director





















































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------





    


    
CITIBANK, N.A
 
 
By:
/s/ Maureen P. Maroney
Name:
Maureen P. Maroney
Title:
Vice President





















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









    
ROYAL BANK OF CANADA
 
 
By:
/s/ Matthias Wong
Name:
Matthias Wong
Title:
Authorized Signatory





















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









    
THE BANK OF TOKYO-MISUBISHI UFJ, LTD.
 
 
By:
/s/ Kevin Sparks
Name:
Kevin Sparks
Title:
Director





















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------









    
BARCLAYS BANK PLC
 
 
By:
/s/ Ronnie Glenn
Name:
Ronnie Glenn
Title:
Vice President





































































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







                            
SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL)
 
 
By:
/s/ Michael I. Dicks
Name:
Michael I. Dicks
Title:
Authorized Signatory
 
 
By:
/s/ Duncan Nash
Name:
Duncan Nash
Title:
Authorized Signatory





















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







    
STANDARD CHARTERED BANK
 
 
By:
/s/ Steven Aloupis
Name:
Steven Aloupis
Title:
Managing Director - Loan Syndications
 
 















































































    




Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







THE TORONTO DOMINION BANK, NEW YORK BRANCH
 
 
By:
/s/ Annie Dorval
Name:
Annie Dorval
Title:
Authorized Signatory



















































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------







        


    
NORDEA BANK FINLAND PLC, NEW YORK
BRANCH
 
 
By:
/s/ Rolf Risan
Name:
Rolf Risan
Title:
Senior Vice President
 
 
By:
/s/ Lars Christian Eriksen
Name:
Lars Christian Eriksen
Title:
Vice President







































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------











                            
UNICREDIT BANK AG, NEW YORK BRANCH
 
 
By:
/s/ Julien Tizorin
Name:
Julien Tizorin
Title:
Director
 
 
By:
/s/ Filippo Pappalardo
Name:
Filippo Pappalardo
Title:
Managing Director











































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------











    
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH
 
 
By:
/s/ Cara Younger
Name:
Cara Younger
Title:
Director
 
 
By:
/s/ Mauricio Benitez
Name:
Mauricio Benitez
Title:
Director





































































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------











    
ARAB BANKING CORPORATION, GRAND CAYMAN
 
 
By:
/s/ Richard Tull
Name:
Richard Tull
Title:
Vice President, Head of Trade Finance
 
 
By:
/s/ Bayo Gbowu
Name:
Bayo Gbowu
Title:
Vice President



































Signature Page to Term Loan Agreement

--------------------------------------------------------------------------------






SCHEDULE 2.01


COMMITMENTS


Lender
Commitment
Applicable Percentage
JPMorgan Chase Bank, N.A.
$47,776,880.45
9.555376090382%


Deutsche Bank AG New York Branch
$47,776,880.45
9.555376090382%


Citibank, N.A.
$47,776,880.45
9.555376090382%


Morgan Stanley Senior Funding, Inc.
$47,776,880.45
9.555376090382%


The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$47,776,880.45
9.555376090382%


Wells Fargo Bank, National Association
$47,776,880.45
9.555376090382%


Skandinaviska Enskilda Banken AB (publ)
$33,649,639.95
6.729927990269%


The Toronto Dominion Bank, New York Branch
$33,649,639.95
6.729927990269%


Royal Bank of Canada
$30,284,675.95
6.056935190242%


Standard Chartered Bank
$27,256,208.36
5.451241672218%


Barclays Bank PLC
$24,227,740.76
4.845548152194%


Nordea Bank Finland Plc, New York Branch
$21,535,769.57
4.307153914172%


Unicredit Bank AG, New York Branch
$21,535,769.57
4.307153914172%


Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$12,113,870.38
2.422774076097%


Arab Banking Corporation, Grand Cayman
$9,085,402.79
1.817080558073%


TOTAL
$500,000,000


100%







